Vote on requests for urgent procedure
I now give the floor to Mr Katiforis, who will speak on behalf of the committee responsible, the Committee on Economic and Monetary Affairs.
Katiforis (PSE). Madam President, the Committee on Economic and Monetary Affairs has considered how we should continue to work on this directive after we rejected the Commission proposal in the last plenary by a considerable majority. According to the regulation, we have two months in which to deliberate and then come up with a reply.
The Economic Committee has given me until Monday to complete my negotiations with colleagues, the Commission and the Presidency. From what I see, there is no urgency in the matter because in any case the political agreement supposedly reached in Council on the matter is not set to begin before July. There is therefore plenty of time for negotiation and for making contacts, and 15 January - when we shall reply - is not too far away. Therefore, I see no particular need for urgent procedure and my proposal is that we reject the urgency request.
(Parliament rejected the request for urgent procedure)
Proposal for a Council decision on an exchange of letters between the European Community and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) concerning additional funding in 2001 under the current EC-UNRWA Convention for the years 1999-2001[COM(2001) 741 - C5-0663/2001 - 2001/0288(CNS)]
President. I will now give the floor to Mr Wynn who will speak on behalf of the committee responsible, the Committee on Budgets.
Madam President, last night the Committee on Budgets and, I understand, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy discussed this matter. There is no problem with urgency being granted and we can do it without report and without debate.
(Parliament agreed to urgent procedure)
Draft Council regulation on specific restrictive measures directed against certain persons and entities with a view to combating international terrorism[COM(2001) 569 - C5-0665/2001 - 2001/0228(CNS)]Committee on Citizens' Freedoms and Rights, Justice and Home Affairs
President. I will now give the floor to Mr Watson who will speak on behalf of the committee responsible, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
Colleagues will recall that we dealt with this matter in urgent procedure in October. I am pleased to be able to report that the Council has now accepted the legal base that was being proposed. However, we would contest the fact that neither of the two appendices is attached to the proposal, although we understand the reasons why. Nonetheless, we discussed this in committee last night and we recognise the urgency. We would propose an urgent procedure without report. It would then be up to the political groups to put forward amendments, which might be similar to those we adopted in October.
(Parliament agreed to urgent procedure)
Presentation by Mr Prodi of the Commission work for the 2002 programme and the communication on the future of the European Union and strengthening the Community method
The next item is the Presentation of the Commission work for 2002 programme and the communication on the future of the European Union and strengthening the Community method.
I now give the floor to Mr Prodi, President of the Commission.
Madam President, ladies and gentlemen, the annual debate on the State of the Union is one of our most important debates and, this year, it is taking place at a key moment for the European Union. In recent days and months, a Greater Europe has truly been taking shape. In less than twelve months, it will be possible to conclude the negotiations with the candidate countries that have satisfied the criteria set for enlargement, which will mean that the Union will be able to welcome up to ten new Member States before the next European elections.
In less than three weeks, the euro, the strongest and most visible sign of both the economic and political union of Europe, will become a tangible reality. Lastly, before the end of the week, the Laeken European Council will take the decision to set up a Convention, which will do the groundwork for the reform of the Treaties and, for the first time, bring together representatives of governments, national parliaments, the European Commission and this House. This greater Europe which is taking shape is a united, democratic, forward-looking Europe. The Commission has been working towards this in the year now drawing to a close and intends to continue to do so in the year that will shortly commence.
Madam President, ladies and gentlemen of the European Parliament, before moving on to the work carried out by the Commission in 2001 and our programme for 2002, I would like to stress once again my belief that full, transparent cooperation between the institutions is essential for the smooth running of the Union. With this in mind, as early as January this year, I told you of the Commission's intention to revitalise our method of working together in order to make cooperation between our two institutions even more effective and transparent.
Before setting out these proposals, I would like, however, to go through the fundamental principles on which, I believe, our cooperation must be based. Firstly, the Commission's right of initiative must be safeguarded, as it is one of the pillars of the Community structure and the guarantor of its integrity. A strong Commission means a strong European Parliament. Secondly, the tripartite nature of interinstitutional cooperation must be safeguarded. Indeed, it will only be effective if the two legislative bodies - Parliament and the Council - can enter into dialogue with the Commission on a common basis of transparency.
I would now like to turn to my proposals for revitalising the system, which, I am sure, will help to greatly improve dialogue between our institutions. Firstly, from this year on, the work programme will no longer be a catalogue of planned legislation for that year; it will, as you have requested, be a genuine political programme. This programme, which the Commission hereby undertakes to follow closely, sets out both the priorities for the year in question and the initiatives needed to accomplish them. I know that some of you were surprised not to receive an annex to the 2002 work programme listing planned legislation, as has been the case in previous years. However, I want to point out that we listened very carefully to the views many of you expressed in this Chamber on 13 February. You asked the Commission, quite clearly, to abandon the method of listing legislative proposals employed thus far and to adopt a new method. We have made sure we complied with that request.
For these reasons, which were also set out in writing by Mrs Fontaine on 10 September, we have replaced the catalogue with the much more reliable instrument of quarterly programming, which is what the College uses to plan its work and of which you will be informed at regular intervals. To maintain perfect transparency, however, I have also asked the Secretary-General of the Commission to forward immediately to the Secretary-General of Parliament the preliminary list of proposals put forward by the Commission departments which formed the basis for the work programme for 2002. If this approach produces positive results, we are willing to use it in future years as well.
Secondly, it is equally important to point out that, in future, the preparation of such a programme will need to be based on a more structured dialogue between our institutions. This is why we have planned a multi-stage approach for the forthcoming year, with the preparation of the work programme for 2003 starting at the beginning of 2002. The two key dates for this political dialogue will be in February, when I will come to present to you the political priorities approved by the Commission for 2003, and November, when I will come to set out to you the work programme the Commission has adopted on the basis of these priorities.
The discussions at the Conference of Presidents have shown me that we are in agreement on the broad outline I have just described. For our part, we will make a start as soon as possible on establishing the details and commencing practical implementation. Mrs de Palacio, who, at my request, has begun a dialogue with you on this matter, will continue her work and the dialogue with the aim of concluding our agreement next January. Lastly, I feel it is important to stress that breaking the process down into stages should not increase our respective workloads but should enable us to continue to assume our respective responsibilities.
With regard to the 2001 budget, the list of what has been done over the course of a year is too long for me to give you a detailed account here and now. I shall therefore confine myself to focusing on the areas in which the Union, with a decisive contribution from the Commission, has achieved its greatest successes in 2001: the preparations for the changeover to the euro; the progress made in the enlargement negotiations; relations with the Balkan countries; the dialogue with Russia; the opening of a new round of trade negotiations at Doha; the adoption of a strategy for sustainable development which goes far beyond the mere adoption of a series of specific measures and which will gradually bring us to review all our internal policies; and lastly, the reinvigoration of the process of creating a common European area of justice and security, which has had a particularly high profile since 11 September. Throughout the year, in each of these fields, the Commission's actions have benefited from the crucial support of this House.
Looking ahead to 2002, to give you a clearer picture of our tasks for the coming year, I am also sure that you will allow me to present the seven priorities indicated by the Commission in its work programme for 2002 by grouping them under four key headings. These four major areas are internal security, the euro and economic and social matters, enlargement and, lastly, the Future of Europe debate and the process of reforming the Union' s institutions.
The annual strategy we drew up last February revolved around six priorities. However, the events of 11 September - and you will all understand that any programme must be flexible if it is to deal with unforeseen circumstances - forced us to adopt a seventh. Therefore, in 2002, the Commission will present a number of measures to combat terrorism and organised crime and to safeguard the security of our citizens. They will include the launching of an integrated system for external border controls, the development of civil protection, public health measures and steps to improve transport safety. As I have already had the opportunity to say, when speaking at Bruges on 12 November, improving judicial and police cooperation will lay the foundations for the creation, in the longer term, of an integrated police force to combat organised crime and terrorism.
Ever since the beginning of its term of office, this Commission has included among the four cornerstones on which its work is based, the aim to extend Union action, hitherto primarily economic, to cover economic, social and environmental concerns. The programme for 2002 will not depart from this objective. The introduction of the euro will be the most significant as well as the most tangible step towards European integration. In this connection, I am particularly pleased that it has been possible to overcome all the political differences regarding cross-border payments, with the result that President Fontaine will shortly be able to announce the adoption of a common position. Thanks to the efforts made to prepare for the introduction of the euro, our economy is now strong, stable and, at the same time, the most open in the world.
What would have been the impact of 11 September if we had not had the euro? Stability is the basis for our future policies and we must safeguard it. The current economic situation is, of course, by no means easy, but I feel sure we will be able to overcome any short-term problems. We have the instruments to do so, and here I am referring, in particular, to the Stability Pact and the broad economic policy guidelines. We must, however, consider the need to improve the coordination of the budgetary policies of the countries in the euro zone. With the introduction of the single currency, our economies have never been as interdependent as they are now. With this in mind, I said recently that it might be advisable to concentrate on developing a code of conduct which would take specific account of the interdependence of the budgetary policies of the countries in the euro zone and would improve the overall coherence and the credibility of our economic policy.
My major concerns relate more to the long term. Europe does indeed need structural reform. It is the prerequisite for sustainable growth and job creation. We already have the right recipe. In two fundamental steps, both completed during the first part of this Commission' s term of office - at Lisbon in March 2000 and at Gothenburg in June 2001 - the Member States undertook to work towards sustainable development that can combine competitiveness, social justice and respect for the environment.
The Commission' s work programme for 2002 confirms this line of action. The implementation of the undertakings given at Gothenburg is one of the seven priorities identified for next year. Our commitment to preparing for and making a success of the meeting in Johannesburg on sustainable development is consistent with this course.
So where do these worries stem from? From the delays between the official adoption of the decisions and their practical implementation. The boulder blocking the course of the development of Galileo, an essential initiative and technology for the growth and competitiveness of the European economy, is only the latest on a list of obstructions that is now simply too long. There is no need to mention them all; one example will suffice: the European patent. The inability to fulfil solemnly given and announced undertakings and the lack of will to proceed along the road towards final completion of the single market are costing Europe very dearly. The cost of the failure to deliver on Europe, which we could call the failure to deliver on Lisbon, is rapidly becoming intolerable.
The annual economic report that the Commission will present in just over a month' s time, indeed as part of the preparations for the Spring Council, will contain a detailed analysis of the situation, and substantial progress will, at last, have to be made in Barcelona. However, as I pointed out in Bruges, on its own, the Commission can do nothing. The Member States need to assume their responsibilities and make the decisions that are incumbent upon them. Parliament too, moreover, will have to play its part: I am still convinced, for example, that the failure to reach an agreement on the new public procurement legislation has hindered the development of our financial markets. In this sector, the European economy is clearly weaker than its American counterpart.
The Commission is aware of the numerous factors that combine to make the economy healthy and, in 2002, it will present particularly important legislative proposals regarding banking and financial services. We will also present a strategy for consumer protection and measures to support private investment in research and development. One currency, one financial market and one economic policy, this must be our objective.
In any case, our main worry concerns an essential requirement for social cohesion, employment. This will be the case in 2002 and will remain so for many years to come. This is why, in Barcelona, we will present a communication on the social aspects of the restructuring of companies, aimed at the social partners, as we are convinced that there is a positive correlation between social protection and competitiveness.
Completing the enlargement process and making it a success for the whole of the Union, that has been the Commission's number one priority since it first took office. It was on 13 October 1999 when, addressing this same House, I called upon the European Council to complete the reforms necessary for enlargement before the end of 2002 and stressed that the Commission was confident that negotiations with the countries fulfilling the accession criteria could be concluded by that date. Today, the date of 2002 has been formally endorsed by the Union. The progress achieved in the course of two years has been impressive. We still have before us, as I am only too aware, further stages in the negotiations that will be extremely sensitive - I need only mention the chapters on the Structural Funds or agriculture - but over the next twelve months, to those countries whose efforts have brought them to a state of readiness, the door will, at last, open, allowing them to join before the next elections to this House.
Two thousand and two will be a pivotal year, then, and the Commission's programme faithfully reflects its importance. This is not only because, as I pointed out just now, we must forge ahead with the negotiations and bring them to a successful conclusion; it is also because we must gradually begin to identify, for each of the common policies, the objectives and instruments made necessary by the new situation of an enlarged Union with new Member States. In the course of 2002, but even more so in 2003 and 2004 (and the same will apply to our successors in the years after that), we will have to bring about a genuine 'intellectual revolution' . It is our discussions, our plans and our action that will shape the greater Europe. It is essential for the Commission to adjust to the new dimensions of Europe, but it is just as important for the other EU institutions and for the Member States of the Union to do so as well. We must explain this new situation to our citizens to help them overcome their anxieties and make them aware of the human, cultural and economic opportunities offered by enlargement.
From an economic standpoint, enlargement is one of the few games in which all the players stand to win. It will bring an increase in growth not only for the new Member States but also for the Fifteen. Of course, the impact of enlargement within the Union will vary from one country to another and from one region to another. Thanks to the single market, however, the benefits will be visible everywhere.
However, it is not enough for this greater Europe just to expand geographically to the east and the south. It must continue on the path of gradual rapprochement with the Balkans and project an arc of stability from its own gates towards Russia and the Ukraine and towards the Mediterranean. In preparation for the meeting in Valencia in April, the Commission will table proposals for improving the functioning of the Euro-Mediterranean partnership, particularly in the fields of education and culture. Also in the course of next year, it will propose measures for stimulating investment, improving cooperation in the field of immigration and strengthening the Union's role in the Middle East peace process.
Enlargement is an accomplishment of historic significance. However, it must not lead to paralysis of the Union. This is the background against which the debate on European governance is taking place, a debate that the Commission helped to launch with its White Paper. It is crucial that the dialogue between our two institutions on the issues raised by the White Paper and the ensuing action should continue, and the work programme for 2002 lays down the details of this.
The debate on Europe and on the future has, however, spread well beyond the confines of the White Paper and has taken on a more clearly Constitutional tone. Moreover, right from the beginning of its mandate, this Commission has fought for renewed vigour to be injected into the institutional debate in the Union. As early as September 1999, addressing you here in this same Chamber, I insisted that the Intergovernmental Conference to be held in 2000 should adopt a broader agenda, above and beyond the 'Amsterdam leftovers' . At that time, I told you of my fears that the IGC would merely tinker with the machinery and not give us effective tools to take decisions. After the essential but undoubtedly minimal agreement reached in Nice, the Commission, along with Parliament, immediately lent its support to the idea of a Convention, something which has now been generally agreed. I warmly welcome this development because I am firmly convinced that this is the right path to take if we are to build the new, more democratic, more transparent Europe.
In the meantime, a wide-ranging debate on the future of the Union is already taking place in all the European countries, and that debate must be ongoing and must provide input for the work of the Convention. The time when we could go on putting off the necessary reforms until tomorrow, as if events would always unfold slowly enough to await our decisions, is over. A major contribution to this discussion has already been made by the Mendez de Vigo and Kaufmann report and by the plenary debate which Parliament held on the topic.
In preparation for the Laeken Council, the Commission presented a communication on 5 December. As we explained in that document, which is intended merely to provide a few pointers for the debate, the key to the problem lies in renewing and strengthening the Community method. Our aim should not be to interfere with the balances that have been built up over the last fifty years. Rather, what we should be doing is modernising our system and enabling the peoples of Europe to identify with it. What the Convention should, in my view, produce is a coherent text, underpinned by its own logic, not a mere shopping list; a text adopted by consensus, which therefore does not seek unanimity at any price and which, to avoid scaling down its essential ambitions, voices minority views where necessary; a simpler, more easily readable text which clearly sets out not only the principles guiding our action - and the Charter of Fundamental Rights should be at the heart of those principles - but also the goals to which we are aspiring; a text which makes the way in which the European public authorities work more transparent, that is which gives a clear description of both the institutions and the instruments necessary for achieving the objectives they are assigned; and lastly, a text that is capable of evolving and is therefore, to this end, a combination of a set of fundamental rules and some more technical provisions.
Before the Convention begins its work, the Commission will state its position on many issues, such as the powers of the Union and of the Member States, the strengthening of Parliament's legislative role, the distinction between the Council's executive and legislative functions, and the Commission's executive tasks. The extension of majority voting, the procedures for revising the Treaties and the Union's own resources are other issues that also form part of the political debate and will have to be addressed in the near future.
Before leaving the subject of the forthcoming Convention, I would like to focus for a moment on an issue that is usually summed up by one word: the Constitution. For me, what is essential is not the name eventually given to the text that grows out of the work of the Convention and the Intergovernmental Conference. My objective is that that text, by virtue of its content and thanks to the open, democratic nature of the process that generated it, should ultimately be regarded by everyone as having the force of a Constitution. I am confident that the work programme for 2002 will provide the foundation on which, over the next twelve months, our two institutions can build a relationship of close, constant, fruitful cooperation.
Madam President, Mr President of the Commission, Commissioners, ladies and gentlemen, first of all, I would like to begin, if you will allow me, by thanking you all for your cooperation over the last six months.
I do not know whether all of you will still be here later on, or tomorrow for that matter, when I am coming back to Parliament. For this reason I wanted to thank you now while you are all here.
Madam President, Mr President of the Commission, ladies and gentlemen, the presidency welcomes this debate on the Commission work for the 2002 programme. Last year, there was still a great deal of disapproval from Parliament with regard to the Council' s absence during this important debate. Mr Poettering, in response to your claim that European policy is being neglected by the Ministers of Foreign Affairs, I can assure you that this is not the case and that we do not shy away from public debates, but you know this by now.
Having said that, this debate is not a matter of course for the presidency. First of all, we are giving our verdict on a document that is only a few days old and which the presidency has received for perusal only very recently. Secondly, participation in this debate is a difficult balancing act for the presidency, while needless to say, your Parliament can, and, I would even so far as to say, must, focus on the implementation of its supervisory role.
I fully agree with you that the policy of the Council and the Commission must be as coherent as possible. This concern about coherence is also shared by the Council and the Commission and is, moreover, borne out in the facts. As you know, that is exactly why the Belgian Presidency has started to present status reports on the other Council divisions to the General Affairs Council. Our presidency has done this to enable the General Affairs Council to coordinate all activities of the various Council divisions, and thus to guarantee internal coherence and compliance with the Union' s general objectives.
Despite this, each institution is, of course, autonomous in drafting its own work schedule and deciding upon its own emphases. Moreover, the institutions must respect each other' s autonomy. Mr President of the Commission and Commissioners, the purpose of my visit today is therefore not to assess the Commission and its work document critically nor to weigh it up against the Council' s past achievements and future priorities.
We were very interested to read the work programme, since the Commission has focused on its core tasks and core objectives and therefore no longer gives a full overview of its activities, as the President pointed out, which - and I have been witness to this in the past - used to result in a long list of legislative and policy measures. In its current form, the work programme has unmistakably gained in clarity. We are delighted that the Commission is largely on target with the realisation of the strategic objectives for the 2000-2005 period. Indeed, with regard to the internal reform operations, such as in the field of enlargement negotiations and negotiations regarding the new multi-lateral trade round, the reconstruction of the western Balkans, as well as negotiations regarding climate change, the Commission has indeed taken its role of driving force very seriously over the year which is now about to end, and has acted each time Community action was crucial.
(FR) Madam President, ladies and gentlemen, issues such as accession negotiations, the successful launch of the euro, sustainable development or the fight against terrorism and crime will continue to be of great interest to us. We will, of course, need to continue to coordinate, as best we can, the action of the various institutions in the European Union in order that specific objectives can be reached. I am sure you will understand, however, that, as the representative of a presidency that is coming to the end of its term, it is difficult for me to, in effect, put myself in the place of the forthcoming presidencies in presenting the Council' s work schedule for the year 2002. The presentation of the programme for the forthcoming Spanish Presidency to the European Parliament will no doubt allow this debate to take place and deepen. I would however like to make a few comments.
With regard to the fight against terrorism and crime, and advances in the security of European citizens after the tragic events of 11 September, it has to be said that, at a European level, every effort has been made to provide an adequate, rapid and coherent response to these issues. We fully share the objective of offering citizens a high level of protection within an area of freedom, security and justice, and I would like to underline the constructive way in which the Council and the European Parliament have worked together on this matter, with the full cooperation of the Commission. We have had proof of this this very morning, Madam President, with Parliament' s agreement to urgent procedure. Terrorism is a great challenge for both Europe and the rest of the world. We therefore need to continue our efforts to strengthen police and judicial cooperation. This common area of freedom, security and justice, which is yet to be achieved, remains one of our major concerns. It is essential that we maintain the momentum in asylum and immigration by implementing the Tampere conclusions. There is still a considerable amount of work to do and the Laeken European Council will provide a new impetus. The introduction of euro notes and coins, in addition to the generalised usage of the new representative and electronic money will constitute an unprecedented qualitative leap forward in the development of Economic and Monetary Union. After the abolition of borders, which created a large internal market, the euro will be, for economic operators and for European citizens themselves, the second tangible manifestation of European integration.
(FR) This qualitative leap forward should make Europe a true economic and financial Community. From now on, strengthened coordination in economic policies will be an exercise whose implications will be perceived as having an effect on society as a whole. Economic priorities will also naturally have an influence on other objectives, such as the constitution of a single market for financial services or employment, or coordination in terms of strategies for employment and social inclusion.
(NL) Madam President, ladies and gentlemen, Mr President of the Commission, Commissioners. A sustainable development strategy for the European Union requires an integrated approach which takes account of economic, social and ecological aspects in a balanced manner. In this respect, the Council monitors this balance between the social, economic and environment-technical indicators. These indicators are fundamental for the summary report on the strategy on sustainable development which the Commission is to draft for the European Council of Barcelona. Indeed, progress that has been made since this strategy was laid down by the European Council of Gothenburg in June 2001, will be assessed for the first time on that occasion. In future, the strategy will be assessed annually at the spring meetings of the European Council. And this will be done in Barcelona for the first time.
Remarkable progress has been made in the accession negotiations, and it looks like the objectives will be met. It will be possible to fully meet the deadline that was laid down in Nice and clarified in Gothenburg. Consequently, it should be possible for the accession negotiations involving the countries which will be ready next year, to be completed. This will enable them to take part in the European elections of 2004.
The pace of the Council' s activities is perfectly in keeping with that of the successive Council presidencies, and this will undoubtedly continue to be the case in future. The Commission and the Council ensure that the quantitative aspects of these accession processes do not overshadow the qualitative dimension. By this, I mean that it is important for the candidate countries to incorporate the acquis in their system of law. Additionally, it is equally important for them simultaneously to adapt and modernise their administrations, further develop their legal capacity and apply the acquis in practice.
The considerable attention which is being devoted today to the administrative and legal capacity of the candidate countries finds its origin in this concern.
In addition, the presidency is pleased to note that the Mediterranean area has been earmarked as a priority for 2002. This will give the Barcelona process a new impulse and strengthen the instruments involved.
(FR) The Euro-Mediterranean Conference of 5 and 6 November in Brussels, has shown, within the new international context, the attachment of all the partners to this process as an essential and preferential framework for dialogue and cooperation between the European Union and the States on the Southern and South-Eastern coasts of the Mediterranean.
The fact that the number of association agreements is rapidly increasing is proof that this form of partnership is the best way of organising exchanges between our countries. A fifth Euro-Mediterranean Conference has been arranged for 22 and 23 April 2002 in Valencia.
So, Madam President, ladies and gentlemen, these are my thoughts on the Commission' s work programme for 2002. It will of course be the task of the forthcoming presidencies, the Spanish Presidency in particular, to pursue this constructive exchange of ideas with the Commission and the European Parliament. Thank you for your attention.
Thank you Mrs Neyts-Uyttebroeck. I would like to thank you for your previous kind words and for the positive assessment you have made of the cooperation between your presidency and the European Parliament.
I think it is fair to say that we share this assessment and I would also like, in this regard, to underline to Members of this House that, to my knowledge, this is the first time that the Presidency-in-Office of the Council has participated in the debate on the Commission' s work programme for 2002. This is a very positive step, and I would like to welcome you and thank you.
Madam President, Madam President-in-Office of the Council, Mr President of the Commission, Commissioners, ladies and gentlemen, it is not really all that common for the political group chairmen to express praise and appreciation. Normally, if we praise someone and express our appreciation for anyone, it is for the President of this Parliament. We often have occasion to express our thanks and praise for her. However, today I would like to say a word of appreciation to the Council, and to you, Mrs Neyts-Uyttebroeck, for being here today for the first time, as our President has just said. Last time round I was critical because the Council was not represented. If the Council pursues a good policy, even if it concerns working methods, then that deserves our appreciation. You are a Belgian; you represent the Belgian Presidency. I would like to thank you very sincerely on behalf of the Group of the European People's Party (Christian Democrats) and the European Democrats not only for being here today, but also for the committed way you have worked during your presidency.
I would now like to address the President of the Commission. We in the Group of the European People's Party (Christian Democrats) and European Democrats have a very high regard for the President of the Commission, for his personal integrity and for his positive attitude. However, if we want to achieve joint successes, these successes have to be based on truthfulness and on sensible working methods and structures. Mr Prodi, you know of course that the political groups in the European Parliament prepare each part-session here in Strasbourg by means of their work in group meetings in Brussels. Many members of my group said last week in Brussels, when we were doing our preparatory work, that the 2002 work programme was on the agenda, but where was the document that we could have used to prepare for this debate in Strasbourg? Many members were in favour of striking this debate from the agenda. Mr Prodi, I have to tell you that this should not happen again, we must never again find ourselves without a working document for such an important debate. I would ask you to ensure in future - and this is not just your task as President but rather one for the Commission as a whole, and for your staff - that documents are made available in good time and that the European Parliament is treated seriously, so that we can work in a reasonable way, which is in both our interest and yours.
(Applause)
Reasonable working methods are essential if we are to succeed here. If we do not have reasonable working methods and structures, we do not have any chance of succeeding. We want to work towards joint success because we are firmly convinced that the Commission and this House, as committed advocates of the Community method, need to work towards the same goals. So if you have any colleagues who do not take Parliament so seriously, it is therefore in their own interest to consider whether working methods should not be restructured in their field. We are not just offering you and your fellow Commissioners a hand; we also need a sensible form of cooperation if we are to achieve joint successes. For that reason, relations between Parliament and the Commission need to be in good order. That is something that you want as well, but in that case the fine words that we certainly appreciate also need to be matched by specific practical action when it comes to cooperation.
A programme like the one we have before us deserves to be supported by all the Members of the Commission, and indeed we have five Members of the Commission with us today, which is more than usual, but this programme covers all areas of work in 2002. You yourself said that you are effectively the European government, an idea with which we in our group have a great deal of sympathy. However, if you are effectively the European government, then the whole government should be here, with all your Members. I would very much welcome it if that were the case next time.
Mr President of the Commission, when we are setting our agenda during the meeting of political group chairmen, we often hear that Commissioner A, B or C cannot be here in Strasbourg at such and such a time. I really must urge you, given that we are only talking about four days each month - Monday, Tuesday, Wednesday and Thursday - to ensure that all Members of the Commission keep those days free. If Parliament asks for Commissioners to be here, then they should come, and the excuse that they have other commitments is not acceptable. Parliament should have priority over any other commitments the Commission may have.
There are of course exceptions - I say that because I see Commissioner Lamy is with us - when there are major world conferences on the international calendar, such as the Doha Conference, which Mr Lamy and Mr Fischler of course have to attend. We are not insisting on this point 100%, but basically speaking Parliament must have priority over other Commission activities.
If I may now turn to the substance of the programme, Mr President of the Commission, we largely support what you have said. We are in agreement, and for that reason we should cooperate sensibly and effectively. We now expect, like you, that next weekend in Laeken the Heads of State and Government will give the Convention an ambitious mandate so as to achieve a really positive reform of the EU institutions. We recommend that an early start should be made on this work, at the end of February or the beginning of March, so that the Convention can be concluded at the end of 2003 under the Italian Presidency.
We also support what you have said about enlargement. Up to 10 new countries could be included in the first round. This is not the time to say which those countries will be. However, we do not agree with the French Minister for Foreign Affairs when he says that we should accept all the Central European countries, as when we make a decision on this in autumn 2002, we can only accept those countries which meet the conditions. Those countries that do not meet the conditions cannot yet expect to join the European Union.
It is not acceptable for countries like Hungary to have to wait because other countries are not yet ready. Those countries that do meet the conditions should not be held back because other countries are not yet ready, and we hope that the decisions made at that point will be the right ones. We also fully support your comments about the Mediterranean region. We need to work with great commitment under the Barcelona Process, which is becoming ever more urgent and involves an ever greater contribution to stability. You mentioned how important stability is for us if we want to make Europe truly competitive, because it is not enough for us simply to declare that the European Union is to become the most competitive area in the world. We also have to take the necessary structural measures, and that means in particular strengthening Europe as a location for investment. There should not just be tax incentives for major corporations, but also for medium-sized companies, so that they too can invest, and when investments are made that leads to the creation of jobs.
I shall wind up now, Madam President. We have an ambitious programme, we support the Commission and we call on the Commission and the Council for us all to work together, as there should not be any competition between our various institutions, because we are all committed to the same Europe, and that is why the Commission, the Council and Parliament must each fulfil their own responsibilities. We are prepared to do so, and will support the other institutions when they do the same.
(Applause)
Madam President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I would like to thank the President-in-Office of the Council for her management during the Belgian Presidency and say that it truly demonstrates, in this case, that being a former Member of the European Parliament is good training for managing European affairs within a government. I believe that this is a type of training with a future.
Having said that, Mr President of the Commission, we must resolve the disagreement between us with sincerity and frankness. At the beginning of the legislature, my group asked the Commission to present a political programme for the purposes of the vote on its investiture, and that programme, as we said at the time, had to lead to an adjustment of the annual programme, not only in legislative terms.
What happened the other day in the Conference of Presidents, however, and what has happened again today, requires clarification. We have not asked you not to present the legislative programme, nor after the deadline. What we have asked is that you present a political programme, and you have produced a working programme: this is all very well, and we take note of it, but we also want a legislative programme, because we are one of the parties to codecision. And proof that we were right lies in the fact that I was told, last night, by e-mail, that the legislative programme had arrived as an annex.
It is important that we are able to respect the deadlines and agreements we are party to and, on that basis, you can organise the work as you see fit: by means of 'planning' , 'programming' , 'rolling on' , or whatever you want. I very much fear that the number of officials filling in forms is going to increase. But that is your problem. You must fulfil your commitments to Parliament. In this respect, Mr President, I must say that you must improve the department or service of your secretariat which deals with mail, because we have raised a parliamentary question on how you are going to deal with the issue of the flax fine, specifically in Spain, and four Group Chairmen, despite the fact that the Liberal Group and the PPE-DE Group have blocked this question, which should have been seen in this House, have written to you and we are awaiting a reply. It is important - and I am happy that the Vice-President of the Commission is here - that we do not allow issues to fester. I would therefore be grateful if you could be more diligent with regard to this issue.
These problems relating to the programme are mere child' s play compared to the current situation. We are on the eve of the Laeken Summit and the fundamental issue is the defence of the Community method. And I say this because dark clouds are appearing on the horizon. Yesterday in this House, on behalf of my group - and I am pleased that the President-in-Office of the Council is here - we strongly supported the Belgian Presidency of the Council and the Council itself with regard to an issue which we feel is very important - I believe that President Verhofstadt is in Rome today - and that is that we manage to introduce, as fifteen countries, the anti-terrorist legislation which this Parliament, the Council and the Commission have supported. We believe that this is an important defence of the Community method. If it is not done by 15 countries, it will be done by 14. We would prefer it to be 15, but this is an issue on which we clearly support them.
We are also currently concerned about the fact, and I am referring to a point which Mr Poettering highlighted yesterday, that certain governments, of Austria and Italy, are opposed to democratic criteria appearing in the statute on political parties.
With regard to Laeken, Mr President of the Commission, the most interesting part of your speech was the final part, when you not only supported the Convention, but you gave it content, in complete agreement with the approach contained in the Leinen-Méndez de Vigo report. In relation to the Convention, I would ask you to defend what you have said here today in the European Council in Laeken, to make a coherent proposal and that that proposal, even if it has to be cooled down and digested, is not left on the shelf. I would like to know how that is going to be coordinated with the timetable for enlargement and the reform of the Treaties before 2004, and what your position is with regard to the membership of the praesidium of the Convention.
Furthermore, finally, do not leave the secretariat of the Convention to the Council; we must all participate in it, because a broader distribution always brings the best results. And, in this respect, Mr President, I would ask you to expand on the replies you have given in relation to the Convention. You call on Parliament and the Commission to work together - and I believe we can do great things in defence of the Community method - but it is important that you have the courage and the capacity to make use of your monopoly on initiative, which must not simply be a monopoly on operation, but which must be a means for achieving what you have proposed: texts of constitutional value and, above all, which reflect the democracy and transparency which we want in this enlarged Union.
Madam President, when we discussed this last week in the Conference of Presidents, my group - the Liberal Democrats - voted to have a debate today and not to postpone it. I regret that my remarks today will mostly be about process rather than content, because I think that we still have not found the correct process. I would, however, like to salute the work the Commission has done this year and to acknowledge the enormous progress in the preparation of the launch of the euro; the very substantial progress on enlargement which we very much welcome; the work which is being done in south-eastern Europe; the break-through on the World Trade Organisation and the very stimulating programme on sustainable development. All of those and the work on the common area of justice and security are to the credit of the Commission. I very much agree with the focus of next year's priorities which are sensible and acceptable, particularly in that we need to work closely together on promoting the Community method in building the future of Europe.
There are, however, questions in the legislative programme to which we need answers. Why last year was only 45% of the programme processed by this time of the year and 55% not? How is it that 117 or 118 new items not foreseen were added? I do not mind flexibility - that is good in politics - but this seems rather more chaotic than one's definition of flexibility.
I fully respect the Commission's right of initiative, but I would urge that the Commission should not simply start in February with a general statement of priorities and then, in November, bring forward a specific work programme. We need an intensive dialogue between times and some intermediate staging-posts at which to make evaluations.
We believe, Mr President of the Commission, like you, in good governance and this Parliament will commit itself to being a high quality player in terms of the input and impact on co-legislation, but that requires criteria. We need to discuss with each other - and this is not an attempt to interfere with the right of initiative of the Commission - is the law necessary? Is it proportionate? Does it respect subsidiarity? Is it transparent and accountable? What are the options for implementation? Can we do some kind of regulatory impact assessment before we go down the line?
The Commission already has a wonderful process of consultation in place with social partners. Share this process with us as well, not because we want to interfere with your right to make the final call, but because we too are players and we cannot be left to one side or not get documents till the eve of a debate. Our President has communicated to you a scheme that we would commend. Our Conference of Presidents backs what she has said. Our Committee on Constitutional Affairs backs what she has said and if we can do that, next year we will discuss politics more and process less. We have got to get it right. We have to do this early to avoid a repetition of this unnecessary mutual incomprehension which helps none of us to bring good governance to the European Union.
Mr President of the Commission, Madam President-in-Office of the Council, I would like to share my thoughts on the main topic we are discussing today: the legislative programme and the Commission' s working programme.
Mr President of the Commission, you told us that you wanted full and transparent cooperation between the Commission and Parliament. That is all very well. You told us: 'To be strong, the European Parliament needs a strong Commission' . We agree. But you must understand that we cannot accept being treated as the Commission' s obedient stooge. We of course unreservedly acknowledge the fact that it is very important that the work programme is clearly comprehensible politically, which is the case here; this does not, however, exempt you from presenting a legislative programme. And yet, today we have to deal with a work programme that was sent to us at the last moment and a legislative programme of which we had no knowledge before last night.
It is difficult for us to work under such conditions. The European Parliament is already suffering from having no right of legislative initiative, even in areas where the Commission is failing to act - which is, in my opinion, an institutional anomaly that should be corrected in order to reduce the democratic deficit. However, Parliament does enjoy the power of active cooperation, which is recognised by the Commission. I would remind you that, from the start of this Parliamentary term, a framework agreement exists between ourselves and the Commission, an agreement that clearly defines the role of Parliament in the legislative process. In accordance with this agreement, the legislative programme for 2002 should have been presented to us in October, accompanied by an assessment of the previous programme; in this way we would have been able to make criticisms, remarks and proposals at a politically appropriate time and within reasonable timescales.
I must also underline the extent to which it would be appropriate, on a political level, for political debates on the budget and the legislative programme to mutually support and complement each other. October or November would be an appropriate time for this to take place. Today, we are two months late and there is no legislative programme, or rather, we have only just discovered one exists.
Under these conditions, I think that Parliament is de facto deprived of its powers of control and influence, which is not a good thing. I would also like to remind you of some concrete facts: on 30 November, just a few days ago, less than half of the programme for 2001 had been executed. In addition to this, half of the initiatives taken were not included in the legislative programme for 2001. This is astonishing at the very least. It must, of course, be admitted that the unforeseen events that took place, which completely turned the political agenda on its head, justified the tabling of proposals to take account of such upheavals, but a careful reading of the texts shows that, to a great extent, these new proposals have nothing to do with the present situation, or, in any case, could have been tabled at some other time, rather than within the context of the programme for 2001. In my opinion, this reveals, and I think that most Members in my group would agree, that there is quite a significant degree of disorder within the Commission and a lack of common vision of the guidelines that should direct the common work of our institutions. The explanations that you give us to justify this, which relate to the Commission' s internal reforms, will not satisfy us forever. I would point out that these explanations have been given since the start of this legislature. We cannot accept, Mr President, that the European Parliament be deprived of its powers of control, which are clearly recognised; this situation is not good for either Parliament or for the Commission itself. At a time when we are talking about good governance, of reconciliation with the European citizen, the most fundamental thing is that commitments made and Parliament' s prerogatives be respected.
Madam President, I too would like to thank the Belgian Presidency, and I hope that we shall all have a really successful summit in Laeken. Today we are debating the Commission's work programme, and I wish to say that my group supports the general resolution by the various political groups concerning this programme. Why? Because there is an interinstitutional agreement between two institutions, and I do not think this House is being unreasonable in expecting the Commission to adhere to the undertakings it has given Parliament.
Mr Prodi, in your White Paper on European Governance there is much talk about how Europe could be better governed. However, you are not performing one of the most elementary tasks, that is to say the presentation of a legislative programme. I heard this morning that an e-mail with an attachment arrived last night. The text that I am familiar with so far is a work programme which as far as I can see is simply full of platitudes. It includes announcements about comprehensive packages of measures, other measures are to be proposed, specific measures are being prepared, and so it goes on for 20 pages. But what the Council and Parliament need to know above all, and in good time, is what legislation will actually be presented, and, first and foremost, why. We need to know what the basis for this legislation is so that we can act in unison here.
I must not forget to point out that the national parliaments, which also have a certain role in this process, and a not inconsiderable one at that, have some problems with the whole process. This is a problem that has to be solved, Mr Prodi.
I also have a few more comments about your communication for the Laeken Summit. I consider that it contains some extremely interesting ideas that are worth supporting. It is true to say that limiting ourselves strictly to the four priorities identified in Nice would weaken the credibility of the Convention, in other words the list of issues to be addressed needs to be widened in order to meet the public's expectations and to ensure that the enlarged Union will have a viable future.
However, I also have to say that with this paper too, I kept asking myself why the Commission was showing so little courage and vision in the run-up to such an important summit. What will the public think if the Commission talks about defending a certain European ideal, as it does in the document, in such an unambitious way? What ideal are we talking about then? What is the process of deepening that we are all in favour of to be like, and why should it just relate to democracy, as the document suggests? I really find it rather mysterious why, with an eye to Laeken and particularly when we are envisaging convening a historic convention, we do not quite simply say, yes, our common goal is to create a truly democratic Europe. Furthermore, Mr Prodi, I expect, in view of all this, that in future the Commission will act far more energetically in its capacity as the motor of European integration.
Madam President, allow me to begin with a prediction: the present Commission will scarcely survive into 2004. It may be toppled by new scandals involving fraud, because the former cases of fraud have not been cleared up and because the reforms that might have prevented new cases have not been introduced. The Commission may also be toppled by Parliament through a vote of no confidence. I believe it is heading for the end of the road if it does not change course now. Parliament' s committee chairmen have asked for what are known as the screening reports on the negotiations with the applicant countries. Parliament' s group chairpersons have repeated the request. Still we have not received them. MEPs sit every day in committee meetings without the relevant and up-to-date papers from the secret legislative process. There is solemn talk of Parliament as co-legislator, but the legislative power has, in reality, been taken over by officials and ministers in the Council and the Commission.
We are humiliated the whole time. People who are humiliated can one day deliver a vote of no confidence to the Commission. After the ground rules had been agreed, we should have had the Commission' s legislative programme in October. We have now been given an essay containing general reflections and, yesterday evening, a summary containing little detail. However, we have still not been given a proper catalogue of laws. The Commission should present its annual programme, stating its proposed legal base for this, so that, in the case of each proposal, we can adopt a position on whether the Commission is respecting the principles of subsidiarity and proportionality. That is not only a right we possess. It is a duty imposed by the Treaty on each individual institution. All the institutions must ensure that the EU does not adopt rules which the Member States can devise just as well or better. We are asking for an independent discussion of the annual programme as it relates to the proximity principle, and we agree with the other groups in criticising the way in which the Commission keeps its plans secret.
Mr President, Madam President-in-Office of the Council, President of the Commission, ladies and gentlemen, I feel that upholding the Community method has become a habit for many people and I would go as far as to say a religion for some, with its greater and lesser priests: President Delors, you, President Prodi, and Ferdinando Riccardi, who preaches his daily sermon in Agence Europe. Yet it is a religion, ladies and gentlemen, which has lost its god, for the Community method that you are all upholding was based on the centrality of the Commission, and the Commission no longer has that pivotal status. The Commission is no longer at the centre of our European integration, it is no longer - as it was when there were six or nine States - the driving force of European integration. The 15-State Europe has already brought a number of institutional innovations: Mr CFSP is totally outside the Commission' s control. Well then, ladies and gentlemen, I would like my friend Mr Méndez de Vigo and a great many others to answer this crucial question: do you really think that countries like France and Germany, in particular, not to mention the United Kingdom, of course, will place their confidence in a 25-member Commission, working according to the principle of collegiality, and trust it to take fundamental decisions? That is impossible.
The Commission as it was conceived, to be the central, driving force of the Community method, is no longer, and unless we change the system of European integration radically, the Commission will be increasingly reduced to playing the role of Council secretariat. It is, therefore, a Commission that needs to make an effort to change. However, I feel, Chairman Poettering, that we are, so to speak, firing on the relief workers, for the problem is institutional, it is Laeken; we need to make radical changes to the institutional system to restore the Commission' s former power and legitimacy. Only with the American system - with a separate Executive, with the President of the Commission being directly elected, with a scrutinising Parliament safeguarding our Constitutional framework - can we have a properly functioning Europe, a strong Commission, a strong Parliament and a strong Assembly of Member States; otherwise, our Commission' s role will increasingly be reduced to that of Council secretariat.
Mr President, although I agree with many of the comments that have been made today about the year 2001 having been reasonably successful, there are real grounds for concern about the way in which this debate is taking place today.
Firstly, as a matter of principle, we have the institutional agreement of 1993, which says that the programme should be presented by October, and then our agreement of 2000, under which we are to have a broad debate about the programme before it is implemented. Neither of these have been fulfilled in this particular case. Why is this totally insufficient? Firstly, the programme which is presented to us lacks focus. It is somewhat difficult to see priorities when you have seven of them and, within the priorities, lots of themes which are generating new ideas. If you have more than three priorities, as Bob Zoellick, the USTR, said, you lose yourself in detail and you can never focus on what is really important.
Secondly, we have a lack of detail. I understand that we now have a legislative programme sent by e-mail, but Parliament has not been associated with this and it seems, as other speakers have said, that we had a legislative programme which was not implemented this year. Mr Barón Crespo is right that we did not want it. We wanted a political programme and legislative programme and Parliament to be associated with that.
Thirdly, there is a lack of coordination: not just coordination among ourselves but with the national parliaments. As Mrs Kaufmann said: how is it possible to establish a programme for the European Union if not all the actors who are concerned at political level are associated with it? This leads me to say that we were better off with President Santer. We were better off with the last Commission as regards the way in which the programme is presented. At least we had a programme in its outline and there was a real effort to try to get institutional priorities, and we had a legislative programme with details, which we could see in front of us.
My conclusion today is that the Commission is there to propose. It has the right of initiative but it is not the European government. It cannot come to us and say this is what the European Union's programme is going to be and expect us simply to accept everything that is in its documents. Do you not agree, Mr President, that it would be better for the success of the European Union if we were to go back to presentation of the proposals of the legislative programme in October? We would then be able to discuss, debate, consult on and conclude a programme which the Union could put forward for the year ahead. If you have all of us with you, you will be better off than if we have interinstitutional wars, which you seem to have started this morning.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, we are faced with two dilemmas here. The first dilemma we face is that as President of the Commission you have quite rightly, and we must be fair about this, presented a political programme. However, the political programme needs to be underpinned by the legislative programme required to implement the political objectives, and that is what is missing.
Secondly, your programme does not really address the problem that we have, in fact, implemented very little of the 2001 programme. You did at one point suggest that Parliament and the Council were to blame, but I believe that the Commission is really responsible for this.
Thirdly, this House has, particularly this year, either rejected or substantially amended various Commission proposals. How are you going to cope with the framework that this Parliament has set? Your Vice-President, Mrs Loyola de Palacio, could perhaps help you here, and particularly in the fields of the environment and of transport there are very few proposals and indications as to how "sustainability" is to be made a reality.
We all know that there is a whole raft of problems with implementation. In your paper you do indeed refer to implementation problems. But the Commission, too, has implementation problems. From the time when the Commission takes decisions and makes financial commitments to the time when monies are actually paid out, it is not uncommon for not just months but whole years to go by. That is why it is also important for the Commission to consider how it can improve its own implementation, and, of course, also how national governments can improve implementation of their legislative intentions or the legislative intentions of the European Union.
That brings me to the dilemma over the Laeken communication, a dilemma that I have personally and probably share with most of us here. It is a good paper and its goals are good. The only problem, Mr President of the Commission, is this: why it is so ambivalent, so tentative, and so vague? There is one sentence in which the Commission considers that it is opportune to examine the possibility of providing the Union with a constitutional text. Why do you not come out and say quite plainly that you are in favour of such a text, whether you call it a constitution or a charter or whatever? This kind of language typifies the way in which the Commission fails to clearly express what it stands for. I believe that at this particular moment this is especially important, as we are to have a convention. Except that this convention will chiefly consist of Members of Parliament from the individual Member States. We are talking here about representatives of our national governments, whereas for the Community method, which is quite rightly a matter of concern, there are Members of the European Parliament and representatives of the Commission. If the Council - and I am addressing this comment to you, Madam President-in-Office - on top of all that decides to appoint a former prime minister, or as now seems likely, a former president, as president of the convention, rather than a former President of the Commission, then I fear that the convention will from the outset be stigmatised to some extent by the fact that the majority of its members will not be guided by the Community method, and that the majority will perhaps not be particularly interested in strengthening the Commission and the European Parliament.
Mr Prodi, I believe that at such a stage and in the present situation, the Commission document that you adopted at the end of December should have used clearer language. You partly admitted that in your speech to us today. It is not a question of saying we could, we ought to or we should - it is question of the Commission saying that it believes we must strengthen the Community dimension, and of the Commission saying that it believes Parliament should be strengthened as the central legislative institution of the European Union. To that extent we are faced with a dilemma about saying that you are right. It would be unfair to reject what you have said today. But the dilemma we face is that in such a sensitive political situation we need a Commission and a Commission President who are willing to say in even stronger, clearer and more unambiguous terms what needs doing - namely that the European Union as a whole needs to be strengthened, and that the Community method will take Europe into the future.
Mr President, my fellow MEPs have presented a great deal of justified criticism concerning the procedures in relation to today' s programme. Allow me, however, to welcome the fact that a kind of evaluation from the year gone by is included and that there is more strategic thinking when it comes to the Commission' s intended way of working.
Now let us talk about the future, however. President Prodi outlined, of course, how it will be possible in future to deal with the issue of the annual programme. As Parliament' s rapporteur, I have had the opportunity to monitor this matter for quite a long time. I hope we can conclude it soon and begin work on the programme for 2003.
As the co-decision procedure has developed, Parliament and the Council, too, must also play a larger role in devising the annual programme. That does not mean that the Commission' s right of initiative is being questioned, but that all three institutions should be more in step in encouraging both openness and efficiency in our joint work. Moreover, it would then be easier for national parliaments and citizens to follow the process.
Where the timetable is concerned, it looks as if we can now perhaps agree. There is an introductory presentation of the general priorities, followed by thorough discussions between the Commission and the committees concerned with a view to establishing the details. It is important for the parliamentary committees to be involved at an early stage because it is the committees which will then deal with the proposal. We can then present the definitive proposal by no later than the beginning of November.
When it comes to the content of the programme, last year' s criticism does not mean that we do not want any legislative proposals. On the contrary, our common framework agreement states that what we are concerned with here is the annual legislative programme. Parliament has demanded clear proposals in order of precedence, explanatory statements with timetables, budget references, legal bases and information about who is responsible.
Follow-up and evaluation must also be improved. As we have seen, a very great many proposals are being re-introduced, at the same time as other proposals are disappearing. It should be possible to set up a joint database to monitor the decision-making process for each topic.
A process which is clear, open and predictable should benefit all the institutions and also the citizens we are here to serve. It is our joint responsibility to ensure that this happens.
Mr President, the Commission' s communication to the Laeken European Council, with regard to the organisation of the debate prior to the IGC, seems to us to be mistaken in both its objective and method.
With regard to the objective, it states that we must, and I quote, 'draw up credible guidelines in order that an enlarged Europe can achieve political, economic and social integration' . And yet, if the different peoples of Europe really do want common cooperation and work at a European level, none of them has, to my knowledge, ever asked for this extreme type of integration, that is to say political, economic and social unification, by means of a democratic consultation. The objective today is not to strengthen this 'integration-unification' , headed by supranational institutions, which we do not want, but to better organise and make more effective the nations' control over Brussels. Under these conditions, the Community method, useful on occasions, should not become the rule, for it is too supranational, too rigid, and removes the Union from the reality of its citizens. It should be provided with procedures which are more flexible, founded on respect for national democracies.
This is why the forthcoming Convention should mainly rely upon national parliaments, which should work within networks. And to start with, it is these national parliaments which should have the task of organising the debate with their citizens and to put forward proposals without having to pass through an artificial forum of associations, which are European in name but not at all representative.
Mr President, in my opinion, the priorities of the Commission' s working programme for 2002 must focus on the European Union' s immediate challenges, both in the internal field (the internal market and Economic and Monetary Union), and in the external field - especially following the attacks of 11 September - including, of course, the fight against terrorism.
These challenges are very clear - how to revitalise our economies just a few weeks before the introduction of the single currency, how to take advantage of the challenges and opportunities offered by accession, with 13 countries seeking entry to the Union and, at the same time, how to reinvent Europe in a situation and at a moment when we are about to begin the work of a convention aimed at preparing a new Intergovernmental Conference, the objective of which must be to prevent the 'Old Continent' becoming an outdated continent.
This Commission' s working programme for 2002 is accompanied by a communication on the Community method. I believe that that is an absolutely fundamental issue and we would be making a grave error if were to devote ourselves entirely to incidental issues and allow what is really crucial at the moment to stagnate.
Next year there will be elections in several countries of the European Union and we need an institution which not only cares for the coming generations, but which takes account of their concerns and challenges. And that institution must be the European Commission, Mr President.
This is not the time to analyse the decimal points presented to us by financial analysts. This is a time for considering the broader picture and I believe, Mr President, that it would be a serious mistake for this Parliament to exaggerate the errors which may be made by the European Commission. I want to say this, Mr President, because it is in the interest of Parliament and the Community as a whole to have a strong Commission. It therefore seems to me that, before preaching about how to sort out the world' s problems, we should take a good look at our own institution and respect the work and decisions taken in the field of our parliamentary bodies.
I say this in relation to something Mr Barón mentioned - I regret that he is not present at the moment - and frankly I do not believe that we should take advantage of this debate to introduce extemporaneous issues which are not currently amongst our concerns or relevant to this debate.
I also believe, Mr President, that it would be a serious mistake for the Commission not to direct all its efforts towards restoring that alliance, that harmonious partnership between Parliament and the Commission, which has led to all the progress made within the Community.
Mr President, I hope that, by means of this working programme, the disagreements of the past may be transformed into the agreements of the present and I hope that that method will prevail in the work between the Commission and Parliament. Anything else would be to confuse what is incidental with what is fundamental. We should mobilise all our forces in order to consolidate, as I have said, this strategic alliance.
President Prodi stated that he was attached to interinstitutional cooperation and full transparency. I, of course, welcome such a statement: it is essential for this process to work. But you have to start by respecting the procedures that are agreed already, that are known and that are laid down in writing.
I have here the Framework Agreement between Parliament and the Commission agreed just two years ago. I also have Rule 57 of our Rules of Procedure which lays down how we deal with the annual legislative programme and reflects the agreements that have been entered into in the past with the Commission. That rule states that the Commission shall present its Annual Legislative Programme in October. Of course, we know that there can be delays, that has happened before. But it specifies that this Annual Legislative Programme must refer to all proposals of a legislative nature and every act included in the programme must indicate the legal basis and the timetable envisaged for its adoption. On these points, what we have had before us this week fails to respect our Rules of Procedure and existing agreements reached between the two institutions. The one positive innovation is that Rule 57(6) has for the first time been implemented with the statement made by the President-in-Office which I like others welcome.
In fact we have a work programme, a work programme - not a legislative programme - outlining priorities. To outline priorities is fine and the priorities chosen are good ones - perhaps obvious ones, but nevertheless the right ones. But we need the detail, we need the detail that is required in our Rules of Procedure and in the Framework Agreement. We need it for our committees to be able to get to work and plan their work and appoint rapporteurs who can work with the Commission in the pre-legislative phase. It is in the Commission's interest as well as in our own interest. I understand that we are now receiving the detail by e-mail, but even that, as far as I can see, fails to mention the legal basis and the timetable of each proposal.
General debates are all very well on broad priorities, but we have that several times a year when the Commission presents its programme, when each Presidency presents its programme, and we tend to have that sort of debate surrounding each European Council meeting as well. What we are supposed to get there is the nitty-gritty detail as well.
President Prodi is right to say that the procedure needs improving, but we have a procedure to negotiate such improvements, the Malmström report in our committee for example. Mrs Malmström is already in dialogue with the Commission on that and, frankly, we should have waited for the outcome of that before changing procedure. The President of the Commission cannot unilaterally take existing agreements and tear them up. New procedures must be agreed by both institutions.
Mr President, Mrs Neyts-Uttebroeck, ladies and gentlemen, this has, I feel, been a useful debate which has served to make things clearer. A number of extremely clear messages have emerged which the Commission will take into account, for we have the same objectives and there is a harmonious alliance between Parliament and the Commission. There may have been times when our instruments were slightly out of tune, but we have worked extremely well together.
I have several things to say on this point. I assure you that the Commission has been concentrating explicitly on cooperation with Parliament, and I feel, moreover, that a Commission President has never been present at so many plenary sessions or attended all the committee meetings and meetings of committee chairmen to which he is invited. Each Commissioner stands before the relevant Parliamentary committee on average seven times a year to discuss political issues relating to his or her responsibilities, to his or her portfolio; 80% of subjects are dealt with in plenary by the committee responsible; a record-breaking number of confidential documents has been sent to Parliament; each year, to date, we answer over 3 000 questions from Members of Parliament and dealt with 200 petitions referred to us by the Ombudsman. We are therefore genuinely making an enormous effort to respect our commitment to maintaining a responsible relationship with Parliament. Of course, there are problems and areas that need improvement, and it is precisely in order to remedy these that we have reformed our way of working.
Today, I hear people saying, and I know what they mean, that we need more than the political programme; establishing the political programme was a step forwards but it is not enough, for it must go hand in hand with the legislative programme. We are finding it difficult to achieve this, and when we realised that this is what is required, we immediately took steps to establish the legislative programme, albeit with a slight delay. However, we are aware that the driving force of our relationship with Parliament is the political programme, for it is on the political programme that we must work together. People are saying we must not start in February and conclude in November and then let the relationship fall by the wayside. I fully agree with this sentiment. What I would ask, however, is that we be informed of dates for meetings with the committee chairmen a long time in advance; indeed, I assure you that on the few occasions when we were unable to meet, it was because we already had absolutely unbreakable commitments. However, if we establish the schedule together, I am sure we will be able to achieve our aims.
Moving on from the subject of cooperation, I would now like to focus very briefly on the issue of the role of the Commission and of the forthcoming Convention, starting with something which may not appear to be a key point but which I consider to be extremely important, namely that we need to work alongside the Council as regards the Convention' s secretariat. It will be an extremely important time. Of course, the Convention will not take any decisions itself, but it is such an innovative way of working and the fact that it is going to work transparently before our entire continent, before the entire people of Europe, is so significant that it will ultimately acquire huge importance.
I would like to make a further point in this regard as well, the view has been put forward on a number of different occasions that the Commission should be stronger. I, too, am of this opinion, but I would like to look at what we have achieved, although our achievements are sometimes understated and difficult to understand, so to speak. In my opinion, it is the results that count. The Convention did not just appear out of nowhere, it was not presented to us on a plate; the Convention was a working relationship between Parliament and the Commission immediately after Nice, at a time when both institutions were in the deepest despair. It is precisely this work, carried out together, which enabled us to rise again towards the goal which we had lost all hope of achieving. We must acknowledge the substantial help we received from the Belgian Presidency, which really took the project to heart, but it was the Parliament-Commission cooperation which won for us the chance - and I would stress, this is a chance which has never before been available in European history - to reform the institutions by means of a broad, open debate with no time pressure, so that all the European citizens can listen to us and understand what we are talking about. When the European citizens realise that this debate is the debate on the efficient running of the institutions, on unanimous voting or the different vetoes, the debate on the need to proceed with all speed in the interests of serving Europe itself, well, then the significance of this debate will be understood and, indeed, become crystal clear. Our problem was that the decisions were being taken in fora and by bodies whose significance was not understood. Well then, this is the strength of the Commission and the strength of Parliament - patience, and also never losing sight of our primary objectives.
To Mr Swoboda, whose comments were extremely constructive, I would point out that, in terms of the debate we conducted on the basic text, our proposal dates from January 2001 - that is when we made every effort to ensure that the text could, slowly but surely, become the focal point of all our work. 2001 has been a year in which we have redefined the boundaries of our work and outlined the strategy. Certainly, there is a great deal at stake, for our whole future, our entire future, hangs upon the Convention, but we have, at last, taken this debate to the appropriate forum where the citizens will be able to listen to us.
Finally, on a lighter note, with regard to institutional reform, I would like to inform Mr Barón Crespo and the other four group chairmen that I replied to their letters on 5 December and that my response bears the reference number 850511. I therefore feel we need to reform the postal services, although whether those responsible for collecting the mail or those responsible for delivering it, I am not sure. In any case, for my part, I duly replied to the letter, as is my custom.
The debate is closed.
WTO meeting in Qatar
The next item is the Council and Commission statements on the WTO meeting in Qatar.
Honourable Members of Parliament, as you know, the fourth Ministerial Conference of the World Trade Organisation took place at Doha in Qatar one month ago. This meeting can be considered a success for the world community, and certainly for the European Union. It was not an easy task, for the European Union left for Doha with an ambitious, broad agenda. Some of you witnessed the progress of the negotiations in situ. As President-in-Office of the Council, I exchanged ideas on several occasions with MEPs who moreover - and that was very practical -had their meeting room immediately adjoining that of the presidency. I assume that everyone who was there undoubtedly sensed the great scepticism displayed initially by many WTO members with regard to the EU' s broad agenda.
On 19 November, the General Affairs Council has been congratulated on the results obtained at Doha, and on the excellent work carried out by our negotiators, Commissioners Pascal Lamy and Franz Fischler, and their colleagues. It is thanks to this work, as well as the cohesion and solidarity shown by the Union through these negotiators, that they were able, in spite of the fact that the situation of the European Union within the WTO was not favourable at the start of the process, to get things back on an even keel and obtain much better results than we might have hoped for.
The Union, which at all times remained a major player in the conference, was finally able to achieve the main objective it had set itself, of launching a new round of multilateral trade negotiations focusing on trade liberalisation, the strengthening of regulations and the acknowledgement of development needs.
In fact, the development dimension is the main thread of what we now call the 'Doha development agenda' . This is the name, in fact, that has been given to all of the texts adopted. The work programme adopted in view of the multilateral trade negotiations within the framework of the ministerial declaration includes a package of important implementation measures and takes up those unresolved implementation issues that aim more or less for a re-balancing or an amendment of existing agreements within the context of the negotiation agenda relating to single undertakings.
In addition to this, all chapters in the agenda are focused on specific measures to assist developing countries, with regard, for example, to the access of their products to markets, to their special or differential treatment, technical assistance or capacity building.
Mr President, ladies and gentlemen, I cannot over-emphasise the importance of this fifth ministerial conference for the development dimension. It should take place before the end of 2003 and will be a key point in the negotiations. We will need, in fact, to make decisions with regard to further negotiations, notably with regard to investments and competition, issues that will have been studied during the first phase. It is obvious that this will be, for developing countries as well as for others, a very important time for assessment.
Furthermore, the Union should be particularly pleased with the approval of the derogation with regard to the partnership agreement between the European Community and the ACP countries.
(NL) Mr President, Commissioners, the European Union has made a considerable effort in the field of access to medicines. It has managed to bring initially very diverse opinions closer together and has contributed greatly to the final text which was met by approval by all parties.
Indeed, the statement about TRIPS and public health has given the developing countries the desired assurance that the TRIPS Agreement is indeed offering flexibility, even without amending that Agreement. Even NGOs have received the Agreement favourably.
As for further legislation, an important step has been made in order to develop the environmental dimension of world trade. The European Union managed to ensure that negotiations on the environment start without delay, and that the link between the WTO rules and the trade rules of the multi-lateral environment agreements which form part of them becomes more transparent. This is a very important breakthrough.
Furthermore, the negotiation agenda offers scope for expanding the environmental themes during the Fifth Ministerial Conference. However, as is always the case in negotiations, not everything went according to plan, of course. For example, it appeared impossible, despite efforts, to alter the developing countries' resistance to the introduction of basic labour standards in the trade negotiations. It appeared impossible to make a reference in the ministerial statement to the development of a permanent forum between the ILO and other international organisations, including the WTO. However, the European Union did manage to have the phrase scrapped which would have restricted the dialogue about basic labour standards to the ILO, and that enables us to continue our quest for a permanent forum. Moreover, at the suggestion of the presidency, a statement was added in the shape of this phrase to the conclusions of the General Affairs Council of 14 November in Doha, Qatar, in which the Council and the Commission confirm this objective.
The principle of future negotiations was also laid down for the so-called Singapore themes which form part of the priorities of European industry and which concern investments, competition, trade facilitation and transparency regarding government contracts. These will be initiated following the Fifth Ministerial Conference on the basis of explicit consensus with regard to its modalities.
There is also reason for satisfaction in the field of agriculture. The negotiations will aim to further improve market access and dismantle the different types of trade-distorting aid.
In addition to the pure trade aspects, serious consideration will also be given to non-trade concerns. Some of you have followed the export subsidies saga from very close range. You know the outcome, but let me assure you that it was nevertheless a difficult journey, and that for a long time it looked like the Commissioners would not succeed in reaching a sound agreement. But they did anyway, and they deserve all our congratulations on that score.
(FR) Finally, a last word on transparency. The organisation of internal works at Doha was exemplary. The alternation between plenary sessions, on the one hand, and issue groups, on the other, ensured the necessary combination of transparency and efficiency.
During the plenary sessions, the delegations had the opportunity to express their opinions and to listen to the positions of others, as well as listening to the assessments, I quote, of the President' s friends. These individuals chaired the issue groups, whose objective was to facilitate bilateral and multilateral discussions between WTO members, to harmonise positions and to draw up written agreements. It should be noted that none of the President' s friends were citizens of the European Union or the United States, and that these two regions were not represented at the time further balances in the text were drawn up. I am underlining this because, all too often, there is the tendency to believe that everything that happens at the WTO is a result of constant collusion between the United States and the European Union, and that other countries do not have a say, so this is proof that this is not the case.
Therefore, our respective representatives read the texts at the same time as all the other delegations. Several delegations from developing countries showed their appreciation and satisfaction with the working method used during their closing speeches.
Mr President, Mr President of the Commission, Commissioner, ladies and gentlemen, I think that today we can safely say that we have put the failure of Seattle firmly behind us. The credibility of the WTO has been restored. Furthermore, in the current international context, the success of the conference is a positive sign of international solidarity and confidence in the positive development of the world economy. Thank you for your attention.
Mr President, ladies and gentlemen, the Commission feels that the ministerial meeting in Doha ended in success - success in terms of the objectives that had been defined for the Union, success also in terms of the interests pursued by the developing countries and success, lastly, in terms of the needs of the global economy and the multilateral trade system. We came back from Doha with a WTO that was both stronger and more balanced, which was the key objective of the mandate that the Council and your Parliament had given to the negotiators. So the results very largely lived up to many of the concerns you had expressed in this Chamber, in particular in your two resolutions of 25 October. I will try, in a few words, to show you how they lived up to these concerns, in the light of the Union' s three key objectives: integration of the developing countries, better governance of globalisation and better access to the market for all.
Let us begin with the first objective, integrating the developing countries in the global economy. That objective is fully and constantly present in every part of the negotiating programme we adopted in Doha. From the point of view of development policy, we have made progress on the four aspects of trade policy that are crucial to development - better access for the developing countries to our markets, better domestic policies, in particular with regard to the investment, competition and public procurement aspects of our work programme; a stronger role for the developing countries in the multilateral negotiation process and, lastly, boosting these countries' capacity to derive benefit from the liberalisation of trade.
One point I want to emphasise is the negotiation process. As the President-in-Office of the Council just pointed out - and I agree with her 100% - the working method in Doha was more transparent, which did indeed enable the developing countries, some of whom, as you may remember, had left Seattle frustrated, others furious, to play their full part in the decision-making mechanisms. That is an important new development.
As for technical assistance for the developing countries, the Commission, together with the Council and, at the appropriate time, Parliament, will have to rethink the way the Union both when it is acting as such and when it is acting through the Member States, is handling the technical assistance programmes for the developing countries in the field of trade.
Turning to a subject close your hearts, namely the special situation of the least-developed countries, let us remember what was achieved at the third United Nations conference for the least-developed countries in Brussels, which has now been incorporated in the WTO' s work programme. That, too, is good news.
Mrs Neyts-Uyttebroeck referred to the declaration on intellectual property rights and health, which, I believe, is fairly typical of what we have achieved, given that the Union made the rather difficult but, in the end, positive decision to try to strike a balance between the United States' concerns on the one side and the concerns of third countries on the other. That is a specific case in which we acted as intermediaries and basically each side saw the other' s point of view, which finally proved the right approach to take.
The EU' s second goal is to improve the governance of globalisation. You know what the Commission' s views are on this. Today we face a deficit of multilateral rules, which calls into question the equality between economic players, the transparency of transactions and the preservation of certain social values. This has given rise to fear or concern in some quarters.
Markets have become globalised more rapidly than institutions and regulatory instruments. This is true in the economic field as in the social and environmental field.
As I said, you know our views in this area; we need to establish coherence between all the aspects of the multilateral system and we need more constant, clear and definite relations between its various pillars. The WTO is one of those pillars. It is not the only one and it cannot support the entire weight of this coherence by itself.
In this regard and, once again, in line with our mandate, Doha represents a considerable step forward. In terms of regulating the markets, global rules on investment, on competition, on public procurement and on trade facilitation now form part of the work programme. Regarding the environment, Doha will help establish greater international coherence by providing for negotiations to clarify the status of the multilateral agreements on the environment in the context of the WTO. As you know, the Union had to struggle hard to obtain this decision. I believe it was right to do so because this is a first step towards establishing greater coherence between the various pillars of international governance, in this case between the trade and environment pillars. In the event of inconsistency or potential conflict, we did not want this pillar to continue depending entirely on the WTO instrument for settling disputes, whatever the virtues of that instrument.
With regard to one aspect of the international governance issues, we did not hide our disappointment at the outcome of the negotiations, although we accepted it. I am referring to the social issues. We did not achieve general agreement on forging the kind of clear link we had hoped to see between the International Labour Organisation and other organisations, including the WTO. We regret that. The developing countries were politically opposed to this idea and we could not overcome their opposition. That is not a reason for giving up. On the contrary, I believe we have to draw on every available multilateral means of putting this idea forward, because it represents the Union' s view and formed part of our mandate, especially as regards strengthening the multilateral aspect of the World Trade Organisation.
Having failed to succeed in relation to this multilateral aspect, we will be developing the other aspects of Community policy, as we have now begun to do, in particular the bilateral and the unilateral parts. From that point of view, the agreement we reached yesterday in the Council, by a qualified majority, on renewing the system of generalised preferences - an agreement that quite considerably strengthens the social conditions on which trade preferences depend - is good news. It shows all those who believe this point is important that if we do not manage to make progress on every front, or at least on the unilateral front, this agreement on the part of the Council, with the assent of your Parliament, which had supported and upheld this position, and with the agreement of the Economic and Social Committee, marked a major step forward yesterday.
On the question of the way the WTO operates, your Parliament had expressed certain concerns. Here we have one piece of good news, namely that Doha was indeed more open and that thanks to the rather clever variable system of plenary meetings, restricted meetings and regional participation, the African continent, for instance, was able to play a very good part in the decision-making. The not so good news is that for the time being no decision has been reached during this negotiating round on reforming the World Trade Organisation itself. To tell the truth, nobody was in favour of this reform, given the inevitable risk of deadlock. I think the question has simply been postponed and that it will come up again before the round we launched in Doha is concluded.
On the specific question of relations with the national parliaments or your Parliament, the proposal to incorporate a reference to closer association between Member State parliaments was not accepted. This was because of pressure by a number of developing countries that were not really in favour of the idea and because of the American position, which could be described as reluctant, to say the least. In any case, there were not enough representatives of the American parliamentary authorities to deal with this question seriously. So that is where we stand at the moment. In fact, the Commission and Parliament have already been working in the spirit of transparency, information and consultation that we had hoped to promote within the WTO. I believe we are doing so to the satisfaction of those of you who are interested in these matters and I fully intend to continue along these lines.
Our final objective is the pursuit of liberalisation of trade as such: to liberate trade in goods, services and investments, to contribute to global growth and, therefore, to reducing poverty, provided we make progress with the rules on the fair distribution of trade benefits. In this respect, the results are entirely in line with what we had hoped. In regard to abolishing customs duties on goods, for instance, we are clearly targeting tariff levels. This applies to the liberalisation of services - the timetable has been decided and the negotiations should open up considerable opportunities to EU companies.
As you know, and those of you who were in Doha made sure of this, your concerns about consumer protection, health, education, public service and cultural diversity were taken into consideration. The negotiating programme adopted in Doha certainly does not commit us to go beyond the limits that were set both by the Council and by Parliament in this area.
My final point concerns agriculture. I will now hand over to Franz Fischler who can tell you a little more about this subject. Here too, however, I believe we achieved our main objective, which was to ensure that the Union remained capable of taking forward the common agricultural policy at a rate that is and will be decided by the EU institutions.
To conclude, in my capacity as, shall we say, principal negotiator, let me tell you that one of the keys to success in this business was our work with the Belgian Presidency and, via the Belgian Presidency, with the Member States, whose presence is not always entirely convenient in such circumstances, and with those of you who were there at the meeting. I have said it in public. I think it is perfectly acceptable for me to say it to you in a definitive manner.
(Applause)
Mr President, Madam President-in-Office of the Council, ladies and gentlemen, in order to convey a realistic impression of what the Doha agreement means for agriculture, I would like to very briefly touch upon the individual points of the Doha declaration. The first part of the declaration concerns the general objective of agricultural negotiations within the framework of the WTO, that is to say the creation of a fair and market-oriented trading system. At the same time it also acknowledges the work that has been done since the beginning of 2000 under the 'Article 20 negotiations' .
The next section deals with the traditional three pillars of trade: market access, exports, and competition and domestic support measures. In the case of market access, the text settled on was "comprehensive negotiations aimed at substantial improvements in market access". This reflects the conclusions of the Agriculture Council on 27 September 1999, in which the importance of further liberalisation of agricultural trade as a contribution towards sustainable economic growth was recognised.
The term 'comprehensive negotiations' means that all agricultural products can be covered by the negotiations, and also that all issues should be covered. In this connection we also made it clear that geographical information should also be included here.
With regard to export subsidies, the declaration talks about reductions in all forms of export subsidies, in other words exactly what this House called for in its resolution in October. It is also stated that the negotiations should aim to phase out all forms of export subsidies completely. However, the text also clearly indicates that none of the statements on the three pillars should anticipate the outcome of the negotiations. There is therefore at present no commitment to negotiate the total elimination of export subsidies during this round.
However, we also know that there is a broad coalition against continuing export subsidies. The Cairns Group, the USA and the 77 Group of developing countries all spoke out against continuing export subsidies. As regards domestic support, the text refers to substantial reductions in competition-distorting domestic support. This is also in line with your own resolution, which called for the rejection of competition-distorting measures, and it corresponds to our own mandate, which commits us to negotiate on domestic support while retaining the concept of the blue box and green box. We consciously chose the word 'concept' to indicate that we are perfectly willing to negotiate on the details of the blue box and the green box. The extent of distortion of competition will be a key element of all discussions relating to domestic support.
Another important point is the special and differential treatment of the developing countries. I know that one of your own priorities is to integrate the developing countries in international trade. The wording of the Doha declaration is in accordance with this objective and it also matches the Council mandate of 1999.
Lastly, the text deals with non-trade concerns. The proposals that the WTO Member States put forward in Geneva in this area are specifically recognised. As you know, the European Union too presented a raft of proposals on the most important non-trade concerns, such as the environment, the development of rural regions, food security, consumer affairs, labelling and animal protection. By specifically recognising non-trade concerns, the Doha declaration allows us to pursue these objectives further in forthcoming negotiations. The last section contains the timetable for agreeing on methodology, 31 March 2003, and the deadlines for presenting the comprehensive drafts. This is to take place before the next WTO ministerial conference, so that agreement on agriculture can be reached at the same time as the overall package, by 1 January 2005.
Apart from the purely agricultural part of the text, I would also like to point out that the section on the TRIPS Agreement also deals with the issue of geographical information. This will enable us to pursue our objectives in the negotiations on geographical information and in the agricultural negotiations, and also in the TRIPS negotiations.
Finally, in parallel to the decision on the start of the Doha development round, agreement was also reach on the ACP waiver, which allows us to conclude the solution negotiated with the USA and Ecuador to bring an end to the banana war. This means that the proposal the Commission has already put forward can be accepted, as soon as you here in the European Parliament have adopted your position on this, which I hope will happen in the course of this week.
I would like to conclude with the comment that the satisfactory outcome of the Doha Conference does not necessarily mean that the forthcoming agricultural negotiations will now be straightforward. The objectives of the other major WTO members are in some cases very different indeed from our own, but we will do our utmost to secure the European agricultural model and at the same time to negotiate a fair and more market-oriented trading system for agricultural products.
Things will very much depend on our continuing success in achieving a common approach on the part of the Member States, and your support will assist us in this respect. Another thing that will help us is continuation of the excellent cooperation that we have had with the Council and also within the Commission on this issue.
We are going to have to interrupt this debate. I propose to try to finish the list of political group speakers and then break.
Mr President, Madam President-in-Office of the Council, Members of the Commission, the launch of the new, comprehensive, three-year round of talks at the Doha Summit is a very positive signal for both the World Trade Organisation and the present world economic situation. The Doha development programme, which includes the liberalisation of trade as well as elements of new rules, stressed the commitment of the developed countries to capacity building in respect of the less developed countries and to helping them implement already existing WTO rules.
I am firmly of the opinion that the small but boisterous anti-globalisation groups have now had a clear response from the less developed countries represented at Doha. We want to be involved in liberalising world trade and clarifying its rules, as that is also in the interest of the less developed countries. Every country had the opportunity to torpedo any collective decision - nobody did so, however.
The presence of China and Taiwan at the WTO was also a significant milestone. We must hope that Russia will be able to clarify its own internal structures in such a way as to allow her also to take part.
The Union' s own goals at Doha at least were successfully achieved. Commissioners Lamy and Fischler deserve our thanks for succeeding in seeing through to the end some tough negotiations that lasted a good number of days. Furthermore, the Council' s internal cohesion remained firm the whole time, something that was obviously necessary for the Union to be able to approve the outcome of the talks. In addition to being involved in the negotiations process itself, Commissioners Lamy and Fischler, together with Mrs Neyts-Uyttebroeck also, kept us Members of Parliament, who were following the events, well aware the whole time of where things were going. Sustainable development and the inclusion of environmental considerations in trade policy decisions were agreed to be an all-embracing objective in future talks, something that is certainly of crucial importance to us, the countries in the Union. As talks on the trade in agricultural products are also to be conducted in accordance with a comprehensive agenda but without any predetermined conclusion having been reached concerning forms of subsidy and timetables, this difficult matter, too, can now be negotiated peaceably whilst the Union' s common agricultural policy is being reformed.
Our parliamentary group, which held talks with several delegations that were present at Doha, thought it regrettable that the US Congress did not send their representatives there. As we continue our efforts to develop WTO transparency and parliamentary monitoring of ministerial conferences, the presence of the US Congress is essential. It is also realistic to state that we will only be able to move forward in this matter with the approval of governments. Hopefully, Germany, as we unofficially heard at Doha, will before very long take the matter up formally in the WTO bodies.
Mr President, Madam President-in-Office of the Council, Commissioners, the WTO meeting in Qatar was a landmark achievement, especially for all those who realise that globalisation is one of the twenty-first century' s greatest challenges and that it is a challenge to bring it under democratic and political control. In the view of my group, globalisation desperately needs worldwide rules and global institutions. This means that globalisation can also be at the service of people, and not the other way round. As Commissioner Lamy said, Seattle two years ago failed on all kinds of fronts. It was not transparent, the groups were imbalanced and participation was not well organised. There was also a great deal of fear that, due to this failure, a number of matters which affect all of us greatly, including development, the right to adopt one' s own domestic policy, workers' rights, and the environment, would suffer badly as a result. It is actually a real achievement for us to have witnessed true change in Qatar after those two years. It constitutes a first step towards a new WTO, in a fight to equip globalisation with rules which are at the service of human values.
My group is therefore delighted with the outcome of this Fourth Ministerial Conference. Not because we are pleased with all the aspects, far from it. We shall continue to apply pressure and a whole host of things are still missing, but in essence, we made a significant step forward. This fresh step is certainly also of importance in the removal of inequalities between North and South. This is one of the most important things in the globalisation phenomenon as a whole. It is certainly striking to note what we have achieved on the WTO agenda, both in the way in which all kinds of developing countries took part jointly in the debate in a well-organised manner, and with regard to the agenda itself. We wanted a development round, and at least we can now say that there is a development agenda. And needless to say, it will be specific results which will soon be at issue. In this respect, the TRIPS account and public health care are of huge importance. It has been recognised that when it really matters, public health care and the need for the same sometimes transcend intellectual property rights, and that allowance is made for this within intellectual property rules. It is clear that this requires further elucidation, but what is important is what happened there at political level. The recognition as such will persuade many to join a modern and new worldwide WTO.
Needless to say, the agreements involving the waiver for the Cotonou Agreement of the ACP and EU countries are of crucial importance, for this has helped us bring about an enormous breakthrough in our relations with the ACP countries, a breakthrough which we might not have had otherwise. In the field of environment and trade, we managed to put a number of items on the agenda of which we feared right up to the last minute that they would not make it. This is an enormous leap forward, a taboo has been shattered. It should not become green protectionism, but it is of the utmost importance for us that we have managed to bring it about.
According to our group, it is a sad state of affairs that we have not actually made any real headway on the score of democracy and transparency, as already stated by Commissioner Lamy too, and on the score of workers' rights. We may have prevented certain things from reverting back to the old ways, but we have a desperate need for more success in this area.
Allow me to conclude by saying that our group has greatly valued cooperation with Commissioners Lamy and Fischler, as well as the President-in-Office, and that the Commissioner' s statement that this House must ultimately approve the Doha results, places us in a fully-fledged, grown-up democracy and a fully-fledged democratic role. We greatly appreciate this, and we rely on a very fruitful campaign in the years to come.
On behalf of the Liberal Group, I would also like to extend our thanks and congratulations to the Council and Commission, especially to Commissioner Lamy. In our view, without the effective work of the Commissioner and the Council, in cooperation with Parliament, the new round would never have been proposed, let alone launched, and for that we are grateful. It seems to us that the summit at Doha represented the coming together of two themes or two trends within the WTO.
The first theme is the first concerted attempt to accommodate the needs and legitimate complaints of developing countries. We have referred already to the TRIPS Agreement, the text on implementation, US movement on anti-dumping, a chink of light in the European position on agriculture - these to us are very significant developments.
The second theme or trend is that the talks extended well beyond traditional market access preoccupations and moved towards the development of new rules, competition, investment and, above all, the environment. That again seems to us to be a very welcome development and we are very pleased to see that a balance seems to have been struck - a sensible and workable balance between the needs of developing countries and the need to develop new rules within the World Trade Organisation. Some have suggested - I think my Green friends and other critics of the WTO - that somehow these two things are incompatible with each other and that developing new rules on the WTO is anathema to the interests of the developing countries. We found it particularly bizarre that Green Members of this House and Green campaigners rejected talks on the environment within the WTO, in the name of the developing countries. To us, there is no trade-off between sustainable multilateral environmental disciplines and multilateral attempts at poverty alleviation.
Now is the time for delivery. Some of the news over the last few days is a little mixed, particularly from the United States, over the concessions which were extracted from the Administration in the fast-track debate and the debate on trade and steel in Washington. We must keep the pressure up to make sure that the momentum that was established in Doha is maintained in the years ahead and we will certainly strive to do so.
Mr President, it is no secret that the Green/EFA Group does not share the majority view of Parliament over the outcome of the Doha meeting. For us, with a few exceptions, it was not a success. It was an unedifying example of the richer countries bullying the poorer ones and has prompted many to assert that the so-called victory in Doha was a failure for democracy.
While it is certainly true the developing countries asserted themselves in a much stronger way than ever before - and that is to be commended - it is also true that the outcome from Doha falls far short of the development round which was promised us. That is not only the view of the Green/EFA Group, but also of the vast majority of NGOs from both north and south, and of many of the southern representatives there as well.
Let me remind you of some of the interventions in the Doha plenary debate. The Indian Minister of Commerce, Mr Murasoli Muran, said that the only conclusion that could be drawn is that developing countries have little say in the agenda-setting of the WTO; it appears that the whole process was a mere formality and we are being coerced against our will. Let me remind you of what Jamaica said. Ambassador Mr Randsford Smith said that we regret that the draft texts presented to this ministerial conference, as at the outcome of the Geneva preparatory process, do not sufficiently reflect or capture the position and proposals of developing countries. I could give you many more similar quotations. Let us have a look in a bit more detail at what they really mean.
There was only a very brief acknowledgement of the need to review implementation issues: that was a key agenda issue for the developing countries going into Doha. The language on the phasing out of agricultural exports subsidies has been substantially watered down, due to EU objections. As a result, farmers in the south will continue to have their livelihoods devastated. As Tanzania's Trade Minister, Mr Iddi Simba, said, the wrong policy on agriculture might lose elections in France, but it loses lives in Africa. There is no commitment to an early phase-out of textiles and garment quotas because of strong resistance from the United States. Demands for development linked to the promotion of food security, which is being promoted by many developing countries, were completely ignored.
Commissioner Lamy, I do not expect you to agree with this analysis, but at the very least you should acknowledge the very real anger and frustration of the developing countries throughout the conference and pledge that in the negotiations that are now beginning their interests will genuinely be at the forefront of our priorities.
Mr President, ladies and gentlemen, good work was done in Doha. I believe we have three good reasons to appreciate the results.
The first is the real involvement of the southern countries and the evidence that multilateralism is effectively beginning to happen. Before Doha we did not have a pre-negotiated agenda; after Doha we have to deal with a whole range of claims put forward by the southern countries. As a result, the WTO, still fragile but better recognised, is therefore strengthened. Of course this is not yet the kind of democratisation the NGOs and European parliamentarians had hoped to see, but there has clearly been progress and Mrs Neyts-Uyttebroeck is right to emphasise the transparency and improved method seen in Doha. Unlike Caroline Lucas, I was not aware of general anger or frustration; on the contrary, I noted a sense of relief all round because this method enabled us to finally reach some degree of consensus. Let me add, and I was surprised that this was not mentioned in the opening statements, that we are committed to negotiating the reform of the instrument for settling disputes.
Secondly, a window has been opened for examining the coherence between social questions and trade rules. Liberalisation is indeed continuing, in particular in order to respond to the southern countries' interests with regard to market access. Thanks to the European Union, however, and here I believe we can thank Pascal Lamy for his firm stance, we have the beginnings of a broad agenda - the environment, investment and competition can be negotiated on the basis of an explicit consensus. In substance, this is still not much and we can understand why some of the NGOs wanted a more ambitious agenda, one that included the social aspect in particular. If we are to achieve that, however, they and we will have to overcome some major inconsistencies. Indeed we must not conceal the inconsistencies between different interests and claim to always speak in the name of the south. Differences must be expressed if they are effectively to be overcome and that is how we managed to make progress on the question of medicines, when the north-south conjunction proved effective. Similarly, we can make progress on the social aspect only if we carefully reflect on how to help strengthen international trade unionism.
Thirdly, for the first time, as much importance was attached to implementation as to the new subjects introduced. Here again, I did not interpret the results in the same way as Caroline Lucas. We made progress on the method and thanks to India we had a system not of prior evaluation but of ongoing evaluation during the negotiations: textiles, agriculture, anti-dumping measures, subsidies and even intellectual property were negotiated - with the possibility of renegotiation.
To conclude, we still have to make great efforts for the future to ensure that the process runs smoothly and in the right directions and here I have two points to make. The first is that there is a strong risk that the Union' s trade policy will be handicapped by the absence of a common policy. We have a certain lack of cohesion here and it is up to us to clarify our agricultural and industrial social model. My second point is that the social question is emblematic. There is no question of giving up and adhering to the ILO. The European Union must demand the establishment of multilateral social dimensions for development and solidarity. So we still have a lot of work to do on this subject, but this should not frighten us.
Mr President, the current World Trade negotiations are important to the future development of the EU, particularly in the context of enlargement. I am satisfied that our negotiators understand the extent of this challenge and - I hope - draw on the benefit of hindsight resulting from our experiences with the current regime.
From an agricultural perspective, we must not allow the United States to dictate agricultural policy. On the last occasion they insisted on dismantling agricultural support and then proceeded to provide support for United States farmers at a level three times greater than that received by European farmers.
I am very pleased that in the preparatory talks we seem to have reached a satisfactory agreement on export refunds. From an Irish perspective, export refunds are crucial because of our dependence on exports to third countries. Equally we need to take a strong stand on food imports from outside the EU. We are investing heavily in the implementation of food safety measures and have banned the use of growth promoters. Yet EU farmers are expected to compete with imports from countries where those products are used.
Equally, in relation to sheepmeat, important to European, and particularly Irish, farmers - badly managed arrangements with New Zealand mean there are no controls to prevent a deliberate New Zealand policy to flood the EU market at peak production periods.
Mr President, I consider Doha a success, but I did think before Doha and I still feel now that the European position of the strategy of expanding the agenda was a serious mistake. Indeed, overloading the WTO now and in the future with too many expectations for too many sectors will jeopardise the achievement of the organisation' s single, fundamental objective: market access, revitalising the stagnant situation of international trade, in the interests of both rich and poor countries.
Lastly, Commissioner, with regard to agriculture - let us not forget, before we start to feel too pleased with ourselves, that, ultimately, Europe' s negotiating position, as Mr Fischer explained, was actually an attempt to defend the indefensible, to defend the common agricultural policy. We concern ourselves with working standards in Africa, Asia and South America, and yet, at Doha, we defended the wealthy French peasant farmers against the poor peasant farmers of South-East Asia, Africa and Latin America. This is the bottom line. Therefore, the agenda should not be expanded. Let us concern ourselves rather with the opening up of the markets, especially our rich agricultural and textiles markets.
Mr President, ladies and gentlemen, on behalf of the delegation for relations with the South Caucasus, I would like to inform you that a member of the Commission's diplomatic staff has been the victim of an insidious murder in Georgia. I wish to ask the President, on behalf of the European Parliament, to send a communication to President Shevardnaze calling upon him not only to do everything in his power to solve this crime, but also to make sure at long last that constitutional means are used to ensure that people who work in Georgia and for Georgia are guaranteed appropriate protection, so that this essential work can be done effectively. I regard this incident as a very serious one. We want to do everything to help the South Caucasus, but the South Caucasus itself must also make efforts to protect people entrusted to its care.
We have taken note of your request, Mrs Schleicher, and I am sure it will be accepted.
We shall now proceed to the vote.
Vote
[COM(2000) 519 + COM(2001) 121 - C5-0165/2001 - 2001/0061(CNS)]2. on the amended proposal for a Council decision laying down multiannual financial guidelines for managing the assets of the "ECSC in liquidation" and, on completion of the liquidation, the "Assets of the Coal and Steel Research Fund"[COM(2000) 520 + COM(2001) 121 - C5-0166/2001 - 2000/0363(CNS)]
(Parliament adopted the legislative resolutions with successive votes)
Report without debate (A5-0446/2001) by Mr Ferber, on behalf of the Committee on Budgets, on the Draft Supplementary and amending budget 5/2001 of the European Union for the financial year 2001
Section I, European Parliament
(SEC(2001) 1956 - C5-xxxx/2001 - 2001/2264(BUD))
(Parliament adopted the resolution)
Recommendation for second reading, on behalf of the Committee on Agriculture and Rural Development, on the Common position of the Council with a view to the adoption of a Directive of the European Parliament and of the Council concerning statistical surveys in order to determine the production potential of plantations of certain species of fruit trees
[12008/1/2001 - C5-0547/2001 - 2000/0291(COD)]
Redondo Jiménez (PPE-DE), rapporteur. (ES) Mr President, I would like to ask the Commission to confirm to the House the commitment it made in the Committee on Agriculture and Rural Development on the next proposal to include nuts in the statistical surveys of fruit trees.
Does the Commission wish to take the floor?
I would like to tell Mrs Jiménez that we are aware of the importance of the issue of nuts and that, like her, we emphasise the need for a reliable statistical basis to provide us with data on their production potential. So we agree that we must broaden the statistical inquiries provided for under the directive to include new species and new variables. We believe that the parameters to be incorporated in these new inquiries must first be analysed with the Member States: density, statistical units, etc. We will take the necessary steps to expand the statistics so that we can reach a decision on the entire issue before the end of 2005.
Once this preparatory work has been completed, and I understand it is statistically complex, we will complete the list of species in the amended directive by, as usual, applying the comitology procedure provided in it.
(The President declared the common position approved)
Simplified procedure
Proposal for a Council decision concerning the conclusion of a Framework Agreement between the European Community and the Republic of Cyprus on the general principles for the participation of the Republic of Cyprus in Community programmes
[13207/2001 - COM(2001) 481 - C5-0584/2001 - 2001/0193(AVC)]
(Parliament approved the Commission proposal)
Simplified procedure
Proposal for a Council decision concerning the conclusion of a Framework Agreement between the European Community and the Republic of Malta on the general principles for the participation of the Republic of Malta in Community programmes [13251/2001 - COM(2001) 481 - C5-0585/2001 - 2001/0194(AVC)]
(Parliament approved the Commission proposal)
Simplified procedure
Proposal for a Council decision concerning the conclusion of a Framework Agreement between the European Community and the Republic of Turkey on the general principles for the participation of the Republic of Turkey in Community programmes
[13248/2001 - COM(2001) 481 - C5-0586/2001 - 2001/0195(AVC)]
(Parliament approved the Commission proposal)
Simplified procedure
Proposal for a Council regulation amending Regulation (EC) No 1493/1999 on the common organisation of the market in wine[COM(2001) 332 - C5-0311/2001 - 2001/0132(CNS)]
(Parliament approved the Commission proposal)
Simplified procedure
Proposal for a Council regulation amending Regulation (EC) No 1017/94 concerning the conversion of land currently under arable crops to extensive livestock farming in Portugal
[COM(2001) 559 - C5-0512/2001 - 2001/0233(CNS)]
(Parliament approved the Commission proposal)
Report without debate (A5-0413/2001) by Mr Rocard, on behalf of the Committee on Employment and Social Affairs, on the proposal for a European Parliament and Council regulation amending Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community [COM(2001) 319 - C5-0275/2001 - 2001/0127(COD)]
(Parliament adopted the legislative resolution)
Report without debate (A5-0403/2001) by Mr Pesälä, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EEC) No 2204/90 laying down additional general rules on the common organisation of the market in milk and milk products as regards cheese
[COM(2001) 410 - C5-0363/2001 - 2001/0159(CNS)]
(Parliament adopted the legislative resolution)
Report without debate (A5-0442/2001) by Mr Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on Proposal for a Council regulation amending Regulation (EEC) No 2358/71 on the common organisation of the market in seeds and fixing the aid granted in the seeds sector for the 2002/03 and 2003/04 marketing years[COM(2001) 244 - C5-0206/2001 - 2001/0099(CNS)]
Mr President, it was agreed with the Commission that before the final vote on the legislative resolution the Commission would tell us to what extent it is willing to accept our amendments.
Mr President, the Commission can confirm its satisfaction with the outcome of the conciliation process as regards the open declaration. As regards the positive list, as was made clear yesterday evening, we have reservations and accordingly entered a declaration to be included in the exchange of letters on the outcome of the process.
(Parliament adopted the legislative resolution)
Report without debate (A5-0402/2001) by Mr Lage, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde for the period from 1 July 2001 to 30 June 2004
[COM(2001) 470 - C5-0479/2001 - 2001/0203(CNS)]
(Parliament adopted the legislative resolution)
Report without debate (A5-0425/2001) by Mr Cunha, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006
[COM(2001) 530 - C5-0566/2001 - 2001/0240(CNS)]
(Parliament adopted the legislative resolution)
Report without debate (A5-0428/2001) by Mr Gargani, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Cultural capital of Europe 2005 [2001/2221(INI)]
(Parliament adopted the resolution)
Report without debate (A5-0429/2001) by Mr Gemelli, on behalf of the Committee on Petitions, on the strengthening of citizens' right of petition and revision of the Treaty
[2001/2137(INI)]
(Parliament adopted the resolution)
Commemoration of the tragedy in the United States on 11 September 2001
Ladies and gentlemen, at the request of a number of Members we have decided very briefly to commemorate the tragic events that occurred three months ago. With your agreement, I will therefore read out a message.
Mr President, ladies and gentlemen, three months ago today, at 8.46 a.m. New York time, the entire world was shaken by the horrific attacks that struck Manhattan and Washington. At this moment, when I would ask you to reflect and remember, my thoughts, our thoughts, go first of all to the thousands of victims and their families, to the emergency services, to the military and civilian employees whose lives were suddenly shattered. They also go to the American people, who, since these events, have been living in terrible fear of further attacks.
The European Union is playing its full part in the efforts we have made in solidarity with the United States to combat international terrorism. The same is true of our commitment to finding urgent solutions to the conflicts that threaten world peace, especially in the Middle East. Only if we show the necessary resolve and cohesion can we prevent such tragedies ever happening again. My thoughts are with the victims of all acts of terrorism and war and I ask you to observe a minute' s silence.
(The House rose and observed a minute' s silence)
(The sitting was suspended at 12 noon and resumed at 12.35 p.m.)
Vote (continuation)
(Parliament adopted the resolution)
Report (A5-0421/2001) by Mr Graefe zu Baringdorf, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive amending Council Directive 79/373/EEC on the circulation of compound feedingstuffs and repealing Commission Directive 91/357/EEC
[PE-CONS 3653/2001 - C5-0491/2001 - 2000/0015(COD)]
European Parliament delegation to the Conciliation Committee
Graefe zu Baringdorf (Verts/ALE), rapporteur. (DE) Mr President, something unfortunate has happened. In connection with the report on seed, the Commission made a statement which actually referred to the report before us now. It was about the positive list. It was in the Commission's interest to say that. What we are now calling for in connection with the report on seed is in our interest. I would like to suggest - and this is also in the Commission's interest, Mr Fischler, but even more so in our interest, because it is about our being involved in the next report to be presented - I would therefore like to suggest that the Commission should now make the statement that actually referred to the other report. We will then have heard both reports and can vote accordingly.
Mr President, ladies and gentlemen, it is certainly rather unusual to comment on a report that has already been voted upon. Nevertheless, I am happy to make it clear, to avoid any possible doubt, what the Commission's position is on the report that has already been adopted. Quite apart from the excellent work done on the preparation of this report, we are all agreed that by the end of the year the Council needs to reach a decision on amounts of subsidy and on the budgetary stabiliser, to ensure the necessary degree of certainty.
I support the substance of the proposed amendments to the compromise. Firstly, I accept the possibility of being able to introduce compensation between the Member States as regards guaranteed quantities in the context of the Community maximum guaranteed quantity.
Secondly, I am in favour of an implementing system which makes it possible to give niche products from small producers a sufficient degree of flexibility.
Thirdly, in view of the results of an in-depth study of the functioning of this market organisation and of the supply of the common market with various types of seed, the Commission will submit appropriate proposals to the Council and Parliament under Article 37, which will include a reference to the setting of the maximum guaranteed quantity. We will do this in good time to provide a basis for the successor system.
Furthermore, with reference to the way in which the budgetary stabiliser is applied, Parliament's proposal to reduce the amount of subsidy in the year after which the maximum guaranteed quantity is exceeded has a number of advantages and we shall therefore carefully examine this proposal.
(Parliament adopted the joint text)
Recommendation for second reading (A5-0416/2001), by Mr Whitehead, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council regulation laying down the general principles and requirements of food law, establishing the European Food Authority and laying down procedures in matters of food safety
[10880/1/2001 - C5-0414/2001 - 2000/0286(COD)]
Mr President, one word of explanation. This report now has a series of agreed amendments which we believe will be carried. There is one unusual procedure - the House has voted already on the criteria for the site of the European Food Safety Authority. The Council was not prepared to admit that as a part of the report. We, however, believe that it was necessary to state what the criteria should be and to insist upon that. The best way we can do that without going to conciliation is to vote it as a legislative resolution, binding therefore only on Parliament. We hope that the President of Parliament will convey that information and our view on the matter to the Laeken Summit in two days' time.
Would the Commission now like to tell us its position with regard to the amendments?
I would like to reiterate the Commission's gratitude to the rapporteur and the shadow rapporteurs for the effective and constructive way in which they have participated in the discussions between the institutions over recent weeks. We are close to finding an overall compromise that will enable the regulation to be adopted without a requirement for conciliation, which will enable the European Food Safety Authority to be established early next year.
As regards the Commission's position on the amendments, it is as follows. The Commission can accept Amendments Nos 1, 7, 10, 13, 14, 16, 19, 21 to 24, 26 and 29 to 44. The Commission cannot accept Amendments Nos 2 to 6, 8, 9, 11, 12, 15, 17, 18, 20, 25, 27 and 28.
On the issue that has been raised by Mr Whitehead, as I indicated in the debate yesterday evening, I believe strongly that the seat of the authority should be chosen on rational and operational criteria that will facilitate the smooth functioning of the European Food Safety Authority. As such, I can support the principles expressed in the resolution referred to by Mr Whitehead.
(The President declared the common position approved as amended)
Report (A5-0422/2001) by Mr Bushill-Matthews, on behalf of the Committee on Employment and Social Affairs, on the Commission report to the European Parliament and the Council: Growth and Employment Initiative - Measures on financial assistance for innovative and job-creating Small and Medium-sized Enterprises (SMEs)
[COM(2001) 399 - C5-0459/2001 - 2001/2183(COS)]
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Graefe zu Baringdorf report (A5-0442/2001)
- (FR) Some 30 000 farms in the European Union cultivate grass and pulse seeds, the main species involved in this common organisation of the market. This is, therefore, most important to employment, producers' incomes, the socio-economic balance of many regions, biodiversity and security of supply.
On the one hand, however, the market prices received by the producers have fluctuated markedly in the last few years, while, on the other, the European Union still has a shortfall of about 15 000 tonnes.
We should, therefore, welcome the fact that aid for seeds will be maintained at the current level, knowing that this is necessary to maintain the balance between production and the market. Under these circumstances, I do not think there is any need to introduce a budgetary stabiliser, since the market has shown that it is capable of regulating itself, all the more so as the Commission proposal on this stabilisation mechanism is general and vague. Lastly, I also find it inappropriate to model it on the mechanism set up for rice seed, which can be adjusted to the food consumption market.
Finally, and above all, it would be unwise to share a guaranteed maximum quantity amongst the Member States, given that these seed producers often have branches in several countries.
That is the tenor of the amendments I tabled in committee, where they were adopted unanimously. I am happy to note that the European Parliament proved equally wise in plenary.
Cunha report (A5-0425/2001)
. (NL) The fisheries agreements which the EU concludes with developing countries are bad for the environment and bad for those countries. The fact that EU fishermen ostensibly feel forced to move their activities from EU waters to elsewhere indicates that the fish population in EU waters has apparently decreased by these activities, so much so that the yield is now no longer sufficient. This environmental problem must be tackled at source, namely by reducing the fleet capacity, not by overfishing elsewhere now. In addition, the agreements are bad for the local economy, since modern EU ships rob local fishermen of their catches. It is absurd that as part of the agreement, the EU should pay money to the governments of those countries in order to help the fishermen to find other jobs.
The amendments which the Committee on Fisheries and the ELDR have tabled to the Commission proposal are an improvement on the text of the agreement. D66 has therefore supported these amendments. Since we are opposed to the agreement as such for the above reasons, we have voted against the legislative resolution.
Lage report (A5-0402/2001) and Cunha report (A5-0425/2001)
We abstained on the reports on the fisheries agreements with Guinea Bissau and Cape Verde because although they provide these states with a certain amount of revenue, the large-scale fishing by European countries merely formalises the plundering of Guinea Bissau and Cape Verde' s natural resources.
The only reason we voted for Amendment No 7 to the Lage report and Amendment No 5 to the Cunha report is because at least they have the merit of formally specifying the amount of financial compensation, without making any advance judgment on the question of whether this sum really makes up for the loss of this natural resource.
Gargani report (A5-0428/2001)
. At the outset I wish to record my thanks to the rapporteur Mr Gargani for his report on the European Capital of Culture 2005. I fully support this report as I represent the City of Cork in the EP.
Cork has a long and proud tradition as the second city in Ireland and has been a centre of learning, industry, trade and culture for over 800 years. As a major seaport it has also been open to many outside influences which have helped to evolve many new links and contacts.
The history of Ireland could be written in Cork, for it was affected in a similar way to all of Ireland. Whether it relates to conquest and colonisation, the killing of the native Gaelic language and traditions, famine and emigration, Cork has been at the centre of all these tremendous changes. Today Cork is a well developed modern city, looking to future technologies and opportunities for development. However, despite this forward vision, it has never forgotten or neglected its past, indeed it treasures and protects its history and culture, in the ballet, the Opera House, the Everyman Theatre, Triskel Arts Centre, National Sculpture Factory, Crawford Art Gallery, Crawford College of Art and Design, University College Cork, Cork Institute of Technology, the School of Music, the College of Commerce, to mention just a few.
From its past citizens in the fields of music, dance, the arts and literature it takes pride in the new generation of activists in these areas.
We in Cork are proud of our hospitality and welcome to all and we face any new challenge presented to us with a confidence in the secure knowledge of past experience.
In 2005, as the European Capital of Culture, Cork will show all that is great in our past but also will provide inspiration for the future.
I take this opportunity to extend to all a welcome to Cork, now and for 2005. I know you will be touched by its beauty, humour, vitality and calm.
Once you have been to Cork you will never wish to leave.
Graefe zu Baringdorf report (A5-0421/2001)
Mr President, this report is on the circulation of compound feedingstuffs and therefore on what animals eat, and animals include fish. As you know, Mr President, I am famous among fish, particularly pensioner fish, and I therefore could not fail to ask them, especially the pensioner fish of Morocco, what they think of this directive on the contents of feedingstuffs. I am not joking, Mr President, I am only telling you in my customary manner why I voted for the motion. Breaking their usual silence, these fish told me that they support this document but that they would like me to tell Mr Graefe zu Baringdorf, when he comes to amend this directive again, to ensure that there is a choice of feedingstuffs on the menu as well, so that animals do not always have to eat the same dishes. They get tired of having soup for lunch every day as well!
Whitehead report (A5-0416/2001)
Mr President, I would like to explain why I voted for the document on the European Food Authority. This second subject is a subject which takes us to the kitchen as well, Mr President - nothing to do with me. Maybe it is because it is lunch time that the next topic is also food-related.
I voted for the motion because, clearly, we have to have good food on our tables. However, I feel that it would be a good idea for inspections to be carried out on these directives on the monitoring of foodstuffs too. I regret to say that our Member States do not want inspections, and so I call for the food authority to be given the power, in the future, to genuinely carry out unannounced inspections on public canteens, school canteens, company canteens and canteens in the institutions where elderly people live when they are no longer able to live with their families. Food is extremely important!
Mr President, I should like to say very briefly that it was a great pleasure for me to vote for the amendments to the common position on food safety, for which Mr Whitehead was rapporteur. I wanted to express gratitude for his major efforts, for thanks to his work, we have managed to reach clear and sound agreements across the political divide, and that is why we are now where we are.
Today, we only adopted those amendments which met with complete approval by the Commission. In addition, agreements have already been concluded with the Council. This means that the Food Authority can become operational in 2002, which suggests that we are completely on schedule. In my view, we can safely say that this is thanks to effective cooperation, across all groups of this House. We have created a framework which should work. If the right people are now also deployed in the right places, and the Authority is accorded a location which will give it the opportunity of establishing external contacts easily, then I believe that all conditions are in place to turn this Food Authority into a success. It is now down to the Authority itself, and I wish it every success.
It could be useful to the consumer to set up a European Food Authority to see to food safety at Union level. We agree with the principle.
Yet we would point out that unlike similar authorities in other countries, especially the United States, the European Food Authority will only have an advisory role and no power. What value can its recommendations have under these circumstances? I ask this, in particular, because a series of recent food scandals, from mad cow disease to dioxin in chickens, has shown that food safety and the quest for profit are a contradiction in terms. This means that the European Food Authority is liable to be a purely decorative body.
. (PT) Whilst some advances in establishing the European Food Authority are positive, I still maintain that it cannot act as a panacea for solving food safety problems or as a smoke screen for public opinion. It is important to ensure that there is an Authority which guarantees risk evaluation for the purposes of food safety, enshrined in solid scientific opinion, but it cannot free from responsibility or replace the Commission in terms of risk management of the Community food policy or the competent authorities of each Member State.
The underlying principle of any legislation on food is the protection of human health, and for this very reason, it is vital to introduce the precautionary principle in risk management when scientific data is insufficient or inconclusive. However, it is questionable whether such a structure that is so cumbersome from the administrative and budgetary standpoint is necessary, but the need to ensure that one representative from each Member State takes part in the Administration should be highlighted.
In any case, it is worth emphasising once again that the food issue can only be resolved by means of a thorough change in the CAP and a genuine food policy that is not based on the interests of the agro-industrial multinationals or the liberalisation of agricultural trade.
I voted in favour of this report.
We have been trying for years to restore consumer confidence and the European Food Authority is one way of doing so.
There is no such thing as zero risk and we know what consequences a bacteriological problem (not linked only to terrorism) can have for a large number of our citizens. Safety must therefore lie at the heart of the proposed system.
Yet we must not give way to panic, for let us not forget that the European food chain is one of the safest in the world. If it is to be effective and credible, however, the Authority will have to be supported by top scientific experts, while also drawing on the network of existing national agencies.
Another important aspect that needs emphasising is that we must separate the evaluation of the risk, which falls within the scientific domain, and its management (the measures that are decided), which falls solely within the political domain.
Let me remind you that whatever measures are decided must be proportionate to the level of the risk incurred. In the event of a perceived risk, but which has no foundation, for instance a rumour, we should respond by informing the consumers. In the event of a potential risk, we must take precautionary measures. Lastly, in the event of a real risk, we have to take preventive measures.
If we want the European Food Authority to be as effective as possible, it will have to be completely independent, its composition will be a determining factor, and its decisions will have to be highly transparent.
Lastly, the penalties imposed for serious errors or fraud must not only be considerable but, above all, applied.
. (NL) For years, quality and public health in the production of food were secondary to the pursuit of ever lower production costs. A cheap food package had to keep the costs down for the public at large. Governments and private business shared the same view about this reduction in costs, which was achieved, inter alia, by economies of scale, the use of artificial raw materials, intensification of the use of space, the import of animal feed from the Third World and an enormous number of redundancies.
For that purpose, slaughter waste and dioxin-poisoned grass were fed to animals, or animals were gathered in pens and lorries where disease was able to spread readily. After all, if one wanted better food, there was a separate distribution circuit for those in a higher income bracket. Only when it transpired that people can contract fatal illnesses from contaminated food, did an increasing number of people want to know what they were eating.
Once again, it is demonstrated that accidents need to happen first before the incentive is there to look for a solution to the problem. The solution does not lie in enhancing the European bureaucracy, or squabbles about the location and management of a new institution. Food safety can only be achieved if cost reduction and company profits are no longer paramount and if maximum openness is created in the field of complaints, minority verdicts, composition and safety measures.
I look forward to the revolutionary effect which Mr Staes envisages, but it remains to be seen whether it will materialise.
I voted for this recommendation because I believe that the common position as amended is a great improvement on the Commission' s original proposal.
I fully subscribe to the strong wish expressed by the European institutions: the future European Food Safety Authority must be set up very soon and be operative as from the beginning of 2002. With that in mind, I agree with the rapporteur in wanting to see a text adopted to which the Council is likely to agree, so as to avoid a conciliation procedure, which always takes too long.
The European Food Safety Authority will be strong and will, I hope, help us counter any food-related risks throughout the European Union.
The Member States will continue to be responsible for monitoring and checks, while risk management and the rapid alert system will remain in the remit of the European Commission.
Finally, I am in favour of adopting criteria for selecting the best location, in the general interest, for the European Food Safety Authority: I believe that the town of Lille fully satisfies the conditions laid down in the recommendation.
. I wholeheartedly support this report by my Socialist colleague which calls for the establishment of general principles and requirements of food law and for a European Food Authority. Food Safety is of great concern to the majority of the European Union's citizens and it is therefore vital that this Authority will be efficient, democratic and transparent once it is fixed. In such a way, the role proposed for Parliament will ensure that this body will remain under close scrutiny and that it will prove to be as legitimate as possible.
Moreover, it is highly desirable that the future location of this Authority should be physically independent from other EU institutions. This will ensure that it remains independent and thus more credible in citizens' eyes. Finally, the call for close cooperation with the relevant bodies is pertinent: when there is a suspected food risk it makes sense that the Authority should capitalise on the knowledge available in other related associations.
. (NL) The group encompassing the Dutch D66 Party has endorsed the Whitehead report on the European Food Authority. D66 is pleased with the timing of this report, immediately preceding the European Summit in Laeken.
After all, the question of EFA' s location cannot be seen in isolation from the as yet unresolved issue of the EP' s location and the ludicrous shuttle between Brussels and Strasbourg. We assume that the Heads of Government will look into these issues at length in Laeken.
Bushill-Matthews report (A5-0422/2001)
Mr President, Mr Bushill-Matthews' report is on financial assistance for small and medium-sized enterprises. A Genoese 70-year old pensioner, Mr Guido Facchinetti, who is an expert cook and has worked in restaurants all his life, asked me to vote for this document for the reasons I have already given, namely that it is appropriate for small and medium-sized enterprises to be financed by Europe. He said to me: "If I had the financial where-with-all, despite the fact I am 70 years old, I would open new restaurants throughout Europe serving trenette with pesto, Genoa-style chick pea flour, Recco focaccia and Camogli pan-fried fish" - apologies to any of my fish-loving friends who are listening - "for these are excellent dishes and I would like to take them to the whole of Europe. All I need is the money!" I hope that this document will make it possible for him to continue to exercise his outstanding abilities as an Italian and a Genoese cook.
. (PT) The launch of the Growth and Employment Initiative is a very positive step in terms of increasing and improving employment prospects in the EU. In the last few years, SMEs and micro-companies have been responsible for creating the largest number of new jobs. The report submitted by the Commission provides an objective analysis of the development of the three financial instruments for SMEs: the Start-up Facility (ETF), the Joint European Venture (JEV) Programme and the SME Guarantee Facility.
However, the critical observations set out in Mr Bushill-Mathews' report, which I share and voted for, are highly relevant.
I would like to stress, firstly, the need for the Commission to indicate clearly in future the degree to which forecasts of job creation actually materialise. Secondly, the Commission should carry out an in-depth analysis of the reasons which lead some countries to make extensive use of the different programmes and others to record a low or nil rate of use.
I would like to point out in this respect that Portugal is one of the Member States not included in the ETF-Start-up Facility, aimed at initial-phase investment in high technology projects.
Indeed, as far as the SME Guarantee Facility in the 31.12.2000 reference period is concerned, the rate of use is quite low. According to preliminary data supplied by the financial intermediaries, only eight Portuguese SMEs benefited from a guarantee under this mechanism, whereas in Spain there were 2 812 beneficiaries.
That analysis will be a very important indicator for the definition and adoption of regulatory measures, particularly in terms of transparent access to information, simplification of the procedures for submitting applications and speedy allocation of funds.
. (EL) The policy being applied by the European Union and the Member States is forcing hundreds of thousands of small and medium-sized enterprises (SMEs) into bankruptcy every year, because they are unable to withstand the onslaught of the monopolies. With the signs of a slump in the economy becoming more and more marked, SMEs and jobs are the first to go and the generally limited and short-term jobs linked to the occasional subsidy do nothing to counteract this.
The Commission proposal merely serves the objective of reinforcing the European venture capital market by setting up financial intermediaries, who are neither controlled nor operate on the basis of job-creating criteria.
In most cases, SMEs do not receive direct funding, in that applications must be addressed to intermediaries, generally conventional 'risk and investment capital funds' which are guaranteed by the EIB and which receive credits and guarantees from it. Thus, in the final analysis, no one apart from the European Investment Bank, knows which SME is being supported and what funding plans and jobs will result.
These intermediary financial organisations, which have signed contracts with the European Investment Fund, tend to favour early stage investments in high technology sectors such as information technology, communications and the biosciences.
So exactly what aid and which SMEs are we talking about, given that traditional small and medium-sized enterprises, small handicraft enterprises and tourist and commercial enterprises fall outside the funding framework, despite the fact that they are able to promote innovative products? The highly important specific weight of SMEs in the economy of each country is being ignored, despite its having been proven that they represent the backbone of the business sector in Europe and are the only enterprises to have created any jobs over recent years.
The unequal geographical distribution of this aid is also typical of growing regional inequalities between the Member States, in that over half this funding (be it in the form of start-up aid or the guarantee mechanism) will go to France and Germany, while in Greece, for example, this aid is non-existent because there is no venture capital market to speak of.
We harbour no illusions as to the nature of the EU's employment policy or its policy on SMEs, which is basically non-existent, or the interests which that policy represents, which is why we feel that any reference to employment, to fighting unemployment and to supporting small and medium-sized enterprises within the guidelines for this policy is pure hypocrisy.
Faced with these choices, the workers and small and medium-sized businessmen are joining forces in their fight and struggle to overturn this policy and promote a different policy which takes account of man and his present-day needs.
. (NL) Small enterprises used to be a very common phenomenon. In the last 150 years, they have been systematically bought up and forced out of business by large newcomers. Only in the last few years has there been a surprising, renewed interest in small enterprises. Unlike before, the big ones now stand to gain from their existence, since they can pass on tasks which they are unable to carry out at a cheaper price. They involve outsiders in low-wage countries or sell vulnerable parts of their enterprise to the staff or management. The business risks, including absorbing the peaks and troughs in transport and repair activities, are then borne by a third party. In most cases, costly collective wage agreements and schemes for better conditions at work fall by the wayside. In order to survive, people in such small enterprises must work harder and longer hours than they used to in the large enterprises. The small ones may think that they are independent, but they rely completely on the bank and on the larger enterprises with which they have outstanding contracts. Consequently, their existence can come to an unexpected end very quickly. Chances are that ultimately, government aid for small enterprises invariably benefits the large enterprises. However, I do not dismiss this aid just like that, for there are also situations where small enterprises can offer sound, fresh opportunities to groups of workers, notably to migrants and pioneers in the field of technical innovation.
. I wholeheartedly support this report which endorses the Commission report on financial assistance to SMEs through the Growth and Employment Initiative. Since it is presently the case that most SMEs have some difficulty in breaking into the technology market, this financial assistance can often symbolise the make or break of a potentially very successful SME. It is all too often bemoaned that the EU has failed to foster a culture of innovation and enterprise: the European Investment Fund (EIF) is a vital way in which this imbalance can and should be redressed.
The call for the close evaluation of projects is also welcome: in such a way there will be a vital element of accountability in the scheme. To bolster this, the call for the involvement for the European Parliament is also vital.
That concludes voting time.
(The sitting was suspended at 1 p.m. and resumed at 3 p.m.)
Draft general budget for 2002 (as amended by the Council) and Letter of Amendment 2/2002
The next item is the joint debate on the following four reports, tabled on behalf of the Committee on Budgets:
(A5-0400/2001) by Mr Costa Neves and Mrs Buitenweg, on the draft general budget of the European Union for the financial year 2002 as modified by the Council (all sections), and Letter of Amendment No 2/2001 to the draft general budget of the European Union for the financial year 2002;
(A5-0427/2001) by Mr Colom i Naval, on financial programming 2002-2006;
(A5-0447/2001) by Mr Wynn, on the mobilisation of the flexibility instrument;
(A5-0439/2001) by Mr Turchi, on Trans-European-Networks.
Mr President, ladies and gentlemen, it is a pleasure for me to be meeting you here again in order to shed light on the salient points of the second reading of the EU' s draft general budget, as drawn up on 22 November. It is one of the last, but also one of the most important stages in the sometimes complicated process in which the Community budget is brought about.
I greatly value the fact that I am able to make this statement before the MEPs who, as representatives of the European democracy, are meeting here in plenary session.
According to the rules of the interinstitutional agreement, this second reading of the Council was preceded by a consultative meeting of the European Parliament, the Council and the Commission, which took place on 21 November. I believe I can speak on behalf of all participants in this lengthy meeting, which did not finish until the small hours, when I say that it was not only a success from a budgetary point of view, because the general budget for 2002 will now soon be established, but also politically speaking, for we managed to agree on a number of new elements which presented themselves to us since our first reading and which need to be discussed, as well as a number of priorities.
On behalf of the Council, I should like to express a word of thanks to the Parliament' s delegations and Mrs Schreyer, who went out of her way to achieve this result.
I should first of all like to focus on the new elements. Needless to say, there were the events of 11 September. Entirely in line with what was decided at the consultation meeting, the Council wanted to set up a scheme to finance the effects in Afghanistan and in the neighbouring countries after these tragic events. In our jargon, this means that the geographically oriented budget items are increased, and by these we mean the items for Asia and TACIS of the external policy. For example, at second reading, the Council decided to pledge a total amount of nearly EUR 488 million in commitment appropriations for Asia. The Council also wanted to leave open a wide margin under the maximum of Heading 4 'External action' with a view to meeting possible future needs in those regions. This margin is also in line with the agreement that was reached with the European Parliament to maintain a minimum margin of EUR 70 million for any needs in Afghanistan and neighbouring countries. Moreover, I should like to remind you that it was also agreed to earmark a minimum amount of EUR 35 million in reserve for emergency aid of Heading 6 for possible needs of this kind. These elements formed an important part of the discussions we held.
Another new element that came up in the discussions, is the conversion programme of the Spanish and Portuguese fishing fleet following the failure to set up a fisheries agreement with Morocco. In this respect, the Council has included EUR 170 million of commitment appropriations under Heading 2 of the draft budget and has decided to use the flexibility instrument for the corresponding amount. In this connection, may I remind you that the Council, by way of accommodating the EP' s wishes, has approved a specific allocation of EUR 30 million in commitment appropriations under Heading 2 for the regions which border the candidate countries, and has also approved the use of the flexibility instrument for the corresponding amount?
In the framework of the agreement with the European Parliament on an amount of EUR 20 million in commitment appropriations under Heading 3 for those border regions, the Council has approved the trial project: 'Effects of enlargement in the border regions' . This agreement was unquestionably one of the key points of the 2002 budgetary procedure. In order to give this more lasting form, the European Parliament, the Council and the Commission have decided in favour of inclusion in the 2003 budget, taking into consideration the maximum amounts established in Berlin, together with EUR 27 million that were not placed on the 2002 budget which form part of the EUR 197 million which the Commission had proposed in the financial statement pertaining to the fleet conversion programme, as well as EUR 15 million for the border regions.
As far as the priorities are concerned, I would remind you that the Council officially adopted conclusions concerning the budgetary guidelines for the forthcoming budgetary procedure in March of this year for the first time. In doing so, the Council wanted to indicate its budgetary procedures for the year 2002, as is the European Parliament' s and the Commission' s wont. During the negotiations, the Council continually pointed at these principles and priorities, and adhered to the same. In my view, this is a sound method, for it indicates more clearly what it is about and what the goal is, and it enhances transparency. I therefore believe that we all stand to benefit from the Council' s continued efforts in this direction.
Let us start with the priorities which are close to the European Parliament' s heart. I am delighted that an agreement has been reached in the framework of the joint declaration on the management of the commitments outstanding (the RALs) and of the elimination in the medium term of what people started to refer to as 'abnormal RALs' . I would point out that abnormal RALs, which we defined as sleeping obligations for which no payments have been made over the past two years, as well as old obligations which have been on the budget for at least five years, cannot only be reduced by increasing the appropriations for payment, but also by causing obligations to lapse to a large extent. I believe that the measures announced by the Commission will ensure that this matter be resolved satisfactorily in due course. Moreover, we managed to agree on a statement regarding the implementation profile for the 2002 budget. This statement means that the implementation of the budget will be spread over the course of the year as equally as possible. The so-called December fever must be avoided in this respect. In order to achieve this, the Commission has envisaged the following measures. It aims to implement the 2002 budget, taking into account the implementation of the 2001 budget, and make the necessary changes. The budgetary authority will be notified when the implementation profile deviates considerably from the proposed profile. Furthermore, an implementation plan for the 2002 per heading of the financial perspectives will be sent upon submittal of the preliminary draft budget for 2003.
I am convinced that these measures correspond to the horizontal amendments which the European Parliament approved at first reading, so that we can look forward to the budget approval with confidence.
The Council has also devoted special attention to the priorities which the European Parliament had listed at first reading, inter alia by agreeing to the additional appropriations for e-learning and immigration. Needless to say, I am pleased with the post-ECSC regulations and the pledge by the Spanish Presidency to redraft the Financial Regulation.
I should like to conclude this last list of priorities to be taken into account with one of the Council' s essential priorities, namely the controlled increase of payment appropriations. I shall come back to this in due course.
At second reading of the budget, we took account of the agreements concluded during consultation. We have tried to adopt a budget which can accommodate all the EU' s priorities, on the one hand, and which can take into consideration the points which were brought up after first reading without losing sight of the real needs and scope for spending the appropriations, on the other. I should like to outline the other results to you for each heading.
As far as agricultural expenditure is concerned, letter of amendment 2 has been adopted in its entirety. Moreover, the Council has restored the proposed amounts in the preliminary draft budget for the budget lines which were cut at first reading and to which the letter of amendment refers. An additional EUR 4.5 million has been included, as agreed during the consultation of 21 November, whereby Parliament' s observations were taken into account. In a joint declaration with the European Parliament, special attention has been paid to the protection of animals during transport. I am also delighted that our institutions can reach agreement on the points of this letter of amendment which pertain to expenditure for rural development, fisheries agreements and the inclusion in the budget of the surplus available from the previous budget year in the sum of EUR 1.2 billion.
I believe I have already outlined the key results in connection with the structural measures, namely the inclusion of EUR 170 million by way of commitment appropriations and EUR 39 million in payment appropriations for the conversion of the Spanish and Portuguese fishing fleet, and the amount of EUR 30 million for the regions which border the candidate countries, whereby use is made of the flexibility instrument in both cases.
With regard to internal policy, the Council has kept most points of its first reading and has also partially adopted a number of major amendments of the European Parliament, including e-learning, which entails EUR 5 million, and the European refugee fund, which entails an increase of EUR 5 million. The rapporteurs have tried to convince us and they have succeeded, but the Council' s willingness to cooperate should also be highlighted here, in my view. It is under this heading that quite a considerable proportion of the measures will be funded for the benefit of the regions which border the candidate countries.
As far as the external policy is concerned, the Council has not only increased the budget items covering Asia and TACIS by EUR 66 million compared to the draft budget, it has also adopted letter of amendment 2 concerning international fisheries agreements. Concerning the common security policy, an amount of EUR 30 million in commitment appropriations has been included, in accordance with the results of the consultation of 21 November.
As for administrative expenses, the three institutions agreed to hold extensive discussions about the report of the Secretaries General regarding the multi-annual development. In my view, quite a few options are still left open.
As far as the EP' s budget is concerned, the Council has adopted draft Supplementary and Amending Budget 5 for 2001, by means of which expenditure for buildings can be forecast in the framework of the 2003 budget, with the obligation to reduce the expenditure in 2003 by an equal amount.
For a number of years now, the Council has adopted a comprehensive approach during its reading, which means that the main issues in the draft budget are the set priorities and the extent of the expenditure category. Thanks to this approach, the Council has managed to remain under the existing annual maximum amounts of expenditure, established in the interinstitutional agreement of 6 May 1999. Additionally, in accordance with the interinstitutional agreement, it has managed to ensure that within the maximum amounts of financial perspectives, margins remain available, as a result of which different Community measures and policy lines can be prioritised.
When the second reading was drafted, the Council aimed for a budgetary discipline, so much so that the budget increases are in line with those of the national budgets. The total increase of payment appropriations is therefore restricted to 2%. As you know, agreement was reached during the consultation of 21 November in the framework of this general agreement with the help of the Commission. The Council relies on the fact that the European Parliament will carry on in this vein during its second reading, so that the percentage increase does not exceed the agreed maximum amounts.
Before you have a final discussion on the budget, I should like to emphasise that the Council has endeavoured to take account of certain budgetary rules and basic provisions concerning the inclusion in the reserve of appropriations, the make-up of expenditure, legal bases, preparatory actions and trial projects. That is why the Council would state once again that it is opposed to Parliament' s use of conditional reserves, which is in contravention of the Financial Regulation.
Furthermore, the Council has once again opted for the outcome of the first reading of the draft budget for heading B7-1 concerning the European Development Fund, since the increase of a funding or even of a margin in the budget lacks the necessary legal basis and is therefore not possible. Moreover, allow me to remind you that this is intrinsically about compulsory expenditure.
I should like to conclude this brief outline of the second reading by the Council by highlighting that the budgetary procedure been conducted in a good atmosphere. As in the past, emotions sometimes ran high during the discussions. Everyone has put forward their view in clear, concise, sometimes lengthy, yet forceful terms. However, the aim of the consultation procedure has not been overlooked: namely to bring about agreement between the two arms of the budgetary authority with the help of the Commission. In that way, we can adopt a budget which enables the European Union to face its challenges, and also to accommodate the circumstances and the developments which can be anticipated during the 2002 budgetary year and programme in the best possible way.
On my own behalf and that of the Council, I should like to thank in particular Mr Terence Wynn, the Chairman of the Committee on Budgets, and the two rapporteurs, Mr Carlos Costa Neves and Mrs Kathalijne Buitenweg, as well as all the members of the Committee on Budgets, with whom I have had the pleasure of working over these six months of the presidency of the Council, in which I have not only become familiar with the European budgetary procedure, but have also learnt to appreciate it. I thank you for your attention.
Mr President, Mr President of the Council, Madam Commissioner, ladies and gentlemen, with the constructive attitude of both branches of the budgetary authority, the European Parliament and the European Council, and with the support of the Commission, it has been possible, throughout the different phases of the complex budgetary process, to find an answer to a series of new challenges, ensure that previous commitments are fulfilled and deal with most of the priorities defined for 2002. In the light of a markedly balanced end result, it is only fair to single out the work of the members of the Budgetary Commission, the vital contribution of the draftsmen of the opinions of other committees, the responsible involvement of the political groups, the negotiating skills of the Belgian Presidency demonstrated by Minister Vande Lanotte, whom I congratulate, the competence of the Commission departments, which I hereby single out in the person of the Director-General for the Budget, Mr Mangasson, the work of the entire College of Commissioners and the particular endeavours of the Commissioner for the Budget, Mrs Schreyer, whom I would also like to congratulate. I would also like to make a special personal reference to the invaluable support and contribution of the secretariat of the Budgetary Commission for the excellent results they achieved. They went far beyond the call of duty.
In a rapid assessment of the results achieved, we should mention the establishment of better conditions for continuing to improve the performance of the budget and make it more effective. The joint declarations issued by the European Parliament, the Council and the Commission are very important. For the first time, the Council accepted amendments adopted at first reading by Parliament within the framework of the common agricultural policy, thereby opening up promising prospects for cooperation. It was also possible to meet new needs deriving from the failure to sign the fisheries agreement with Morocco and the impact of enlargement through the financing of a restructuring programme for the Portuguese and Spanish fishing fleets, and specific support for certain border regions. Fourthly, financing was agreed for three new agencies with competence in the area of maritime safety, air safety and food quality.
There is also an initial response to new challenges relating to the situation following the attacks of September 11, in particular in the areas of policing, justice and external action; here again special reference should be made to the financing of humanitarian and reconstruction actions in Afghanistan and neighbouring countries.
I would further stress the strengthening of the ability to act in terms of e-learning and the special importance given to the response to the tragic situation of the refugees. Support for the Commission reforms and progress in preparing for enlargement are also envisaged. Compliance with commitments entered into previously, whether in the context of Agenda 2000 with regard to the common agricultural policy and the Structural Funds, or with regard to programmes arising from codecision or even concerning the policy on external action, are also matters which should be addressed.
Of course, it is only normal that new challenges are appearing for the future. I would single out the following: the endowments needed for expenses of Headings III - Internal Policies, IV - External Policies and V - Administrative Expenses are subject to enormous pressure and the fact that the situation is under control for the time being should not delude us. The problems will arise again in the next few years and it will become increasingly difficult to find solutions. In this context, I would mention with regret the rigidity of the budgetary structure deriving from the Financial Perspective in force, which means that in some categories there are substantial balances and in others the situation is becoming increasingly complicated. It is incomprehensible that with the current difficulties in various sectors, such as external action, there was a balance of EUR 11 billion outstanding in the year 2000, which is around 14% of the total expenditure. We must have the courage to adopt in good time the solutions that in this case are so obvious. At the same time, it must be stated again that the division of budgetary expenses into compulsory and non-compulsory is a completely outdated concept and, in the light of the most elementary principles of democracy, it is unacceptable for the effective competence of Parliament to be limited to non-compulsory expenses (around half of the budget) and it is incomprehensible that it has no competence as regards the revenue system.
The 2002 budget is ready and I believe it merits your approval. As for the tasks for the future and the new role of the European Parliament in the budgetary process, we will be here to deal with them. Once again, thank you all very much.
Mr President, words of thanks have already been addressed to Mrs Schreyer, the Belgian Presidency for its commitment, and to all fellow MEPs and co-workers. I would particularly like to thank my fellow MEP, Mr Costa Neves, for all the work he has done over the past year. For the equanimity and meticulousness which he employed, his willingness to take the contribution of other, also smaller, groups seriously and the way in which he managed to persuade everyone to adopt the same line, which was no mean feat.
At the start of the budgetary procedure, it looked as if the pain for the 2002 budget was mainly concentrated in heading 5. Needless to say, I was delighted with this as rapporteur. However, now, having reached December, we could say that Mr Costa Neves has yet again assumed the leading role, for Heading 4 is now also showing cracks again. For the third year running, we have had to supplement the budget by 200 million by calling on the flexibility instrument. We therefore continue to scrounge in order to fund the political tasks of the European Union. Despite this, it was once again possible to reach agreement with the Council. However, as far as my group is concerned, our support is not really heart-felt, and this has everything to do with the tragic rituals and traditions which typify the budgetary procedure.
The President-in-Office of the Council has praised the Community budgetary method and although, admittedly, this method always ultimately culminates in agreement, more than anything, the annual budgetary ritual is a rather irrational process. The Commission presents a proposal, the Council takes a huge slice off the proposed amount, Parliament adds a bit more, and we are then supposed to come up with something wonderful in the renowned consultation. It did occur to me to break up the cycle and to simply leave a number of Council cutbacks in heading 5 where they are, including the cutback at the Court of Justice. It did seem like a healthy exercise to let the Council come face to face with the effects of its actions and its unilateral obsession to remain well below the ceiling of the financial perspectives. Unfortunately, I did not do this. I have had feedback that that is what I should have done. I decided against it because otherwise the wrong people would yet again be penalised.
This view about assuming one' s responsibility fits in well with the idea that we also mooted at first reading, namely that political promises made by Heads of Governments and Ministers should be accompanied by a financial picture. We have drawn the necessary lessons in the reconstruction of the Balkans, and it seems fairer to me if it is indicated whether new tasks also require new funding, and - that is at the same time a promise - whether aid to a region in crisis will require cutbacks in peace projects in the Middle East or in projects against sexual violence in South Africa. What is at any rate a bonus is that this time, aid to Afghanistan featured as a prominent part of the consultation and, unlike in the Balkans, external pledges were not made at donor conferences first, upon which we were expected to pick up the pieces, but these were discussed during the consultations. I hope that this was not simply a question of good timing, but the start of a positive development.
Another bizarre aspect of the budgetary procedure is the implementation of the budget, and we as Parliament are also guilty of making empty promises. We want tens of millions of euros more for South America, for instance, without knowing exactly why only 60% of last year' s funding was spent. And each year, we intend to better monitor and adjust the Commission' s budget, which is no reason not to do it this year. My group will therefore grant priority to this aspect during the preparation of the 2003 budget.
However, my group is pleased with the minor changes in the Council' s budget in the area of foreign policy expenditure. Not a great deal of money is involved, but it is significant nevertheless. It is now clear that Parliament will from now on give its verdict about the Council' s budget in terms of operational expenditure, which is an improvement.
The budget is a means, not an end. It funds our activities for citizens in Europe and elsewhere, and if there is one slogan of which the European policy-maker cannot get enough, then surely it must be that Europe should be closer to the citizen. And you cannot get much closer than the people of Elsene, our neighbours in Brussels, and I am therefore delighted with the paragraph in the present resolution which urges us to draw up a sound inventory of what we need, and how we can provide for it, and also to take account of the interests of the citizens in the immediate vicinity, before we start making plans for new Parliament buildings.
I would thank the Bureau for all its efforts and I hope that the planned hearing will lead to positive results, also with regard to the conservation of the quaint little station. It is important to put forward great visions, but it is just as important to face up to the practical implications of these.
Mr President, I would firstly like to apologise to the House because I must leave, since I have obligations in my capacity as Vice-President in a few minutes time and I will not therefore be able to attend the whole of the debate.
The report which I have just had the honour of presenting deals with an important contribution to the Community' s budgeting and programming system. We had an agreement, based on the joint declaration of 20 July 2000, in which we established a system for programming and verifying the activities of the Commission in relation to the Financial Perspectives. Its objective was to serve as a guide for the decisions of the Budgetary Authority, offer a vision of the margins available in each heading, taking account of the contributions already approved during the codecision procedure, and facilitating the application of the new assessment procedure originating from the aforementioned joint declaration.
We are now in an important financial year and, for the first time - we will thank the Commission for this - it offers us this opportunity to see the programming of Headings 3 and 4, in relation to our activities. There is an issue which interests us, a very methodological issue, on how to plan, in the future, the programmes which are already under way, and there is just one point which interests us: for certain programmes, for certain budget lines, future inflation is included, by means of what the Commission calls a budgetary deflater, and, in our opinion, it ought to be a budgetary inflater.
There is a technical contradiction here. The Financial Perspectives are expressed in standard euros, while the programming works in current euros for each year. The result is that we do not really know, when we reach an agreement, what value we may have for the previous year because it will depend on real inflation. Anybody who has been a trade unionist knows that one can lie through statistics in many ways and this is one of them - by mixing current prices with standard prices; and I will not therefore insist on this.
I am going to give you an example - by hiding future inflation in the framework programme, the Commission reaches the conclusion that, according to its figures, between 2002 and 2006, we will have an increase in annual contributions of 14.3%. Inflation is hiding the fact that, basically, we really only have an increase of 4.9%. This is the real increase. The rest, which brings it up to 14%, is inflation. That is what we do not like.
The other day, the Commission told the Committee on Budgets that, with the euro, inflation is dead. Praise the Lord! I accept that, but I am from the school of Saint Thomas and prefer, when it comes to these things, to see before believing. When I have seen that inflation has disappeared, I will accept the removal of this type of differentiation between standard prices and current prices and, therefore, this is the main issue from our point of view. All the rest of the Commission' s work we believe to be excellent. Our concern is really to prevent a situation where, through this technique, the higher real inflation is, the greater the margin available will be.
It makes no sense and therefore our request, included in the motion for a resolution, is very simple: if it suits the Commission to continue working, for whatever reason, in terms of current euros, it should do so, but the information it offers Parliament must also be expressed in standard euros. This is the key point of our report. As for everything else, I would like to thank the Commission for the effort it has made to offer us this information for the first time.
Mr President, I am a somewhat unexpected rapporteur for this report. The report is in my name because the person who has done all the work on this, the standing rapporteur for the financial perspective, Mr Colom i Naval, decided after a lot of consideration that he could not present it to Parliament. I know his reasons why. I have spoken to him about them. I can respect those reasons but I am somewhat saddened that he is not giving this report instead of me.
For the last three years the flexibility instrument has been the main aspect of the budget and it has overshadowed everything else. On this occasion we are using it for two programmes, as has been said by speakers before me. I do not have to outline what that is, but I have to outline one small problem which we have not yet resolved, that is, how the remaining money - the EUR 27 million for the reconversion of the Spanish fisheries fleet - will be found for the budget after next year. That remains an issue on which I am sure the Commission will be creative and inventive when it comes to next year's budget - to make sure that money can be found, because it is certainly expected.
When the interinstitutional agreement was agreed, the flexibility instrument was one of the items which was reluctantly agreed by both sides - reluctantly from our side because there was a lot of resistance to the IIA anyway. Do not forget that it was passed in this Parliament by a simple majority, not by a qualified majority. That was an issue in itself. The Council did not really like this idea anyway. If I remember correctly it was the Commission that proposed it as a way out of the impasse. It is a good job that it was proposed because it has 'saved our bacon' for the last three years. In the first instance it was the great debate on how to fund Kosovo. The Council did not want to use it and we went to the wire, if you can remember that famous occasion in this Chamber when we each had two voting lists. Then last year it was on how to fund Serbia. That in itself was a problem and now on this occasion we have how to fund the reconversion of the fisheries fleet and also the cross-border initiatives.
These last three years have shown the creaking structure of the financial perspective. I am sure that this is a point that Mr Colom i Naval would have made. We have a situation where the financial perspective has great problems with heading 3, heading 4 and certainly heading 5. Unless Parliament and Council begin to get some sort of agreement on how to fund these categories in the future, the consequences will be there for all to see. It is the consequences of pre-enlargement. It is not necessarily enlargement itself. The preparations for pre-enlargement will be as big a headache as the enlargement issue itself.
We also have the needs of Afghanistan, or perhaps I should say the unknown needs of Afghanistan. What are we going to do about that? What are we going to do if we get a hoped-for peace agreement in the Middle East? Where is that money going to come from? There is no room at present in heading 4. I have heard rumours that the Commission may be proposing an extra flexibility instrument for heading 4. If it does, it will be a welcome addition, but whether it would be agreed by the Council is a different matter. This head-in-the-sand attitude cannot prevail if we are trying to be serious about how we manage the Union's budget and the taxpayers' expenses in the future.
The negotiations with the Belgian presidency at the second conciliation were 100% better than the first conciliation, which was a waste of time, as I made known last time. At least this time it was good to do business with the Belgians, as it was last time when I was general rapporteur for the 1994 budget.
There are areas where we have our differences, such as in heading 3 where we have always had difficulties. In heading 5, one of the main areas where we differ is in our support for the Commission on the reform programme, especially on the establishment plan and the posts that are needed. However, whilst we have agreed on the establishment plan, the Committee on Budgets voted for one third of those posts in reserve, albeit by a one-vote majority. The coordinators and the rapporteur are working very hard to try to ensure that we can get a position which will deliver a qualified majority on Thursday because if we do not, we may end up with the Council's position which would not aid the Commission's reform process as we would want it to do.
I have seen the letter that Commissioners Schreyer, Kinnock and de Palacio have written, where they state that the conditions for release of the reserve have been met. If I was not the chairman of the Committee on Budgets I would say that I agree with those sentiments, but since I am the chairman of the Committee on Budgets I could not possibly say any such thing. I would like you to know that hopefully, between the vote on Thursday and the not-too-distant future, we can all be in a position where we can see the Commission's proposals coming to fruition and we can get on with the job of making Europe the place that the citizens expect it to be and not associated with the great mystique that it represents for too many of them right now.
Mr President, ladies and gentlemen, the Commission' s annual report on Trans-European Networks provides a general outlook on Community assistance in the three main areas of TENs (transport, energy and telecommunications), which are financed either through the general Union budget or through other Community sources such as the EIB and the Cohesion Fund. I believe that, overall, it is a good report, if one also takes into account the fact that 1999 was a pivotal year for this sector, in fact, 1999 saw the modification of the financial regulation, the approval of the financial framework for 2000-2006 and the creation of ISPA; this year, 50% of the funding was devoted to transport infrastructure works and the emergence of Galileo as a new and priority TEN project. This does not mean, however, that there are no criticisms to be levelled at the Commission; these derive above all from the type of report it has given us and not from the implementation of the Trans-European Networks.
The first criticism I intend to make about the report concerns the lack of references to the qualitative development of TEN projects. Very often, the initiation and completion of projects have taken much longer than expected because of procedural differences and a lack of coordination. In several cases, Member States have had different priorities, while the notion of public or private partnership is not yet well developed. In future, therefore, the Commission should attach additional information on the projects to its reports, such as, for instance, the original plans, timetables and the results achieved. This would, first and foremost, increase transparency and thus also permit more effective and productive monitoring of the situation.
Secondly, the financial evaluation of TENs should include information on funding through local, regional and national budgets and also through private resources, since roughly 80% of the total funds comes from these sources. It would thus be possible to obtain an overall view of the state of funding and to check that the commitments undertaken by Member States are maintained.
Thirdly, I believe that the financial resources available for TENs are too limited in view of the continual challenges faced by the transport sector. The percentage of TEN activities funded by the general budget is constantly falling, while EIB loans cover more than three-quarters of the funding in this sector, and this is highlighted. My view is that the funding package for transport TENs should be reviewed and adapted to actual needs, especially in light of the reductions in other sectors, such as the environment.
Lastly, I believe we must properly address the problem of road traffic, the constant increase in which runs contrary to the objectives that were proposed when TENs were created. I think this is due to a lack of cross-border cooperation, which necessarily undermines the interoperability and promotion of rail networks. To get round this problem it will, I think, be necessary to gradually shift the emphasis away from the Essen priority projects and national infrastructure projects towards transit and cross-border projects, so as to strengthen the policy of sustainable transport and promote integration between different modes of transport.
In conclusion, I should also like to mention the budget that we are about to vote on. I believe we have come to the end of two not inconsiderable political problems which reflect the additional needs which have emerged in view of the changed international situation. In second reading, we have left an ample margin for assistance to Afghanistan and neighbouring regions, and with the Council we have agreed on the figure of EUR 488 million for cooperation with developing countries in Asia. Once again, then, we have given evidence of our political sensitivity and lent our support to the common foreign and security policy.
It was unthinkable that the Union might absent itself at a time like this, and it was also unthinkable that Parliament might default after the explicit request by the Council. This does not, however, mean that everything is fine and that no criticisms should be made. Nevertheless, I must especially congratulate the rapporteurs, Mr Costa Neves and Mrs Buitenweg, as well as all the Secretariat staff who have helped and supported us through both good and difficult moments.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the result of the budget negotiations that we have before us is self-evident. During the period of the budget negotiations, that is to say from the time the preliminary draft budget was submitted to the present day, many new demands on the EU budget have arisen. World events, the terrorist attacks of 11 September, the war in Afghanistan, and the crisis in the Middle East have all given rise to new budgetary requirements. The crises in the agricultural sector that we have witnessed this year have meant new budget requirements in the coming year, and the public's changing expectations also need to be reflected. Together, we have succeeded in adapting the 2002 budget to these new challenges and given how often the European Union is criticised, we should make sure that this positive outcome is heard loud and clear.
We have succeeded, and this is thanks to the well-balanced and reconciliatory way in which you, Mr Costa Neves, have approached the negotiations, and we wish to thank you very sincerely for that. We have also succeeded because of the exacting approach of the chairman of the Committee on Budgets, Mr Wynn, who also demonstrates a willingness to compromise, and we have succeeded because of the skilful way in which the negotiations were conducted at the crucial point by the President-in-Office - by you, Mr Vande Lanotte - and I would like to sincerely thank all of you, together with the rapporteur, Mrs Buitenweg, Mr Colom i Naval, the entire committee, and also you, Mr Turchi, on behalf of the entire Commission, for this very fruitful cooperation.
I would also like to mention Mr Seppänen. He had the historic task of presenting the report on the last budget of the European Coal and Steel Community. And we can also describe the level of the EU budget as well-nigh historical, that is to say the EU budget share. The budget as a proportion of Europe's GNP is lower for next year than at any time during the 1990s. It will amount to only 1.03% of Europe's GNP. The EU budget is accordingly EUR 4.6 billion lower than the amount provided for next year in the financial perspective. EUR 4.6 billion is almost 5% of the entire budget, or to put it another way, it was envisaged in the financial perspective that the budget for 2002 might be 5% higher than is now actually being agreed.
I am stressing this point firstly because it reflects the budgetary discipline that prevails at European level, and, Mr President-in-Office, because the EU budget is therefore below the average growth rate for budgets in the Member States. That is also worth emphasising.
Secondly, this result also demonstrates that scope for action has been created to allow the EU to take on new financial tasks, and I am referring here, in particular, to the debate on the costs of enlargement. That therefore means that Europe, the European budget, is prepared to assume new tasks.
Aid to Afghanistan for peaceful future development of that country is a new task for which the European Union should, and will, assume responsibility. An initial provision has been made for this in the 2002 budget, with EUR 130 million in addition to the funds already earmarked for humanitarian aid. This is a positive result, particularly in view of the fact that it would be disastrous if we were to reduce our commitment to the Balkans. That cannot be allowed to happen, and for that reason the same amount is being made available for the Balkans as this year, with a part being brought forward to the end of the current budget year.
Further aid is also needed for Palestine. Together with other donors, we are making good some of the loss of income that the Palestinian Autonomy Authority has suffered because Israel is holding back tax and customs receipts because of the escalation of the conflict. The use of this money in Palestine is subject to strict controls. It is supervised by the International Monetary Fund, and there are no indications that this money is being misused to purchase arms. That would of course be totally unacceptable.
The European Union is supporting public health and it is supporting education. We want to use our contributions to give the peace process a chance. That is our aim, I am very glad that at yesterday's Council press conference the Minister, Mr Perez stressed that Israel, too, regards financial support for Palestine as being important.
The European Union is in the process of shouldering more responsibility on the world political scene, and that is a good thing. This involves a greater commitment to civil crisis management, which in turn requires financial means and, as you know, and as the chairman of the Committee on Budgets has stressed once again, the budgetary rules are such that funds released elsewhere cannot simply be used for additional expenditure on external policy. Of the EUR 4.6 billion that the 2002 budget will be below the amount provided for next year in the financial perspective, we cannot just use EUR 400 or 500 million for coping with external policy crises. Nor can we simply use money from the budget surplus to finance new requirements. That is why the Commission has proposed that by means of an agreement between the Council, Parliament and the Commission, an extra reserve should be created for additional external policy actions, and I believe that this is in fact the ideal way to avoid unravelling the financial perspective whilst still addressing the new challenges facing the Community in a Community-oriented way. It would be a good thing if the Laeken Council could also express its support for this approach.
A new feature of the 2002 budget is the commitment of funds for measures in the area of judicial cooperation, including the development of the new information system for Schengen and for Eurojust. The Commission's estimate of funds for this area is something quite new.
Another new item is the programme to restructure the Spanish and to some extent the Portuguese fishing fleets which up to now have been able to fish in Morocco's waters. The Commission welcomes the fact that the budgetary authority accepts the Commission's proposal both with regard to the level of this special programme - EUR 197 million - and also concerning the specific shape of the programme and the proposal to finance it by mobilising the flexibility instrument. The compromise solution of making additional funds available in the 2002 budget for the regions bordering the candidate countries was really not easy to achieve. However, the compromise of entering part of the additional amount in the 2003 budget for these two requirements is acceptable, and I can assure you that the Commission will make the necessary financial proposals for 2003, so that the funds for the programme to restructure the Spanish and Portuguese fishing fleets will be available.
It is now up to Spain and the border regions to implement the programmes being allocated additional funds as rapidly as possible, and the Commission will support this. I say this because it is evident that the public and the fishing industry in Spain expect this now, as do small and medium-sized enterprises in the border regions.
Parliament has this year once again very strongly supported the Commission's reform process during the discussions on the budget. I would like to express the Commission's heartfelt thanks for this. However, I nevertheless wish to touch on one point, and a very important one at that, regarding the reserve for the 105 new posts envisaged up to now. In the Committee on Budgets you agreed two conditions for lifting this reserve. The first is that the Commission should bring forward a proposal for a permanent early retirement scheme. The Commission has already included this in its guidelines for personnel policy, and will consult on a proposal for amending the statute.
The second condition was better matching of budgetary decisions and the Commission's work programme. This was also the subject of this morning's debate, and the Commission undertakes that, as from next year, it will present the most important initiatives with an impact on the budget at an earlier stage. I can also assure you personally that I will support this request for the budgetary implications for the coming year of new legislative proposals to be made clear at the appropriate stage of the budget process. I hope that we will also reach a satisfactory outcome on this point.
Two thousand and two is an important year for agricultural policy. The interim review of the agricultural policy has to be presented. Next year the agricultural budget will rise by only 0.5%, which is less than the average, and that is despite the fact that, for example, there is EUR 400 million in the budget for the reimbursement of expenditure to Member States because of foot and mouth disease and that a total of EUR 8 billion is available for the beef sector. The reform process, the mid-term review, not only has a financial dimension, it is also about setting objectives in agricultural policy, and the second pillar, the promotion of rural development, has an important role to play here.
However, with regard to the Sapard programme of pre-accession aid for agriculture, the Commission still considers that the proposal for a new programme is not the right way to go. Two thousand and two will also be a very important year for the enlargement of the European Union. Negotiations should be concluded for the countries that have made the greatest progress, and in concrete terms this means that budget-related negotiations on agricultural policy, structural policy and on the budget itself will be completed.
The Council intends to have determined its common negotiating position for the budget chapter by the end of next June. The budget chapter is, of course, the crowning achievement of the accession negotiations. The Commission has already agreed to present a proposal that will not go beyond the amounts set in Agenda 2000 for new Member States for the years 2004, 2005 and 2006. That was also laid down in the interinstitutional agreement. The Commission accordingly expects to receive the support of the budgetary authority for no more and no less than these annual amounts being made available.
Two thousand and two is also the year in which the convention on the reform of the European treaties will start its work. We are now virtually on the eve of the Laeken Summit and of having to agree the programme of work for the convention. An important subject for the future to be dealt with by the convention will be the Parliament's budget rights. The outcome of the 2002 budget negotiations is evident and this outcome will once again enable the challenges to be met. Nevertheless, it should be clear for the future that the European Parliament finally deserves full budget rights. This is a touchstone for the democratic development of the European Union.
Mr President, I should like to inform the House that an agreement was reached on the European arrest warrant at the end of the meeting between Prime Minister Verhofstadt and Prime Minister Berlusconi. Italy will sign the proposal, but the measures needed to change the Italian Constitution have been referred to the Italian Parliament, because, as certain emeritus judges of the constitutional court have observed, the European arrest warrant conflicts with the Constitution. The Italian Prime Minister has therefore asked Parliament itself to amend the Constitution. The press conference at which the news will be given is just starting.
Thank you, Mr Tajani. This is good news for everyone.
Mr President, I would like to thank the general rapporteur for the budget, Mr Costa Neves, for the efforts he has made to achieve a balanced and reasonable budget which respects the competences and prerogatives of this Parliament.
We now have to ensure maximum efficiency in its management and I therefore call on the European Commission to spend the money in a balanced fashion between all geographical areas, since I do not believe it is correct to undermine the priorities set by the European Parliament by redistributing appropriations at the end of the financial year. To this end, the Commission clearly needs to be provided with the necessary human resources, and the Committee on Foreign Affairs has asked, particularly with regard to the management of external aid, for the Commission to have those human resources which will allow it to carry out the efficient management we are referring to.
Finally, Mr President, I share the concern expressed by other Members, because, in order to fund new priorities in subsequent financial years, new resources will be required, so as not to jeopardise the European Union' s external action commitments.
Mr President, I too would like to congratulate the rapporteur, who is nearly at the end of the second reading. I need to remind him, from a control point of view that we anticipate and look forward to him taking a keen interest in how the budget is implemented by the Commission next year and how he drives it forward from there.
The Committee on Budgetary Control tabled a number of amendments to the budget to gain extra information and evaluations from the Commission. We are actually getting somewhere this year. It is a tactic we have decided to use in future years as well. We would also like to thank the Committee on Budgets for allowing us to have a say on transfers, in which we are particularly interested. Finally, I thank the rapporteur again for taking a keen interest in the amendment concerning the European Court of Auditors. We on the committee will be looking at this carefully because we understand that the Court of Auditors will be coming to us for more money, staff and resources in the future. We are very interested to see how this year's situation develops over the course of 2002.
Mr President, ladies and gentlemen, on behalf of the Committee on Citizens' Freedoms, I would also like to congratulate the general rapporteur, Mr Costa Neves. I also want to offer congratulations and thanks to all my colleagues on the Committee on Budgets. It is a rare privilege - and I can measure its worth as a committee rapporteur - to be able to say that the Committee on Budgets accepted all the demands we had made, they were, of course, legitimate and carefully considered, and which were put forward in Parliament at second reading. So I want to thank the general rapporteur and all the members of the Committee on Budgets.
That said, I would like to address the Council more directly, address the intelligence of the Council, if I dare put it that way, knowing that Mr Vande Lanotte is bound to understand what I mean. Four years ago, the European Parliament proposed setting up a European fund for refugees, an idea that the Council angrily struck off the list at second reading. No European refugee fund. Four years have passed and now the Council has just proposed more money than we ourselves had even asked for the European refugee fund it had refused to create. It took the Council all of four years to understand, to become responsible and, with respect, to show some intelligence.
Another example: for several years now we have included a Schengen list at the budget' s first reading, because for several years we have wanted some of its aspects to be communitised and financed from the Community budget. Each year the Council would angrily strike off the Schengen heading at second reading. This time, the Council needs the Schengen heading we had introduced because it has to finance SIS II and has decided to finance it on a Community basis.
That brings me to the third problem. We decided - Parliament did so at first reading and will do so at second reading - to vote to enter EUR 5 million under the Europol heading to combat terrorism. The Council did not accept this at second reading. I would ask the President-in-Office of the Council to do the impossible and to create the necessary legal basis and agreements. I would ask it to use this money without waiting four years, because the terrorists for their part will not wait that long.
Mr President, I would like to take this opportunity to make a number of basic points with regard to the agencies. The decision to deal with the agencies on an individual basis was an important one. I have very carefully read through the amendments proposed by the specialised committees, and to those of you who sit on them I would therefore like to send out a signal. I ask you, firstly, to take a close look at the agencies with a view to seeing whether or not they work well, and then read the report of the Court of Auditors.
Something else, too, about the new agencies. I think policy is tending in the direction of creating even more agencies, something, which also appears to be the Commission's strategy. In general terms, this is not to be rejected out of hand, but it becomes objectionable when it comes to finance, as the Commission does not include their funds in the calculations. So if, in future, the Commission or the agencies, as the case may be, come wanting more resources, then heading 3 will not be able to take the strain.
I too would like to congratulate both the rapporteurs on their budget reports and thank them for the collaborative approach that they have adopted. We have had a tough budgetary procedure especially in relation to the priorities of the Committee on Industry, External Trade, Research and Energy. This will present my committee with problems in meeting obligations on a number of programmes. These programmes are not just crucial to achieving a dynamic knowledge - based Europe but, in the light of the tough current economic climate that the European businesses and organisations are facing, our key to achieving our aims of creating new jobs and supporting businesses. However, I appreciate the constraints that we are working under and, as someone who in the past has emphasised the need for prudence, efficiency and economy, I know that my committee will do its utmost to deliver growth and prosperity for the EU.
The issues that I really want to raise concern the implementation of the budget. First, there is the Commission habit of ignoring some of the priorities of this budget authority and I want to give you an example from my committee in relation to the synergy programme. It is a small programme, but nevertheless an important one. However, it did not actually suit the particular director-general to implement this programme last year and so it was just ignored because they believed it did not have a big enough impact.
Secondly, there is the use of transfers, which I believe are open to misuse because often these happen very late in the budgetary process and the Commission will transfer money from areas which are priorities for Parliament to those that are priorities for them. We must have mechanisms in place to stop this recurring year on year.
Thirdly, there is the lack of synchronisation between the budgetary process and the launch of legislative programmes. It makes a mockery of the budgetary process and the authorities when you have the launch of the budgetary process in February and the launch of the legislative programme in November.
Very quickly, I wish to move on to the other institutions budgets. This concentrates largely on preparations for enlargement. I understand that Parliament has made plans for new buildings to incorporate the new Member States. However, if we are increasing buildings in Brussels, it is important that we learn from the lessons from Strasbourg and that we do not make the same mistakes as we did with this building which generated a lot of negative publicity and reflected very badly on Parliament. Therefore, for the future, it is important that we have a clear explanation of what these buildings are going to be used for and that these buildings are environmentally friendly, user-friendly and cater for people with disabilities. I must express surprise that we are already negotiating on new buildings in the absence of major decisions in a variety of areas including the language regime.
Mr President, I too should like to congratulate both rapporteurs on the result achieved and also on the speeches they gave here this afternoon. However, I have to admit that I still feel slightly resentful about the Council' s result. I am pleased with the final, positive result, but on the other hand, why did the Council present such an unacceptable initial proposal? It truly seemed as if the members of the Council were, once again, behaving like little boys running riot with cap pistols, as I expressed it a number of years ago. Fortunately, everything got straightened out, for we would have had major problems with the whole of the budget on account of heading 3. I really fail to understand how the Council dares present proposals of this kind. In my opinion, we have made a rather considerable concession with regard to payments. I believe that we should monitor this more closely in future. The Council seems to have taken an interest in this, and it may be wise to be a little less generous next time than we were this year. But that is a matter for next year.
I should like to highlight that, in future, we will be extremely short of cash in Headings 3, 4 and 5. We subscribe to what the Commissioner referred to, namely how relatively little the Union is currently spending. We must, of course, also bear in mind that as soon as new Member States join, the outlook will change immediately. We are therefore putting some savings away for the future.
Another point which causes great concern, in my view, is the Council' s attitude towards projects which could improve employment. The issue surrounding Galileo springs to mind, which has caused great difficulty. All other points which cost money from the EU budget and which can contribute to better economic performances in the coming year - and there are quite a few of those - have been systematically discouraged, and if we do not sufficiently appreciate this, we will really end up in a recession. If we see what the Americans are currently doing, how much money they are prepared to pour into their recession, we do not have to copy all of this, but we can move slightly in that direction and manage our funds wisely.
Mr President, I again would like to congratulate the rapporteur, the Commission and even, to some extent, the Council for the work they have done this year. This has been a budget procedure which has so far run with remarkable smoothness. We recognise the pressures on the budget - whether it is the Balkans, Palestine, enlargement, Afghanistan or the demand for action in new fields of activity. Balancing these pressures has been quite a performance, particularly on behalf of the Commission, and for that we say thank you.
In those sectors that are the concern of the Environment Committee I particularly welcome the establishment of frameworks and long-term funding regimes which have certainly stabilised our work in the area of consumers. I welcome the developing framework in the area of health where it is certainly going to encourage the development of steady progress in that field. It is equally important to say that those kind of stable funding regimes assist our work enormously. I am pleased that they have been, in the most part, respected.
I also welcome the decision that was going to be taken, but has not, not to withdraw money from the Life Programme for the environmental projects that are so important. We can only develop our work in guaranteeing the future rights of the consumer, the health of the public and the safe, clean environment if we put our money where our mouth is and spend the cash that is needed.
Mr President, my warm thanks to Mr Costa Neves, Mr Wynn and all the members of Parliament's team in the conciliation negotiations. There was nothing else to be done. The Commission's amending letter being as modest as it was, one could hardly build up anything great on it. As we know how little room there is for change when it comes to compulsory expenditure in the agricultural sector, I think we have to give you credit for having fought and won a few points.
I would like to single out one point, one, which makes very clear the dilemma as regards the agricultural budget. We all know that our hands are more or less tied when it comes to compulsory expenditure, that they are tied, too, when it comes to outlining compulsory expenditure and thus outlining the common agricultural policy. Where we could make headway - the second pillar, which is a no more substantial beanstalk than it was before, where we have more obligations than we can meet - we are unable to transfer funds from the compulsory expenditure. Our self-imposed captivity must at some point come to an end. Not for the first time, I claim for Parliament not only the unhindered right to set a Budget, but also I claim for it the full right of co-decision in the area of the common agricultural policy. If these rights are not granted to us, then this dilemma will remain unresolved.
Mr President the reform of the common fisheries policy on 1 January 2003 will change this important economic sector for the better. Of that I am convinced. It was for that reason that the committee did not want to bring in any new Budget lines at the present time, with the exception of the flexibility reserve because of the Morocco disaster, which has been a heavy blow for the fisheries sector and raised many issues. We did, though, seek a few small changes. A: on food safety, especially with regard to genetic engineering, where there is an urgent need for scientific underpinning. B: on the monitoring of fishing activity. We need rigid controls and, perhaps, financial sanctions to deal with the black sheep. C: genuinely to include the sector in discussions and in the legislative measures in accordance with the bottom-up principle. Dialogue must be put on a formal basis.
To sum up: We thank the Commissioners and in particular Mr Costa Neves for their constructive and wise collaboration. The Committee on Fisheries felt itself to be in good hands. We wish to maintain fisheries for our benefit and for the benefit of the generations that will come after us.
I seem to have another minute to go, so I would like to touch on another subject. I refer to Mr Turchi and Mr Prodi's statements about Galileo this morning. I appeal to all of you not to block the road to further development. Mr Dover, the amendments proposed to Mr Turchi's report on TEN 1999, above all by our British colleagues, should be rejected. The justification for them is false, as the enterprises had, in a 'Memorandum of understanding' , taken a positive line on their financial participation as early as the beginning of 2001, without the political will having been present at that time. Mr Dover, please think of the many jobs involved, as Mr Prodi has done.
Mr President, I am now focussing just on sport, or more accurately, its absence from the draft budget that has been adopted by the Council. A statement has been made in many consecutive summits, most recently at Nice, on the social importance of sport. Despite that, sport is hardly taken into consideration in the work of the Union. The situation has become more critical as, unfortunately, the EU had to withdraw from WADA funding.
The Committee on Budgets has repeated the proposal by the Committee on Culture, Youth, Education, the Media and Sport, which was agreed in Parliament' s first reading, for an appropriation of five million euros for preparatory actions for a Community policy in the field of sport. The appropriation would be used, for example, to help the work of sports associations to prevent exclusion amongst youth. I hope that the motion will receive Parliament' s support in the vote on Thursday. It would also be very much in harmony with preparations for the physical education theme year.
Mr President, my speaking time is limited, but I nonetheless want to address a couple of important issues. There has definitely been a breakthrough this year in the area of aid, on which I have been working. We have reached an agreement with the Commission both on how the reporting is to take place and on the direction our assistance is to take in the future. I would thank the Commission for the constructive spirit in which our discussions have been conducted.
Parliament' s scrutiny and control of aid money will substantially increase. The conditions are now much better than they previously were for bringing order and method into an activity which is unfortunately often characterised by anything but those qualities. The fact that the Commission has accepted as a benchmark that a third of the aid must be used as social assistance also definitely represents progress. The agreement guarantees greater focus upon programmes and activities of special importance in combating poverty.
I also wish, of course, to thank Mr Costa Neves for the way in which he has taken care of the work. His approach to a very difficult job has been characterised by openness, friendliness and efficiency.
Mr President, Commissioner, the report presented by the Committee on Women' s Rights was approved by Parliament at first reading, practically in its entirety.
A new line, A-3037 N, was added to the amendments in this report, for women' s organisations which do not belong to the European lobby, but which do effective work for the equality and promotion of women.
Both this and certain other proposals by the Committee on Women' s Rights have been removed by the Council, and therefore Parliament, making use of the rights afforded it by the Treaties, since they are not obligatory expenses, is presenting them once again for approval. We are thereby acting coherently, presenting the amendments which Parliament approved on first reading.
Amongst these amendments I must also highlight line B5-331, Information Society, which is so important for the future, especially for women and their full incorporation into the labour market.
I would lastly like to warmly thank Mr Costa Neves for the very important work he has done and his sensitivity in responding to the needs we had raised. I hope that the House will approve it by a large majority, because, as you all know, since the Treaty of Amsterdam entered into force, all Community programmes must include the objective of promoting women and achieving greater equality, not only in the European Union, but also in the countries with which we have cooperation agreements, particularly in the Euro-Mediterranean area.
Mr President, ladies and gentlemen, the draft budget for 2002, both in its Commission section and in the sections relating to the other institutions, deals directly with the financial challenges of enlargement. The two rapporteurs have budgeted for the structural, administrative and logistical needs which the immense challenge of enlargement will very soon present us with.
For 2002 we are basically faced with two new structural needs originating from the Nice Summit and not foreseen in Berlin.
The first one is caused by the failure of a Community policy, the non-renewal of the fisheries agreement with Morocco, which obliges us to convert part of Portugal and Spain' s fishing fleets, with the great social impact of that conversion on many regions of those countries.
The other structural need derives from the very fact that enlargement is imminent. We must respond to the needs of the border regions of the Union, whose competitiveness is being weakened by the imminent application of the freedom of circulation of persons, goods and services.
I would like to highlight the fact that the great majority of this Parliament understood both structural needs and supported a joint solution from the outset.
However, it has not been simple to respond to both demands. Until the conciliation meeting of 21 November it was not possible to agree on a satisfactory solution, and that means living with an excessive degree of risk.
It is therefore very important that we improve the degree of implementation of the appropriations agreed. Issues such as the entry into force of automatic failed commitments and the achievement of a level of payments which allows for the absorption of the leftovers are priorities which this Parliament is happy to have obtained.
We do not know which new structural needs we will have to deal with between now and 2006 and a degree of flexibility is therefore necessary within the spending categories, while always respecting the principle of maintaining the current financial perspectives which are now entering the third year of their difficult and eventful life.
This acceptance of the financial framework must not, however, lead us to forget how tight it is. This year Afghanistan and the Middle East are the issues which have once again created tension within heading 4. The problem is not the ends, but rather the means used by the Council to achieve them. Nobody disputes the needs of Afghanistan and the Middle East, as well as other international crises which may arise. But this Parliament does not agree with the Council' s way of doing things.
The Council is once again making financial commitments in external policy without taking account of Parliament' s political priorities, and furthermore it is doing so with non-obligatory expenses, which complicates even further the task of those Members who want to maintain the current financial framework. We would ask the Council whether it is really so difficult to establish a prior consultation system for external priorities in heading 5?
We take very good note of the words of the Commissioner on the possibility of improving the suitability of the legislative and budgetary procedures during next year and we truly welcome what he has said.
I would like to congratulate Carlos Costa Neves and also Kathalijne Maria Buitenweg, as well as Francesco Turchi on his report on the Trans-European networks. We would also like to congratulate Terence Wynn on his work as chairman. We believe that Commissioner Schreyer has found a good ally in this Parliament and that we have received good help from the Commissioner. We believe that it has been a good marriage of interests.
I would finally like to thank the Council for making the most difficult thing look easy, and that is being here when necessary.
Mr President, I also want to begin by thanking the rapporteurs, Mr Costa Neves, Mrs Buitenweg etc. They have not only sought broad solutions within Parliament but have also persistently maintained our positions in relation to the Council, something which has been especially important. I also want to thank the Council and the Commission. We have sometimes been critical about the forms, especially in connection with the first conciliation, but we nonetheless came up with a constructive approach in the end.
It has been possible to solve a number of difficult issues. It is, of course, incredibly important that we have been able to produce substantial additional aid for Afghanistan, given the enormous needs that exist. Personally, I am delighted that we have been able to direct a portion of this aid to women' s involvement in constructing the future Afghanistan.
In the same way, there is satisfaction to be found in the fact that we came up with solutions both for the Spanish and Portuguese fishing fleets and for aid to the border regions.
In spite of the fact that work on the budget has, then, proceeded well, we see a number of problems for the future. One of the biggest problems is that the EU budget is not flexible enough. Each year, we are witness to events in the world around us which require the EU to contribute resources without delay. In 2000, this was the case with Kosovo and in 2001 with Serbia, and now this year it is the case with Afghanistan. We have released funds for these unexpected situations, for example through the flexibility mechanism, but the process has been extremely difficult. Now, moreover, we are seeing its shortcomings for, this year, we had to use the flexibility mechanism for other, heading-2, aid. When, at the same time, a crisis like that in Afghanistan occurs, the problem becomes clear. Obviously, we ought, therefore, seriously to discuss the approach laid down in the interinstitutional agreement, namely that of revising the ceiling in the budget. The Council is steadfastly saying no to this, in spite of our having a budget, large amounts of which are never used. The problem, then, is that all that Parliament can do is account for every single krona in the budget, right up to the ceiling, and not allow for any margins for unforeseen events, or else cut back on other of its high priorities and thus let recipients of aid in other parts of the world in practice pay for our new needs in the Balkans or Afghanistan.
We can naturally solve such a dilemma once, perhaps even twice, but when such initiatives tend to become permanent and when the situations in Kosovo, Serbia or Afghanistan give rise to multiannual programmes that pile up without the other needs disappearing, then the situation becomes untenable in the end. I believe that one of the major issues for next year will be that of finding new ways to increased flexibility. I therefore welcome the Commission' s ideas as a starting point for this discussion and hope that the Council will show a corresponding open-mindedness.
Another fundamental error is, of course, the poor implementation of the EU' s budget. We have now launched a number of new methods, which are not only about increasing payments. Instead, we are trying to identify those areas we think of as lagging abnormally behind. We are trying to specify what is required of the implementation profile. We have conducted extensive discussions as to which services are required if we are to be able to implement initiatives in different policy areas. Finally, we have also, as Mr Wijkman pointed out, launched a new benchmarking method in the area of aid. These are important areas of progress, but I believe that they need to be developed further in future if we are to be able to win back people' s confidence in how we handle taxpayers' money.
As next year's rapporteur, I naturally see a number of important areas that have to be worked through. Enlargement is drawing ever nearer. During the preparations, we must, quite simply, consider not only the short-term perspective but also the long-term perspective when enlargement seriously makes itself felt in the budget too. Finally, we must also take a genuine look at reforming the Commission.
If we do not succeed in this - and it is not only a question of reviewing the regulations but, above all, of looking at evaluation, follow-up and how we use taxpayers' money - then I do not believe we shall succeed in changing people' s view of the EU. We must have effective administration and make sure that people regain their confidence in the European Union. That is one of the most important tasks for future work on the budget.
Mr President, first I would like to heartily congratulate and thank the budget' s main rapporteur, Mr Costa Neves, with regard to his excellent draft budget and his constructive cooperation. Likewise, I wish to thank the second budget rapporteur, Kathalijne Buitenweg, and also, in particular, the Chairman of the Committee on Budgets, Terrence Wynn, for his skilful and constructive leadership of the Committee.
The budget for 2002 now being debated is a moderate and disciplined one. Appropriations have grown by just 2%, which is clearly below the figure for the financial perspectives. The European Parliament has shown an enormous sense of responsibility, which our group values highly. This budget is a considerable improvement on the Council' s first proposal. The agricultural budget is realistic. There are more funds available to cover outstanding commitments under categories 2 to 4, and there is a common call to use them to clear arrears. The reform of the Commission proceeds, and any expenditure that should not in fact arise, has been cut. We particularly appreciate the fact that no negative reserve, that is to say, no uncovered appropriation, has been adopted.
In the first reading of the budget some cuts were made to external actions, such as the western Balkans CARDS programme. Now we have been able to prevent most of these cuts. A total of 206.4 million euros is being proposed for the Balkans. Furthermore, the CARDS programme had already been given 63 million euros out of this year' s budget transfers, so all in all the programme is returning to what was proposed in the Council' s draft budget. This was immensely important for my group. For the Commission' s reform 317 posts are being reserved, which guarantees that the reform will proceed. Of these, 105 are in reserve, and our group hopes that at least the majority of them may still be released. A flexible instrument had to be adopted once again this year. A compromise decision was reached on its use, according to which Spain and Portugal will see the structure of their fisheries fleets revitalised with the aid of 170 million euros, plus another 27 million in 2003. Thirty million euros are to be spent on solving border problems associated with new Member States, with a further 15 million being spent on this next year. Our group supports all these decisions.
Mr President, in the conciliation meeting between the Council and Parliament most of the time was spent discussing the use of a flexible instrument. The Commission would have promised 197 million euros for the reconversion of the Spanish and Portuguese fisheries fleets, which is a lot of money. In the same connection, the Nordic countries are demanding 50 million euros to resolve problems on their eastern borders. It was decided to finance these new needs with a flexible instrument under section 2, but over a period of two years. This new interpretation of the use of a flexible instrument shows that if there is the political will to finance something, the rules can definitely be bent.
The EU does not have a money shortage. That is evident from the financial statements for 2000. Furthermore, there will be a surplus of billions for this current year. There is 40 billion in outstanding commitments - the so-called 'RAL' s - in the accounts, and it is to be supposed that most of it will never be spent. The Commission has saved money but it is questionable as to whether it has made any political decisions regarding savings. As there are such huge budget surpluses, the Commission has not implemented those budget decisions Parliament has made. To be perfectly frank, the Commission high-handedly invalidated the decisions of Parliament.
If the next EU year is evaluated from the point of view of the budget we might say that things are on an even keel, no rises and no falls. There are no special areas of focus, only running costs are funded from the budget. When the Council lacks the ambition to tackle the problem of unemployment, it also shows in the Commission' s draft budget; for that reason, our group takes a critical view of it.
Just a small detail, the Council has not wanted to end the transport of live animals over excessive distances. The ill-treatment of transported animals continues, and the Council of Agricultural Ministers is to blame.
Mr President, there is an old Dutch saying which reads: 'wie wat bewaart die heeft wat' [waste not, want not]. This has proved invaluable time and again for those who have lived by it.
When we adopt the budget, it is crucial to set aside adequate reserves for unforeseen expenses. This was illustrated yet again this year. In this respect, the recent crisis in agriculture springs to mind in the first instance. Unfortunately, the Commission has abandoned its plans for a reserve in the sum of EUR 1 billion in the compulsory agriculture expenditure. In our view, the Commission' s argument for this U-turn borders on naivety and bears witness to a short-term view. Even if expenditure in terms of arable crops, dairy products, sugar, olive oil and mutton turns out higher than expected, expenses are far higher where vinicultural products and cotton are concerned. Our greatest frustration is the fact that BSE and foot and mouth no longer seem to feature in the Commission' s dictionary. Mr Görlach from the Committee on Agriculture and Rural Development is right to remark on the underlying uncertainty as to the final end of the foot and mouth crisis in the United Kingdom and other Member States, as well as animal transports and the inconsistent vaccination policy. Additionally, I share his fear that the BSE crisis is likely to be around for the foreseeable future. The recent confirmation of a case in Austria speaks for itself. How does the Commission intend to pay for unforeseen expenditure? Will we once again have to fiddle with the ceilings agreed in Berlin?
The second point concerns the flexibility instrument. It is striking that these resources, an annual amount of no less than EUR 200 million, have been fully used up ever since this instrument was created three years ago. I do not call into question the validity of the spending objectives to obtain funding. What bothers me is the financing method. Why do budget headings not receive a thorough overhaul for unspent amounts and unprofitable budget lines?
This Parliament wants to be close to the citizen. It should therefore act as any sensible citizen - if it wants to pay for something new, there will have to be economies elsewhere.
Mr President, negotiations with the Council were, yet again, not straightforward, but it is important that we were able eventually to come to an agreement on the question of the modernisation of the fishing fleet and on additional funds for the Member States' frontier regions.
The roles played by the Commission, and indeed also by some Members, were in our view not always transparent. The acceding countries must not have large amounts of promotional funds made available to them whilst the frontier regions of our Member States get no additional funds at all. These regions' economic situation is often not much better than that in the acceding countries.
The poor economic situation in the frontier regions of the Member States may well get even worse after the new countries join the EU, because differing levels of funding - almost all get Objective 1 funding - will greatly favour the frontier regions of the acceding countries, some of which already possess better transport infrastructure than is to be found in the frontier regions of the Member States. As an example of this, I would mention the airport at Laibach in Slovenia, which is more modern and much better developed than the airport at Klagenfurt in Southern Austria.
The accession of the new states will, for the reasons I have mentioned, make it difficult, or almost impossible, to support small and medium-sized enterprises in the frontier regions of the Member States. We must, though, be clear in our own minds that the citizens in these regions can hardly be in favour of the accession of new countries under these circumstances.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, today is a good day, because we as Parliament have together, and as citizens' advocates, gained something for the frontier regions that the Commission at first denied them, and I wish to thank from the bottom of my heart those Members who helped to make political reality of this important concern that the Heads of State and of Government had articulated in Nice. My thanks are especially addressed to the Belgian Presidency of the Council, who took the concern of the regions' peoples on board and here provided the financial means it demands. Commissioner, I now of course expect the Commission to table proposals with all speed. You have demonstrated that you are in a position to do this where fisheries policy is concerned, and I hope that you will present programmes for the frontier regions within a comparable timescale, so that the money can be tied up as quickly as possible and be spent on the ground on worthwhile projects.
Secondly, I would like to point out that we must, of course, ensure that political priorities and the Budget process are synchronised in the future. It was this morning that we first had the opportunity to acquaint ourselves with the Commission's political priorities for 2002. I find that quite unacceptable. The former Commission, which also had to step down because of problems with the Budget, was significantly quicker and more efficient than the present one when it came to setting priorities and discussing them with Parliament. As the Commission always needs some supplementary tuition, we will happily provide it. The best way of doing this is to keep in reserve those positions that the Commission urgently needs. I hope that will help to make the setting of political priorities and the Budget process go more in step with one another. I find it unacceptable that we should be told the political plans for the coming year only on the day we are debating the Budget at second reading.
I will also take the opportunity to thank Mr Turchi for his report on the Trans-European Networks. Here, too, I would like to ask the Commission to see to it that, where funds for stages or parts of networks are made available from the EU's Budget, care is also taken that the whole network is also constructed. Let me give just one example from my own country, the important transport link from Berlin to Verona via the Brenner Tunnel. The German federal government readily undertook to finance the construction of the stretch from Berlin to Erfurt, but struck the Erfurt-Nuremberg portion from its list of priorities. Now, either the money must be repaid, as a stage is no use on its own, or pressure must be brought to bear to get the next stage built.
Let me end by saying something about Parliament and its budget. I think it is a bit close to Christmas to be drawing up Christmas lists of possible new buildings that we will need if we are to have the space to cope with enlargement. I think there must be serious examination of whether there is real need for additional space for offices and meeting rooms. Christmas lists are nice, but the Christ child does not grant us all wishes, and nor should we. Let me thank everyone, the rapporteurs and especially the Belgian Presidency of the Council, for their cooperation. Many thanks.
Mr President, Mr President-in-Office of the Council, Commissioner Schreyer, ladies and gentlemen, I should like to add my thanks to Carlos, Kathalijne, Francesco, Esko, Joane and Terry. It is they, of course, who have provided us with these documents for today' s debate, and I believe they have done an outstanding job. The result we shall obtain from all of this will be a very good one. Allow me at this point, I spoke out of turn last time, to address Mr Vande Lanotte, the representative of the Council. After Mrs Parly last year, you are the second President of the Council whom I shall remember with profound gratitude. If this trend continues in the coming years, if this level is consistently maintained, we shall yet manage to establish really close cooperation and mutual trust one of these days between the Council and Parliament. Keep an eye on us, Commissioner - you must treat us better, otherwise you will suddenly find that we are far more in tune with them than with you.
The point I wish to put to the President-in-Office, however, concerns Laeken. As I have already remarked, one of the things you will be discussing in Laeken, naturally enough, is the future structure of the European Union, and this discussion will not be confined to the question of a constitution in the sense of defining the structure and purpose of each component of the Union. No, we must also talk about the way in which we can achieve a budget that is transparent in every respect. It is impossible to explain to any of our citizens the fact that, having underspent various allocations by 4.6 billion euros, as the Commissioner said, we should be fighting for weeks and months here to obtain an extra 200 million or, when acute emergencies occur, that we actually have to push the entire budget back and forth to deal with them at the expense of our long-term strategies and basic political aims. We have had to make a large amount available for Afghanistan this year, and indeed it is very important that the people there do not merely see Europe as an authority that comes to punish but that they also experience Europe as a helper coming to assist them in their development. We have allocated aid to the fishing regions and aid to the border regions. This, too, was very important, because it signalled to the world that we are taking the current changes seriously and that we are restructuring in response to them.
Allow me a brief remark in parenthesis. Time and again, as we all know, the cry from Bavaria has been that we need money for the border regions. These are the selfsame Bavarians who, on other occasions, denounce the system of revenue redistribution among the Länder and who, in CDU and CSU papers on structural issues, advocate the scrapping of all structural aid. On such occasions they turn round and demand a great deal more money. I have been a very fervent supporter of assistance for border regions and shall continue to support it, but those who beat the drum with high-powered press releases must ask themselves whether this is a consistent way to act.
We also have fundamental matters to deal with. We must forge ahead with the reform of the Commission, because we want a modern administrative system. We must forge ahead on e-learning, one of the areas with the highest growth potential in a developing economic area like the European Union, not only because we want to grasp our economic opportunities but also because we want to avoid a split within our populations between those who can afford to acquire computers at a very early stage and those who are excluded from the information society. We must cooperate more effectively in Europol and Eurojust to combat terrorism. We cannot have a situation in which the criminals are driving Ferraris and the police are trying to chase them in Fiat Unos! I mention these two makes of car deliberately, because they come from a certain country, a country that would do well to consider what it is doing to Europe at the present time.
In the domain of foreign policy too, we must agree to tackle important issues. The Balkans must continue to receive attention. So must the Mediterranean region. But we must also heed the silent agony of the voiceless in the world. This is why we have been active this year in the struggle against AIDS. Silent agony, however, is easily neglected. We must keep closer watch. We must not wait to be rocked by violent explosions in the world. On the contrary, the European Union must become more sensitive, in cooperation with the regions of the world where our help is needed, especially to the need for food aid to ward off starvation but also to the need to help the countries in those regions to improve their administrative systems and infrastructure, thereby guaranteeing that those countries can develop by their own efforts in a manner which reflects credit on the quality and diligence of European cooperation with the rest of the world.
Mr President, Commissioner, Minister, I wish to concentrate on a single point, namely the issue of the Commission' s reforms, which are of course an important priority, in this year' s budget too. There have been quite a few speakers here today who have stated that there are things in the budget process that could be done better and that the institutions should in future work better together, even though this budget has proceeded very peacefully under the expert direction of Parliament' s Mr Costa Neves and Mrs Buitenweg.
However, I also think that, in certain areas, we should give some thought to how we act in Parliament. In next year' s budget, money has thus been set aside for early retirement and new appointments in order to ensure that the Commission obtains the right manpower for carrying out its tasks. In Parliament, we have demanded information as a condition of the appropriations, and the Commission has, on several occasions, reported in detail on the staffing situation. There is a majority in the Committee on Budgets that has wanted to place a large amount of money in reserve until further information has been provided.
I think we must be careful, in making our demands, that we are not too pedantic and do not require too much detail. Otherwise, we shall end up obstructing the reforms rather than promoting them. We must, of course, ensure that taxpayers' money is managed efficiently and transparently, but I believe it is important for us to concentrate our attention more on results than on detailed management of the Commission' s administration, for that would not promote responsibility. I think that we in Parliament should honour the obligingness and openness shown by the Commission and either release those items that are in the reserve or at least be content to keep a smaller amount in the reserve so that the Commission obtains reasonable conditions.
Mr President, from Brussels' point of view, the budget for 2002 is coherent and comprehensive, despite the criticisms made by the European Court of Auditors, which I have been examining with great interest. The Berlin decisions still offer some scope, particularly since there is apparently no need to maintain the levy on the Member States at its present level. In the implementation of the budget for 2002, I expect the structural support funds for the development of rural areas to be spent in full and all surplus revenue to be reduced to zero before or during the year 2006 if possible, by ensuring that eligible projects are realised within the shortest possible time frame. In response to another complaint that I hear time and again, I also expect guarantees that enough flexibility will be shown for projects to be replaced if necessary.
At the same time, I expect the Commission to reconsider carefully whether the intended lowering of the support rates for major investments in the least affluent areas is necessary and warranted.
Mr President, ladies and gentlemen, first let me pay tribute to the presidency of the Council and to its cooperative approach to this year' s budget. Naturally I also pay tribute to our rapporteurs and to the Commission for a budget that, in my view, is going in the right direction.
Nonetheless, I have three comments to make. The first concerns the reform. In this context I must say that I am most disappointed, we as a Parliament are most disappointed with the various episodes of these past days. As the President, Mrs Schreyer, will know, I am not addressing her at this moment but the Commission in general, including its Vice-President Mr Kinnock. I think the kind of communication and exchanges of view we have seen over the past few days between the Commission and Parliament is not likely to help us take the decision we need to take this evening to unfreeze the budget items on reform, which is a pity.
I want to draw the attention of Members and in particular of the rapporteur to two points. It seems to me that yesterday the General Affairs Council buried the 'European political parties' heading. That means EUR 7 million are likely to be unusable for lack of a legal basis. I would ask the rapporteur whether we could vote differently on Thursday. Furthermore, in regard to the budget heading for north-south cooperation in combating drugs, the Commission has not really followed up that question. A report that should have been drawn up is not there. Here again we have entered money under this heading, which has no raison d' être. So I would ask you whether we could change the vote on Thursday and delete this heading.
Mr President, ladies and gentlemen, I believe it is right firstly to express my gratitude, as previous speakers have done, for the work of Mrs Buitenweg, of the chairman of our committee and, especially, Mr Costa Neves.
The Union is at a decisive stage of its history, which must be accompanied by budgets which are suited to the challenges we are facing. We must begin by acknowledging the fact that, if we want to promote the work of the Union and make it truly efficient, we should enter soon into a debate on the Union' s resources and the Community' s budgetary weight.
First of all, I should point out that throughout the difficult negotiation, which has ended with a positive agreement, progress has been made in resolving problems which go beyond a particular budgetary year. The commitments made in the statements during the conciliation process represent a code of conduct which works in favour of transparency and greater efficiency in spending. It is therefore important during the next six-month period, under the Spanish Presidency, which has declared its intentions with regard to the financial Regulation, to reach a definitive agreement on this fundamental piece of legislation.
We have responded to the problem created by the lack of a fisheries agreement with Morocco by compensating the Community fleets in Spain and Portugal and guaranteeing the funding of the necessary conversion and modernisation programmes both in the 2002 budget and in the current period, as the Commissioner has pointed out, and I thank her warmly for her commitment. But it is also necessary for this Parliament to stand shoulder to shoulder with the Commission on such important projects as the establishment of the European satellite navigation system, known as Galileo. At a time when there are doubts on the part of some Member States, we must make it clear that the programme must not be called into question and that this phase needs to be basically sustained by means of public funding, as the Turchi report demonstrates.
It is true that, as we move towards the mid point of the period of the financial framework in force, the difficulties increase because the new demands, the new commitments, call on the budget without any financial coverage. Despite the difficulties and contradictions, I sincerely believe that, with the signing of this budget, the way ahead has been partly cleared. It is a political success because it is rigorous and is accompanied by guarantees of more efficient implementation, and these conditions are essential if we are to ensure healthy and sustainable economic growth.
Mr President, Commissioner, ladies and gentlemen, here we are at last at second reading and as far as the administrative reform is concerned I agree with Mrs Wynn and colleagues who raised the matter.
It is true that at first reading we were quite severe with the Commission about the reform. However, as you know, after the Commission' s replies we are quite prepared to give up these reservations, although there are still some points, two in particular, that bother us. Let me remind you of them. First there is the question of early retirement; up to now, and for several months now, we have had no reaction and seen no document that meets our expectations. The second point to which I would draw the attention of Parliament as a whole is the establishment of base management activity, with as its corollary the lack of any reliable response from the Commission on the application of coherent legislative and budgetary procedures with a view to drawing up our next budgets.
I must say that we would not be so concerned if the administrative reform had been accompanied by an even more revolutionary reform, that is, a much more satisfactory system of interinstitutional relations with a view to drawing up the budgets. I must tell you that if the Council could reply in time, coherently and on a reasoned basis to the questions we or the Commission put to it, we could make progress on every front. Above all, if the Commission implemented in a reliable manner the budgets we as the budgetary authority adopt, believe me, Parliament would not hesitate today and would find it easier to give a vote of confidence and to abandon many of its reservations, especially those relating to the reform.
You may be sure that Parliament continues to spearhead the reform with a view to modernising the administration; but then the Commission must also give us proof of its serious resolve to reform the working procedures between our two institutions.
Thank you, Mr President. I, too, should like to congratulate all those involved in this budgetary procedure, which, as far as I can see, was an excellent procedure.
We greatly appreciate the fact that amendments tabled by Parliament to compulsory agricultural expenditure have been adopted under the Belgian Presidency for the first time. It is somewhat regrettable that the Commission has failed to seize the opportunity to include Parliament' s proposal in the letter of amendment at this stage. In the light of the foot and mouth crisis, it is crucial for the European Union to do something about the development of marker vaccines and of insurance systems against animal diseases. I only hope now that the Commission will implement the amendments to this budget, for in the past I have had certain doubts in this respect.
Other amendments which have not been included unfortunately, but which are of major importance, in my view, are the amendments which relate to the quality policy for agricultural products. This then refers to a quality heading other than the purely organic production. I hope that the amendment will be adopted and that the Commission will implement it accordingly this time.
Of great concern is still the fact that a large number of amendments are left over, of which the Commission had said before that it was unable or not prepared to implement them. There is every chance that these amendments will be adopted on Thursday nevertheless. What will the Commission do in that case? Will it persist in its attitude or will it bow to the wishes of the budgetary authority?
Mr President, I want to speak briefly about an amendment I have tabled to the Turchi report on trans-European networks. I have no problem about telematics being included in such a programme and I generally support the Galileo project. But the fact is that nearly EUR 1 billion is committed over the next five years, all from the public sector - from either the European Space Agency or from the Commission itself. By contrast, only EUR 200 million is allocated to the project by the private sector.
My amendment therefore says that it is doubtful whether the private sector will come up with the goods early enough. I ask for a reserve of half the money allocated by the Commission for the first year of the funding to be set aside and released only if the private sector signs up to its commitments to take part in this project. I do not want to smash the project. I know there are heated discussions in the Council, and many nations have withdrawn their support for now, or are a bit uncertain. That is not my agenda. I just want to make sure the private sector comes to the party early enough to make sure there is more confidence in the scheme as a whole.
Mr President, I too thank the rapporteur, the President of the Commission and all those who have contributed to the achievement of an agreement that I see as being positive and satisfactory on two key subjects that have concerned us: the restructuring of the Spanish and Portuguese fleets and the impact of enlargement on cross-border regions. These two problems do not just affect two nations but have Europe-wide repercussions. I therefore ask the Commission once again to provide a better definition of the concept of cross-border area and region. For us socialists, a cross-border region, which should be included in the pilot project and other measures, is one which forms a border by land or by sea.
I do, however, regret certain cuts, in the case of the Balkans for example, but I am also pleased with the success achieved in MEDA recovery. In this regard, I hope the Commission will give priority to the regional dimension of the partnership provided for within this programme. I must also express my satisfaction with e-learning, Socrates, Leonardo, Europol, Eurojust and the Global Help Fund. Thanks also to Mr Turchi for his report.
The projects approved at Essen must be speeded up; the individual States must be involved more, but the space for the great networks linking North and South must also be increased. Only if North and South can be brought closer together will we have a more cohesive European Union.
Mr President, ladies and gentlemen, let me just deal very briefly with some of the comments we have heard. Mr Colom i Naval suggested that the agreed amounts which are laid down in the multiannual programme should be index-linked. The Commission cannot endorse this view, because these appropriations must be adopted as absolute amounts. If we then have a different inflation rate, that naturally creates more leeway in Category III, which such a situation will quite obviously require, and of which Parliament will rightly avail itself.
Many comments related to the implementation of the budget. May I simply remind the House that a new instrument has been in place this year through which Parliament has been able to take part in the monitoring process, namely the weekly implementation figures issued by the Commission. This is the only Parliament that is kept so well abreast of the day-to-day expenditure situation. The Parliaments of the Member States do not have such an instrument. This is a genuine innovation, and we should certainly maintain it. For you, of course, it is a very important source of information, enabling you to observe how implementation is proceeding. I believe that what we have set down in the resolution is another important step towards close cooperation as part of a sound implementation process.
The third point that was raised in many of your contributions concerns the flexibility of the budget as a whole. How rigid is this system that the Financial Perspective gives us? It is undoubtedly noteworthy that this year, for the first time, the Council consented almost immediately to the use of flexibility instruments, of the flexibility reserve, in the budget. This really shows how important it is to have a balancing instrument, a fine-tuning instrument. But of course we must also ask the question whether that in itself is sufficient.
We are in the third year of the Financial Perspective. Much of what we have to do here together, it must be said, raises budgeting almost to the level of an art form. This is the third year that we have launched the budget together. I do believe we can be content once again with the result, which certainly stands up to scrutiny. On behalf of the Commission, I should like to repeat my sincere thanks to everyone who has been involved in this process.
Thank you Commissioner.
The debate is closed.
The vote will be taken at 10 a.m. on Thursday.
Determination of Member States' payments to VAT-based own resource
The next item is the recommendation for second reading (A5-0431/2001) by Mrs Haug, on behalf of the Committee on Budgets, on the Common Position adopted by the Council with a view to the adoption of a Regulation of the European Parliament and of the Council amending Council Regulation (EC) No 2223/96 as concerns the use of ESA 95 in the determination of Member States' payments to the VAT-based own resource (8793/1/2001 - C5-0385/2001 - 2000/0241(COD)).
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, in June 1996 a Council Regulation introduced a new revised European system of national and regional accounts, ESA 1995. This revised system superseded the old ESA 1979. Its use was made compulsory for all Member States. It applies to all acts of the Community - all except one. For budgetary purposes and for the determination of the Communities' own resources, the old system is to stay in place for as long as the Council Decision of 1994 on the system of the Communities' own resources remains in force. Back in 1994 it was assumed that there would be a new decision on the Communities' own resources in 1999. As we know, it actually took until the end of September 2000 before the Council plucked up the necessary courage. At the same time, however, the Council tried to railroad us here in Parliament into a quick decision. A grim picture was painted of the scenario that would ensue if Parliament did not adopt the Council Decision without amendment and, later, if we insisted on a second reading.
A delay, we were told, would be intolerable, the Communities' own resources from VAT could not be collected properly, the Member States would incur high costs, because statistics would have to be collected for both accounting systems, and so on and so forth. Sheer balderdash! Since the year 2000 all the statistical offices have in any case been compiling their respective accounts on the basis of the 1995 system. The ESA 1979 data are not even available any more - a fact, incidentally, which the Council has now formally acknowledged in item 2 of its common position. So if we approve the common position at the present time, we shall merely be legalising a fait accompli.
In other words, we had all the time in the world, and we wanted to take this opportunity to issue another urgent reminder of the importance of the revenue side in the compilation of the budget, to re-emphasise that revenue is the key to our prospects of funding our European policies. In its common position, the Council has only adopted the first of our amendments, the one in which we stated that the change from ESA 79 to the ESA 95 system for the determination of the Communities' own VAT-based resources would have no impact on the level of these resources, neither in terms of the balance between Member States nor of the overall volume of the Communities' own resources. The Council has rejected our Amendments Nos 2 and 3, in which we sought to guarantee better annual information for the budgetary authority on the state of play with regard to the Communities' own resources in the form of a Commission working paper and to establish a trialogue with the Council and the Commission in this domain.
Yes, the Commission has subsequently written to us, indicating its willingness to provide us with such a working paper every year, for which we are grateful. No, the Council does not wish to engage in talks with us. There is no provision for such a trialogue in the interinstitutional agreement, it says. Huh! So much for the constant preaching about transparency!
Then there are those who say that the discussions about our own resources have no place in legislation on statistics. Admittedly, we cannot invoke Treaty articles, the Financial Regulation or interinstitutional agreements. Admittedly, statistical legislation is not the most attractive vehicle, it is not the ideal means of getting our demands through. We do not have a formal legal base, but we have a right, the right of equality for both branches of the budgetary authority in all matters relating to the common budget.
If the participants in the Laeken Summit, the post-Laeken convention and the subsequent intergovernmental conference speak of democracy, they must also speak of the democratic right of Parliament to exercise full powers of co-decision on the European budget, and they must not only speak but also take action. If, by the end of these meetings, Parliament has obtained its rightful budgetary powers - co-decision on all expenditure and revenue - that will be a satisfactory outcome. Anything less, and the word 'democracy' in the mouths of Council members will not be worth the cost of the electricity that feeds their microphones!
Mr President, ladies and gentlemen, in order to achieve the objectives set in the Treaty on European Union and, more specifically, on Economic and Monetary Union, the Community requires high-quality statistical instruments, which provide all the institutions, governments and economic and social operators with a collection of harmonised and reliable statistics on which to base their decisions. In this respect, it is necessary to modify the Regulation in order to make it possible to use ESA 95.
We believe that the new ESA 95 significantly improves on the previous version, which dates from 1979. Progress has been made on the harmonisation of methodology and the accuracy and precision of the concepts, definitions, classifications and accounting rules which must be applied in order to achieve a quantitative description of the economies of the Member States.
It is clear that, by implementing the change to the new system, the Member States have made additional improvements to the quality of the national accounts as a result of a complete review of their sources and methods used in producing accounts. Of all the various uses of the national accounting data of the ESA in the budgeting procedure, such as setting budgetary limits, calculating gross national product, setting the fourth resource etc., the only thing that is affected by the modification is the determination of Member States' payments to VAT-based own resource.
In this regard, we agree with the draftsperson of the opinion that to use this new system would make no difference in terms of the level of Member States' payments, since they have already begun to adopt the ESA 95 in producing their national accounts. To attempt to calculate them again would be expensive and risky and furthermore would not be useful, since all the experts agree that, for rebalancing the levels of taxation, the use of ESA 79 or ESA 95 would not have an effect on the result.
Finally, we congratulate the rapporteur on having obtained a commitment from the Commission to present an annual report to the European Parliament on the state of the collection of own resources, the forecasts in this field for the next budgetary year and certain frequent problems relating to the system. This will contribute to greater transparency and will allow the European Parliament to be duly informed on the implementation of the modifications necessary for the harmonisation of the new system.
In relation to everything else, we fully agree with the rapporteur' s views.
Mr President, ladies and gentlemen, the Commission firstly wishes to thank Parliament, and in particular Mrs Haug, for your understanding and the common approval of the Council.
As Mr Garriga has stressed, the Regulation is going to allow the Member States to use the best and most recent data from national accounts for the calculation of VAT-based own resources. As Mr Garriga also pointed out, the Regulation in no way affects budgetary revenue or the balance between Member States in the field of own resources.
The debate at first reading allowed us to better understand and restate the need to improve information to Parliament relating to budgetary revenue. As a result of this debate, I would like to confirm on behalf of the Commission that, at the beginning of every year, we will present Parliament with a working document on the state of the collection of own resources, the forecasts for those resources for the following budgetary year and any other specific problem relating to the own resource system. I therefore confirm what has been said by the rapporteur, Mrs Haug, and also Mr Garriga, in this respect.
I believe that in this way we are going to establish fruitful cooperation between the Commission and Parliament, and I would like to congratulate Mrs Haug on this initiative and on the work she has done with a view to the adoption of this Regulation, which is highly technical, but no less important for that.
Thank you Commissioner.
The debate is closed.
The vote will be taken tomorrow at 11.30 a.m.
Green paper on the criminal protection of the Community's financial interests: A European prosecutor
The next item is the Commission communication on the Green Paper on the criminal protection of the Community's financial interests: A European prosecutor.
Mr President, ladies and gentlemen, the Commission attaches high priority to the fight against fraudulent misuse of the financial resources of the European Union. The Commission is well aware of the fact that the European Parliament is our staunchest ally in this cause. Today the college of Commissioners has unanimously approved the Green Book I presented on the use of criminal law to protect the financial interests of the Community and on the creation of a European Public Prosecutor. By adopting this Green Paper just before the European Council meeting in Laeken, the Commission has sent out a strong political signal.
We have already made some headway in the fight against fraud. This applies especially to our cooperation with the Member States. The Anti-Fraud Office (OLAF) is doing sterling work in this domain. The Commission has also been doing a great deal in the field of prevention; for example, OLAF will examine all future legislative proposals to ascertain whether they are fully fraud-resistant. On the other hand, there are still many serious shortcomings to be rectified in the body of criminal law with which the European Union seeks to combat fraud.
We need a consistent approach to criminal prosecution throughout Europe. The prosecution of cross-border frauds involving funds from the Community budget all too frequently grinds to a halt at the borders between different legal systems, of which there are not only 15 but 17 in the European Union, a number that will increase still further with enlargement.
What is lacking is an effective instrument with which administrative scrutiny by OLAF and national investigations can be made to culminate in criminal prosecution rather than running into the brick walls that divide our legal systems. For this reason, back in September 2000, the Commission tabled a proposal for the Intergovernmental Conference in Nice that a European Public Prosecutor be established to protect the financial interests of the Communities through the system of criminal law. The introduction of a European fiscal prosecutor would be unprecedented in qualitative terms, and a truly innovative step in the judicial fight against fraud.
The Heads of State and Government, sadly, did not pursue this proposal at the time. The issue, however, is far too important to be left on the shelf to gather dust. For this reason, I immediately decided to draw up a Green Paper which would spell out the details of the proposal for a European Public Prosecutor as well as indicating how this Public Prosecutor could operate in practice. The best possible use should therefore be made of the time between now and the next reform of the Treaties to respond to the questions and scepticism from the Member States, which have been asking us repeatedly about the precise form that such a system would take.
The EC Treaty would merely deal with the appointment, the dismissal and the responsibilities of the European Public Prosecutor and the main elements of his or her job specification. All other details, such as the status and working methods of the Public Prosecutor, would be laid down in secondary legislation. These are precisely the questions that are now addressed in the Green Paper.
How and on whose initiative does the Public Prosecutor act? What are his or her powers? Who supervises the actions of the Public Prosecutor? How does he or she cooperate with the national prosecuting agencies? What is the Prosecutor' s legal status, and how is the Office of the European Public Prosecutor to be organised?
On these questions, the Green Paper advances various options for discussion. The Commission, however, also clearly expresses its preferences, which, taken together, form a coherent system. What is the general approach that the Commission is proposing? Which principles underlie the Green Paper? The general approach proposed by the Commission is that the European Union should legislate only where such legislation is absolutely necessary and should rely as far as possible on the national laws and legal systems to regulate other matters.
Our proposals are therefore fully consistent with the principles of subsidiarity and proportionality. The European Public Prosecutor would considerably enhance the effectiveness of criminal law as an instrument in the fight against fraud without turning the national judicial systems upside down. What does that mean in detail?
The originality of the proposal lies in the fact that the European Public Prosecutor would be a central authority responsible for conducting and co-ordinating criminal investigations and prosecutions at the European level, whereas the Office of the European Public Prosecutor itself would not be centralised, and the principle of mutual recognition would be paramount when it came to taking specific measures. A common investigation and prosecution area would thus be created in Europe for the protection of the Communities' financial interests.
Once investigations were completed, the European Public Prosecutor would prefer charges before the proper national court in the relevant Member State. The proceedings themselves, including the delivery of a judgment, would then be governed by national law. The Commission proposes a decentralised structure for the Office of the European Public Prosecutor. In the Member States, the European Public Prosecutor would be assisted by 'delegated national prosecutors' whose responsibilities would have a European dimension.
As for proceedings, the European Public Prosecutor should be able to draw on the broad range of national investigation instruments. European prosecutors should therefore be able to enlist the help of the national and regional prosecuting authorities, such as the criminal investigation departments of the national police forces. The application of the principle of mutual recognition should also ensure that these investigative measures are automatically admissible throughout the territory of the Community. The same applies to the recognition of evidence and to judicial scrutiny of the actions of the European Public Prosecutor.
For example, if an application made in a Member State for a search or telephone-surveillance warrant is granted by a national court under the applicable national law, the warrant would be valid throughout the territory of the Community. This approach respects the national legal system. At the same time, the principle of mutual recognition would ensure that the common investigation area became a reality.
As far as judicial scrutiny of the European Public Prosecutor' s actions is concerned, the Commission also takes the view that national legal channels are adequate for this purpose and sees no compelling need for a European criminal court. Moreover, the Commission does not believe that the definition of the crimes for which the European Public Prosecutor could prefer charges implies the need to create an autonomous European penal code. What we do propose is the minimum essential degree of harmonisation, which should certainly go beyond the level that is set in the proposed directive for the protection of the Community' s financial interests and should therefore cover a wider catalogue of crimes than is covered by the 1995 Convention. We want to incorporate all offences that damage the financial interests of the Community, such as fraudulent practices in connection with tendering procedures or breaches of official secrecy to the detriment of Community interests.
We also consider uniform rules necessary for sentencing and prescription limits. The Green Paper, then, is structured in strict accordance with the principles of subsidiarity and proportionality while guaranteeing that a European Public Prosecutor will be able to operate efficiently and effectively. It is my view that we have struck a good balance which might even win over some sceptics.
The concept of a European Public Prosecutor fits neatly into the vision of a common European legal area. I compiled the Green Paper in close cooperation with Commissioner Vitorino. The various departments of OLAF were also in constant touch with their counterparts in the Directorate-General headed by Mr Vitorino during the drafting process. The new and long-awaited breakthroughs that have been made in judicial cooperation between Member States in criminal matters represent a sound basis for the establishment of a European Public Prosecutor. One of these is the European arrest warrant, which we hope the European Council will approve in Laeken. Another is Eurojust. The Eurojust initiative is not in competition with the European Public Prosecutor either. The two, in fact, would complement each other very well.
I expect the Green Paper to herald the start of a broad and objective discussion about the creation of a European Public Prosecutor with all interested parties, including, of course, practitioners, judges and prosecutors in the Member States. I would ask the European Parliament, as the driving force behind this idea, to play an active part in this discussion and to foster the debate in the Member States. We need the widest possible feedback on our proposal.
Once we have analysed the results of the consultation process, our aim is to be able to contribute something at the end of 2002 or the beginning of 2003 to the convention responsible for preparing the next intergovernmental conference. The ultimate goal is to ensure that the European Public Prosecutor is enshrined in the Treaties when they are next revised. We must be prepared for a long haul. I am, however, optimistic, because this goal can be achieved together, with the support of the European Parliament.
Mr President, what I have to say is addressed particularly to Mrs Schreyer, the Commissioner. A fortnight ago, you described me as a champion of the European State Financial Prosecutor. I take that as a title of honour and might perhaps apply the term to you yourself, as we have now of course achieved what we wanted at the beginning of the nineties - a Green Paper and consequent Treaty amendment. I believe, though, that the timetable has to be tightened up a bit, as what you have said indicates that such a State Prosecutor will be in place only in 2006 or 2007. So, we are on your side, but, as we want to speed the process up, I would like to ask you to find the time to enable us to achieve the objective, and, with all the subsidiarity, please see to it that the process is not ponderous, slow or inefficient. That is important; it will enable us to really move ahead with setting up the State Prosecutor. The citizens out there demand it, and we are doing something for Europe if we make it clear that it is Europe's money that we are protecting.
Mr President, I would like to pick out a few points. Firstly, it is a fact that you, Mrs Theato, were the originator of this idea and have been pursuing it for a long time. I believe that we are now at a stage when, as the Nice Summit showed, it really is important to be precise. The question at issue was what exactly this meant, which is often taken as an excuse to say that the whole idea will have to wait.
The timetable looks more or less like this: the consultation will run until June 2002. While a new treaty amendment is launched for the next Intergovernmental Conference, proposals for secondary legislation - that is, on functioning and on such issues as the admissibility of evidence - will be drafted at the same time. The time available will be used for both purposes, so that we can as soon as possible not only give form to the idea, but also make the institution a practical reality.
Firstly I would like to say that the previous speaker, my illustrious committee chairman, was being slightly disingenuous because there is no real demand for a European public prosecutor. Only two weeks ago in Parliament we saw huge tranches of her own report being deleted because they contained references to such a body.
There will be some dissension among the various political parties in this House but many people are concerned about what this is actually leading to. I do not think you were being completely fair with us, Commissioner, when you said it will only go so far and no further. Will it lead to corpus juris? If you say no to this question, how can you reconcile that with the answer that Mrs Delmas-Marty gave our committee a month ago? Mrs Delmas-Marty is the former head of the supervisory body of OLAF and she has written many books on this particular subject. She said yes - a European public prosecutor will almost certainly lead to corpus juris, a common body of law throughout the Community.
What would be the core competences of the European public prosecutor? What powers would he or she have? What are the Community's financial interests? Surely you are not ignoring political signals sent by both the Council - many countries are against this - and Parliament, which, as I said at the beginning, two weeks ago rejected many things to do with the European public prosecutor?
Mr Heaton-Harris, the debate a fortnight ago was about the directive on the protection of Community financial interests, a directive in which the offences of fraud, corruption and money-laundering were defined, and, moreover, in terms already agreed on in 1995 by all Member States, the United Kingdom included. That agreement, though, is not yet in force, and the Commission therefore proposed to include it in a directive.
Like the Commission, Parliament was of the opinion that the directive was not the right place for a definition of a Public Prosecutor, both of them being convinced that the creation of a European Public Prosecutor could not be accomplished by a directive, but would need an amendment to the Treaties. It was for that reason that Parliament struck out a Member's proposal that it should be dealt with in the directive, but doing so was not a vote against the European Public Prosecutor. This, I think, is something we must stick to.
You are right to ask now what the duties of the European Public Prosecutor might be. One is that he will take over the direction and coordination of law enforcement and also direct investigations, which would themselves be conducted according to national law. The European Public Prosecutor would then be entitled, having assembled incriminatory and exculpatory evidence, to bring charges on the basis of that evidence, and this would also be done in accordance with national law and in a national court, so there is no question of creating some huge new apparatus or a new European penal code - we all know how much scepticism there still is about that. Many of these cases are listed in our Green Paper. There was, for example, the regulation that, where evidence was gathered in one Member State and then, crime knowing no frontiers, was used in a cross-frontier case before another court, it could be objected to on the grounds that it had been gathered in accordance with administrative law. That is something we do not recognise. It often happens that there is a mass of evidence of fraud being committed against the European budget, but the evidence is, as it were - legally rather than bureaucratically - defined out of existence, because of the sort of differences that there are. I do not believe that is in the public interest, and it is certainly not in the interests of Parliament. I would ask you, Mr Heaton-Harris, to examine this proposal with an unprejudiced mind. We have said that we are committed to applying the subsidiarity principle, but we do of course want there to be real protection in criminal law for Community interests.
Mr President, Commissioner, ladies and gentlemen, I should first of all like to dissociate myself from the remarks made by Mr Chris Heaton-Harris and I believe that the Commissioner has very effectively outlined the framework within which the amendments to the Theato report were rejected in this Parliament. This is indeed a correct account.
I should like to echo the words of Mrs Theato and call for speed. Commissioner, you have now announced a timeframe for setting up the post of European Public Prosecutor that is indeed a very slow process. You will be submitting a proposal after the Green Paper consultation in the course of 2002 or at the end of 2002 or beginning of 2003, this will be followed by a Treaty amendment in 2004, and entry into force is likely in 2006-2007. You will have to admit that this is all a long way off. I should like to note that at the time, the Committee of Independent Experts made a few suggestions in reaction to the dismissal of the Santer Commission in order to work faster and to move away from multi-stage plans. I should like to ask you whether you have adopted elements of these proposals by the experts in the Green Paper and whether you are willing to consider them, thus enabling us to make a start on the establishment of the function of European Public Prosecutor at this stage.
Mr President, the Commission had indeed submitted a proposal to amend the Treaty to the Nice Intergovernmental Conference, and if that proposal had been successful, it could be said that the legal basis would have been created as soon as the Treaty of Nice was ratified. The Council decided otherwise, and this proposal was not even put on the table for the negotiations. Now we must in fact wait for the next IGC to carry out an amendment of the Treaty that will make the creation of the European Public Prosecutor possible, but, as I was saying, we will be making good use of this time and not just waiting; we will be using the time for consultation to find out the best possible model, and will then be discussing functioning, organisation, status, evidence gained from questioning, periods of limitation, in short, all the things that of course have to be cleared up. I work on the assumption that we will be having very intensive and practical debates in the Committee on Budgetary Control on the issues that have been raised.
Mr President, ladies and gentlemen, I too would like to address the timetable issue, and do so from the same angle as did the previous speaker. I do not think, Commissioner, that you can in fact afford to wait until 2006. You cannot do so in view of the revelation of two billion euros' worth of fraud and irregularities, and in view of the challenges, some of them financial, with which eastward enlargement is going to face both you and us. I do think that speed really is of the essence here, and, indeed, you must not wait. You know that as well as we do, you know our report and you know about the proposals that have been made, which have stated that you are well able to tackle an initial, introductory stage without amending the Treaty establishing the European Community. Both the Council of Experts, which made proposals in 1999 towards reform of the Commission, and also the latest annual report of the committee overseeing OLAF have mapped out these two stages for you. In view of this pressure, which really is needed, I ask you: why do you still hesitate? Why are you again putting it off, until 2006? Why are you so hesitant, why do you not take the plunge, as we urged, most recently in the Bösch report?
Mr President, Mrs Stauner, it is not within the Commission's competence to appoint a Public Prosecutor, who can then carry out law enforcement in the Member States and bring charges in them. That is not the case; rather, the European Union is founded on the Member States' agreement to cede competences to the European level.
The Member States have not as yet ceded the competence to establish a European Public Prosecutor. The foundation for such a law enforcement competence must first be laid at the European level, in other words, a Treaty amendment is needed to do it, and an effective instrument needs to be created, one that can actually deal with cross-frontier crime in all the Member States efficiently, not only carrying out investigations, but also bringing charges that result in prosecution and, finally, punishment. It is that procedure that we must apply. You may well now say that you wish the European Union were different, but I must tell you that the Commission is the guardian of the treaties, and what we propose must therefore take due account of the competences. This proposal really does, in my view, promise much for the future, and I hope that we can use it to convince even the sceptics.
Mr President, I just wanted to ask a few questions. I am sorry I was not here at the beginning. First of all, do you not think that Mr Heaton-Harris is giving a green light to fraudsters? In the past five years only two people have been prosecuted for fraud against the EU. If he does not come up with any alternatives, it is effectively giving the green light. I wonder if you could comment on that.
Secondly, how do you convince those Member States which are resistant to the concept of European Public Prosecutor, for example my own country which, in my opinion, is misguided on this point?
Thirdly, how will the European Public Prosecutor be appointed? And, fourthly, do you not agree that it is important not to proceed too quickly and do you accept also that this proposal is not enough? In other words, Eurojust will simply not work.
Mrs Schreyer, I am going to ask you also to be very brief. Thank you very much.
Mr President, we are dealing here with a relationship of complementarity similar to that with Eurojust, which I have described. The European Public Prosecutor proposed here has to do with the protection of Community interests in the financial sphere, whereas Eurojust deals with other types of serious crime. Of course there has to be a link here, for data exchange among other things, but always from the data protection angle. We must look at it in a complementary way.
Secondly, the Public Prosecutor's appointment would involve various procedures. On the one hand, a procedure must be devised for the appointment of the European Public Prosecutor, who would, as it were, represent all public prosecutors. The national European Public Prosecutors or the Delegates want a decentralised structure and would then be appointed under the relevant law of the Member State. I do not believe that Mr Heaton-Harris wants to protect fraudsters; rather, this is about what steps have to be taken for protection to be efficient. I will say again that we have a Community Budget, we have Community finances and we have a common internal market, and to that degree we no longer have borders in the legal sphere, but we do still have seventeen different legal systems, as the United Kingdom has three different legal systems. These, then, are real obstacles, which leads to the possibility of real defects in law enforcement, defects that we should overcome.
Thank you, Mr President. What the Commissioner is saying all sounds encouraging. I should like to pose a very brief question: how does she view cooperation between the proposed Prosecutor and OLAF?
Mr Mulder, there are of course various possibilities for that as well. One is that OLAF would continue in its present function of carrying out investigations under administrative law, in which case provision would of course have to be made for OLAF to present its results to the same Public Prosecutor, who would make use of the intelligence thus gathered. Another possibility would be for OLAF to itself take over enquiries rather than being limited to an examining role. We consciously refrained from giving that a prominent position in the current debate, but then it would have been said afterwards that we wanted to give OLAF a specific role. This is, as it were, an issue that has to be worked out once we have the 'big picture' . I can only reiterate that we are not now dealing with competing conceptions, but with a White Paper in the drafting of which OLAF played a part. OLAF is always facing the difficulty of its having gathered evidence or intelligence and then having to wait to see whether a national state prosecutor's office will accept this material and work with it. If we had a European Financial Public Prosecutor, it would be a really positive step forward for OLAF's work.
Thank you very much, Commissioner.
The debate is closed. You must not enter into a dialogue. You must be aware of the Rules of Procedure and apply them.
Question Time (Commission)
The next item is Questions to the Commission (B5-0536/2001).
Part I
Question No 39 by (H-0878/01):
Subject: Securing the external borders of an Enlarged Union Slovenia has some 370 border crossings with its neighbour Croatia. However its government currently only has enough money to man around 90 of them. Thus, some 270 border crossings are currently wide open. In view of terrorism, organised crime and illegal migration, what plans has the Commission got to ensure a secure border for the Union in the Enlarged Union?
Mr President, one of the future external borders of the European Union is expected to run along the border between Slovenia and Croatia. There are 36 crossing points along this border where it is legally possible to cross. The figures quoted by the honourable Member refer to places where crossing the border between Croatia and Slovenia is physically possible but legally prohibited - for instance, footpaths, roads and bridges. I agree with the honourable Member that it is the reality on the ground - literally speaking - that deserves attention.
The Commission recalls that Slovenia must achieve a high level of external border control upon accession. The Commission is paying close attention to Slovenia's progress in the framework of the negotiations under the Justice and Home Affairs chapter, as well as in the pre-accession process. Slovenia is required to demonstrate its capability systematically to check all persons crossing external borders and to ensure effective border surveillance between authorised border crossing points.
In this regard, Slovenia has prepared a detailed action plan for the implementation of the Schengen acquis, as requested by the European Union. In its action plan, Slovenia has shown that it is taking the necessary steps to ensure that the appropriate infrastructure and equipment are allocated to the border with Croatia. In addition, Slovenia is taking measures to ensure greater coordination between its authorities involved in border controls.
The Commission wishes also to underline that Slovenia is already engaged in intensive bilateral cooperation for control of the common border with Croatia. This should be further expanded by the conclusion of the agreement on simplified border checks on road and rail traffic and an agreement on cross-border police cooperation. The latter agreement will also encompass joint border patrols for the surveillance of the green border, that is between the authorised border crossing points.
In addition to the very substantial financial assistance granted to Slovenia for upgrading its border controls - this is financial assistance within the framework of the pre-accession process - the Commission is encouraging and directly supporting the bilateral cooperation between Slovenia and Croatia. This is funded under our assistance programme to Croatia for integrated border management, which will also cover border crossings with Slovenia.
Slovenia and Croatia have recently reached agreement on the demarcation of the common border. While, in the past, the lack of demarcation did not affect in practice the quality of the border controls and of the surveillance of the green and blue border, this agreement, once ratified, is additional proof of the good cooperation between the two countries.
Thank you Commissioner for a very full answer. Everybody is aware that this is very difficult. My point is one that was raised with me by a minister in Ljubljana. All the crossings, whether they are legal or illegal, will be used by terrorists, smugglers, immigrants, criminals and so on. Therefore it is a very serious problem. The minister also said to me: we cannot pay; we do not have the money to man all these crossings! So Slovenia has got a real problem.
There are nine other applicant countries - if I leave aside Cyprus and Malta where it is presumably easier to control the borders - so we have ten applicant countries, all with problems like this, without enough money to meet the cost. Is there any possibility that the Commission might propose that the Union takes on a responsibility for guarding our eastern borders?
I would not necessarily agree that the ocean is easier to control. I mean it is as easy getting to Malta and Cyprus in the dark from the sea as crossing a hill in the mountains.
We know that there is a real problem. We have organised and funded capacity-building support to provide very strong assistance in this effort and this is what we have to do right now. It is quite important, as part of the whole negotiation process and accepting the acquis and responsibilities, that we clarify that this is a responsibility for the applicant country. There are numerous problems. The issue of controlling the periphery of the European Union will remain with us as a real challenge for quite some time.
Mr President, ladies and gentlemen, the EU-Slovakia Joint Parliamentary Committee recently toured our border with Slovakia. Near Kosicec there is a forty-kilometre long border strip consisting of green fields. We were told that this is very difficult to monitor and that, at present, a very substantial influx of Afghan refugees can be observed there, perhaps not all of whom are entering Europe motivated by peaceful intentions. I would therefore like to ask if it is possible for the Commission to introduce satellite surveillance here, for example, or automated systems, making it possible on the one hand to gather statistical material and, on the other, to pick up more of these refugees and so be better protected in future? What programmes are in fact available to these states?
Mr President, it is difficult to add anything substantially new to what I already expressed. But the mention of satellite monitoring prompts me to say that it is quite well understood in Parliament that the Commission is serious about Galileo and considers it to be an important programme. This is just one other application. Not having it would be a problem for the future of Europe and for our ambitions. I could not agree more with your remarks, but please talk to your national governments about that issue.
Question No 40 by , which has been taken over by Carlos Carnero González (H-0881/01):
Subject: Revitalisation of the Euro-Mediterranean policy On 24 October 2001 President Prodi, addressing the EP plenary in Strasbourg in the debate on the Ghent European Council of 19 October 2001, said: 'The time has come to make new moves in the Mediterranean area. (...) We must now take full advantage of all the opportunities open to us to ensure real progress. The Euro-Mediterranean region must aim at genuine economic integration and at setting up institutional mechanisms for taking common decisions'.
Which of the existing mechanisms does the Commission intend to reinforce in order to improve the effectiveness of the Euro-Mediterranean partnership?
What new instruments or mechanisms will the Commission propose to generate real prospects of economic and social integration with the Mediterranean countries in the short and medium term?
What institutional mechanisms need to be put in place for the purposes of 'taking common decisions'?
In re-invigorating the Barcelona process we are strengthening the existing institutions of the Euro-Med partnership and moving ahead in a number of key areas.
Concerning the association agreements, 2001 started with the good news of Egypt' s decision to initial the association agreement and negotiations are ongoing with Algeria, Lebanon and Syria. My second point concerns the association agreement signatories developing free trade between each other. We are encouraging each association agreement signatory to agree on free trade arrangements with the others so as to facilitate economic cooperation and inward investment. The Commission is working with the countries which have already started this process to see where technical advice can best be provided to help partners reach agreement. In parallel we are working on the rules of origin to see how the partners can be brought into the pan-European system.
In order to lay the basis for a Euro-Med internal market so as to fully exploit the future free trade area, we are assisting our partners to bring their regulatory frameworks closer to ours. During 2001 the Commission has further developed a concept of the Euro-Med internal market, provided information about its implications and opportunities, and we have paid particular attention to internal market issues in MEDA programming. Cooperation is being strengthened across a range of sectors. The regional economic dialogue is being reinforced with future discussions focusing on growth and employment. MEDA is being used to examine certain infrastructure needs from a regional or subregional perspective and, where appropriate, to draw up strategies for interconnection and for linkage with the trans-European networks to ensure that priority projects are funded and implemented.
Together with our partners we are developing a new regional MEDA programme on justice and home affairs and are engaged in discussions on these issues bilaterally in relation to the provisions of the association agreements and in MEDA programming.
Concerning new instruments and mechanisms, in recognition that cooperation between Europe and Mediterranean countries cannot be solely political or economic, the Commission is looking at ways to initiate a new broad-based cultural dialogue in the Mediterranean region. In this regard, in addition to the programmes which are currently being implemented to support cooperation in cultural heritage, audiovisual activities and youth exchanges, the Commission is examining the feasibility of extending the TEMPUS programme for higher education to the Mediterranean region.
With regard to new structures for dialogue, the Commission will bring forward proposals to adapt the working methods of the Euro-Mediterranean partnership, in particular to provide for more frequent political dialogue on regional and international issues. The Commission will launch a policy dialogue with the Mediterranean partners on employment policy, sharing EU experience on ways of combating unemployment and of creating new jobs. It will work to improve the available information and statistics as part of ongoing efforts to channel legal migration and to combat illegal migration.
Finally, the Commission will consider ways to stimulate investment and joint development projects in the Mediterranean, for example by studying the need for, and feasibility of, a new bank or other financing mechanism, building on the European Investment Bank.
Let me add some information concerning the performance this year of the activities in the MEDA programme. For this year, there are commitments under MEDA of about EUR 740 million in the budget which are expected to be fully implemented. The same is true of other budget lines benefiting the Mediterranean partners. As far as payments are concerned, they are expected to represent over 56% of commitments this year to reach nearly half a billion euro, in fact the best ever result achieved in the region.
This year is also the first year of the implementation of the revised MEDA regulation which puts in place mechanisms for more coherent programming of the aid, better coordination both with partners and with the other major donors, and more streamlined approval procedures inside the EU. Consultations have already taken place with the partners and with the other donors on the country and regional strategy papers covering 2002 to 2006 and on the more detailed national and regional indicative programmes for 2002 to 2004. All these documents should be approved by the end of the year. I am reporting these details because I do not want to miss this opportunity to inform Parliament about the MEDA Programme which has been quite problematic in the past. We are now seeing some light at the end of the tunnel.
Mr President, I would firstly like to thank the Commissioner for his friendly and extensive reply and also apologise on behalf of Mr Obiols who, contrary to what he would have liked, has not been able to get to the House on time today.
I believe that the Commissioner has given us a variety of reasons to think that the European Commission is taking the same approach as Parliament. We must prevent one of the greatest successes of European Union external policy, the implementation of the Euro-Mediterranean process, from entering a period of stagnation. This process must not be limited to Euro-Mediterranean summits or ministerial meetings, such as the one which is going to take place next April under the Spanish Presidency in Valencia. It is therefore necessary to implement mechanisms which lower the level in a vertical sense and also broaden it in a horizontal sense.
I suggest that, with regard to what the Commissioner has already said, we add, the possibility of relations between civil society, trade unions, women' s organisations, young people, as he has also already mentioned, and, of course, the cultural field. I would like to hear the Commission' s views in this regard.
I do not have anything further to say on the matter.
Question No 41 by (H-0917/01):
Subject: African children sold into slavery in Europe The BBC recently raised the issue of the increasing trade in child trafficking from Africa to Europe. There are thought to be around 10 000 West African children living with strangers in the UK alone, and the trade appears to extend across the European Union. Parents are persuaded that a new and better life awaits their offspring in Europe and send them off to live with distant family and friends in order to receive an education. In reality, children are put to work as domestic slaves, some are beaten and abused - they rarely set foot in a classroom.
The BBC highlighted the apparent ease of bribing West African officials to buy genuine papers to enable children to be taken to Europe.
Can the Commission indicate whether it is aware of the level of this trade and whether it has statistics from the Member States to quantify the problem? Has it considered whether coordinating action can be taken at Community level to bring an end to this appalling practice and confirm that the OECD Convention on Bribery and Corruption, aimed at discouraging the bribing of public officials in third world countries, has been ratified by the Commission and by all the Member States.
The Commission confirms that it is aware of the phenomenon of child trafficking. As regards the situation in the European Union, a study has been finalised with support from the Stop programme. The title of the report is 'Trafficking in unaccompanied minors for sexual exploitation in the European Union'. It was carried out by the International Organisation for Migration and is available on the IOM's website.
The report includes figures from Belgium, Germany, Italy and the Netherlands. The Commission is also shortly expecting a report from Defence for Children International in the Netherlands. They have carried out a study on the extent to which children are trafficked for sexual purposes into the European Union, how they get here, what happens to them next and what can be done to help them. Furthermore, for 2002 the Stop II programme will support a follow-up and extension of the IOM report through a seminar on trafficking in unaccompanied minors in EU Member States. Additional research on the situation in France, Greece and Spain will form part of the preparations of this seminar.
As regards action against trafficking in human beings, the Commission has been developing a comprehensive policy to fight and prevent such trafficking in human beings over the past few years. The most recent example is the agreement reached on 28 September 2001 on the Commission's proposal for a framework decision on combating trafficking in human beings. The framework decision essentially concerns approximation of criminal laws and penalties to improve and facilitate law enforcement and judicial cooperation.
The Commission confirms that the political dialogue under the Cotonou Agreement and EU support for good governance in ACP countries have given real opportunities to address the human and social aspects of this practice, as well as the corruption elements that may be linked to it. Moreover, as poverty and lack of local opportunities are amongst the main reasons for children being trafficked, the poverty-reduction approach of our development cooperation is a meaningful basis for attacking the problem. It gives a priority to equitable growth and better access to education.
The Commission is also implementing actions and coordination with UNICEF and a large number of NGOs in several African countries where this problem is most acute. In June 2000, in Cotonou, in Benin I had the strange experience of visiting two projects we were funding from the Commission. One project was helping abandoned children, the other helping abducted children. In the same city we had two groups of beneficiaries: one project was for street children or orphans or simply abandoned children, and the other was for children who had been freed by the project from being enslaved. It was very strange to experience. We went from one project to another and were told about two different ways in which children find themselves in very serious situations. We are pleased with our cooperation with NGOs in many countries in trying to do something meaningful here.
Finally, it is not envisaged that the Community as such will ratify the OECD Convention on Bribery and Corruption which is mentioned in the question, as its Member States are ratifying this convention. At present all Member States, except Ireland, have ratified the convention and it is expected that Ireland will ratify it very shortly.
Mr President, I would like to thank the Commissioner very much indeed for that extremely comprehensive answer and also for mentioning his own personal experience of the problem. I am pleased at the range of measures that he has outlined.
If I could perhaps ask a couple of supplementary points: in his list of countries involved in the various studies on the Stop Programme, he did not actually mention the United Kingdom. Perhaps he could confirm whether my own Member State is involved or whether it will be brought in in the future. If not, maybe this is something that I, along with others, can do something about.
Secondly, in terms of the work outlined and personal experience, particularly in relation to the issue of providing information to the parents of children - to some extent setting aside the issues I raised in my question, as it is clear from the BBC report that parents of children are being completely misled by people wishing to exploit their offspring - are there perhaps grounds for involving the EU in some sort of campaign to overcome this problem of misinforming parents, to try and tackle the issue at source.
Mr President, I do not have any information on the involvement of the UK in these investigations and studies. It is clear that the real value of these studies is their ability to throw light on the whole issue and to raise awareness. Knowledge, as such, is a strong weapon.
As regards the specific issue of child soldiers, where we have set in place a personal initiative on my behalf, there is a scheme under way with Unicef to try to establish a real information system that could produce reports, using a comprehensive standard base in order to establish meaningful and credible statistics. At present, we only have the figures that have been flying around for the past five or six years. So this scheme aims also to exert pressure and keep everybody better informed.
However, the core of this problem is not only poverty, it is also greed. It is a moral issue. Highlighting the problem of greed could be part of stronger work in this field.
Thank you, Commissioner.
I must inform you that Mr Lamy has not yet arrived, so Mrs Diamantopoulou will answer questions first.
Second part Questions to Commissioner Diamantopoulou
Question No 44 by , which has been taken over by Mihail Papayannakis(H-0866/01):
Subject: Fatal accident at Perama - implementation of health and safety directives On 20 October 2001, five people died as a result of a fire which broke out while they were working on board a tanker. It is thought likely that the tank in which they were working had not been properly cleaned. Similar fatal industrial accidents occur frequently in ship-repair yards in Greece while tankers are undergoing maintenance. The Greek judicial authorities responded to the last accident by initiating criminal proceedings, inter alia for infringement of Presidential Decree 70/90 concerning the health and safety of workers engaged in shipbuilding and ship repair work.
Ten years have passed since the Presidential Decree passed into law and, in the meantime, a number of Community directives on the protection of workers in such conditions have also been issued. Will the Commission say whether there are any directives and accompanying measures concerning the health and safety of workers applicable to working conditions on board tankers, whether they have been incorporated into Greek national law, and whether Presidential Decree 70/90 now covers the obligations deriving from Community legislation?
Mr President, Mr Alavanos's question refers to the fatal accident in Perama, which was a most tragic incident and I should like to express the Commission's condolences to the families of the workers who were killed.
The reply to Mr Alavanos's question as to whether there are any directives and accompanying measures concerning the safety of workers on board tankers, which should have been incorporated into Greek law, is that there are no new measures and no new legislative framework which should have been transposed and that framework directive 89/391, which covers both shipbuilding and the ship repair industry, was transposed into Greek law so as to cover working conditions in such cases.
This specific accident is being investigated by the Greek authorities and the European Union is waiting for the final results of the investigation into the causes so that measures can be taken, in collaboration with the Greek government, in order to prevent this sort of accident from happening again.
Finally, the health and safety strategy is on the European Commission's list of priorities. There is a huge number of deaths every year at European level. The new health and safety strategy is due to be announced in 2002, and the report on the application of European health and safety legislation at national level is being drafted as we speak, by which I mean that we are drafting a European report to evaluate the extent to which each country applied the health and safety specifications applicable to each sector last year.
Commissioner, following on from your last sentence, may I ask if the report which you mentioned will contain details of how Directive 89/391 has been applied? I ask because this is not the first time accidents have happened. In Perama in particular they have become par for the course.
I should also like to ask the following supplementary question: having studied the texts, not that I have any highly specialised legal knowledge in these matters, I found other directives which, to judge from their titles, appear to relate to the matter under discussion here. Directives 89/656 and 99/92 concern explosive atmospheres and work in such atmospheres, which is what caused the accident in Perama. Surely these directives have a bearing on the matter? And, in any case, and I only ask because you said that you are waiting for news from Greece, and rightly so, does the Commission not periodically examine the prevailing situation on its own initiative, at least in highly sensitive areas which already have a history, such as Perama?
As the European Parliament knows, the Commission has received specific charges relating to the application of the national provisions transposing the directives which you referred to into Greek law. I have to say that it is extremely difficult for the Commission to intervene on its own and control and monitor the application of directives in all the Member States. However, where specific charges and reports are filed, it is obviously obliged both to investigate them and to act accordingly, from nagging at governments through to bringing charges before the courts against the Member State in question if it finds that legislation is not being applied.
There have been charges relating to the application of national legislation, there has been an exchange of correspondence which started in the summer, in August to be precise, between the Greek government and the European Commission, staff from my directorate have visited Greece and examined the institutional framework and its application and we have requested additional information further to a letter sent by the Greek government on 9 November. We believe that the information sent is being processed at the moment and other information has also been requested, so that we can make a full evaluation of the level of application of legislation in the case of the specific directives to which you referred.
Mr President, I actually have a further question. It is very important that regulations governing health and safety at work are applied in the field of shipping, especially where oil tankers are concerned. It is also of crucial importance to comply with environmental legislation. Since the Erika disaster, we have had several projects in Europe that have aimed to improve environmental legislation with regard to oil tankers.
Yesterday an oil spillage was discovered close to a nature conservation area in the archipelago off Turku, in Finland, probably due to some breach of environmental legislation - or at least the reason for it has not yet become apparent. I would therefore like the Commissioner to comment on what measures can also be taken with regard to environmental legislation so that culprits may be identified, and on whether it is possible that the Commission might also take action regarding the kinds of oil-related accidents that occurred last year in Gotland, on the French coast (with regard to the Erika disaster), and now in Turku in Finland.
Thank you for your question, which of course refers to other policies. Environmental policy, especially after EUREKA, has been a driving force at the European Commission which, as you know, has submitted a framework of measures and proposals to the Council as regards both the actual ships and their various structural specifications and the measures which coastal countries need to take. However, as far as the specific issue of the health and safety of workers on tankers is concerned, I have to say, first, that European legislation which applies to building sites also applies here and, secondly, that there is a specific directive on fishing vessels, which are a separate class of ship, and a directive on the provision of medical care on board ships. That is all the legislation which relates specifically to the health and safety of workers on ships.
Question No 45 by (H-0873/01):
Subject: Collection of statistical data on Greece According to the Commission's answer to my question H-0704/01 on the gathering of statistics on unemployment in Greece, the bulk of the reforms of the employment agencies are expected to be complete by the end of 2003, while the implementation of supplementary measures will continue through to the end of 2005. Since the Commissioner responsible stated in her answer to my question H-0675/00 in September 2000 that the responsible Greek authorities had given a commitment to speed up the restructuring of public services, the employment agencies and the statistical services, and given that the restructuring is due to be completed by the end of 2001, can the Commission say what the reasons are for the delay and who is responsible for it?
Mr President, the Greek authorities have undertaken to reform the national employment agencies, the so-called OAED, and to set up a modern, integrated statistics system which can cope with the problem of people entering and leaving employment. This undertaking is contained in the agreement on the community support framework for 2000-2006 or, more precisely, in the operational programme on employment and vocational training, and has been reiterated by the Commission in its recommendations for the last three years.
The Greek Ministry of Labour has tabled a business plan for reforming the employment agencies. It is basically a plan which meets the need for preventive, individualised employment policies. It has also tabled a reforming law, which was published on 19 October 2001. The Greek authorities have informed us that the bulk of the reforms will be complete by the end of 2003, while the implementation of supplementary measures will continue until the end of 2005. One very important aspect of the reform of these agencies is the improvements which will be made to how statistics are collected and to the modus operandi of the employment agencies, which are the counterpart of the statistical office.
Commissioner, we appear to be condemned, you and I, to discussing the same question every three or six months. It is like chestnut trees in Paris, to borrow an expression from journalism.
My question is this: you originally told me - I have all the information here and I do not suppose that you will question it - that it would be all done and dusted in 2001. That is what you told me in September 2000, a year ago. Obviously, you do not lie. Obviously, you were given that information and this assurance. Now you tell me that you have been informed, but not assured I hope, that it will be all done and dusted in 2003, with a few extras 'tacked on' in 2005. What I should like to ask is who is to blame, Commissioner? Are you in a position to point a finger at who is to blame for this situation? Because this is no way to conduct a policy to combat employment and the periodic employment statistics published by Eurostat are making a laughing stock of my country because the column headed Greece is always blank. This is no longer acceptable.
Sir, I do not think it is up to me to say who is to blame but I shall repeat the Commission's recommendations to the Greek authorities that the policies on employment, which are subject to the agreed framework of the employment strategy, that is, prevention and an individualised approach, be applied as quickly as possible.
The reform of the national employment agencies in Greece is a difficult and complex matter. There were procedures which the Greek government had to follow in terms both of social dialogue and parliamentary deadlines. I only hope that a start will be made on putting these reforms into practice as quickly as possible.
As always, Commissioner Diamantopoulou is highly alert; indeed, she is one of the most alert, able and sharp-minded of the Commission' s representatives. Employment statistics are certainly extremely important in combating unemployment. Does the Commissioner know, for example, that in Italy, in order to get a pension, many women are forced to sign on at the job centre as if they were looking for a job, thus altering the unemployment figures? The jobless in Italy therefore always seem far more numerous precisely because there is a law that forces women to join the list of those seeking work even if this work is not what they want or desire. Since this is an inflated and unfair statistic, does the Commissioner not think that there should be an attempt to seek clear and transparent statistics?
Without doubt, statistical offices need to function objectively and correctly, correct statistical methods need to be used and the results of these statistical surveys need to be reliable if the strategy on employment is to be implemented properly. The European Commission has repeatedly made recommendations to numerous countries, wherever statistical offices have failed to harmonise with common European standards and there are problems with the statistics which they supply, and a new method is due to be introduced in 2003, in collaboration with the EU Statistical Office so as to ensure maximum harmonisation between statistical methodologies relating specifically to the question of employment and unemployment.
I hope that preparations by the Member States, which have already started so that we can commission this new system in 2003, will be of help both to the European Union as a whole and to each individual country.
Question No 46 by (H-0912/01):
Subject: Health and safety at the workplace As part of the Social Policy Agenda, the Commission has undertaken to publish a statement on a Community strategy for health and safety at the workplace in the course of 2002.
Since comparable statistics are needed in order to carry out such an undertaking, how does the Commission intend to address the lack of data and problems of comparability between national data?
According to EUROSTAT research, the average percentage of accidents which are reported in the EU is 89%, while the corresponding figures for Ireland and Greece are 38% and 39%, respectively, which is very alarming. What measures does the Commission intend to propose to ensure that accidents at the workplace are reported?
May I say that I fully share Mrs Kratsa's concerns about the availability of comparable statistics at European level on both accidents at work and occupational diseases. As I said earlier, the European Commission has put the strategy on health and safety on its list of priorities and harmonised statistics from the EU Statistical Office will be the basis for the proper development of this strategy.
The Commission has published two harmonised statistical methodologies since 1990. The first is the ESAW, the European Statistics on Accidents at Work, with 1993 as the reference year. The second is the EODS, the European Statistics on Occupational Diseases, with 2001 as the reference year. Provision was made for a special unit for work-related health problems in the 1999 survey on employees. As far as accidents at work since 1993 are concerned, the Commission has annual statistics available for nine economic sectors. These statistics come from various national sources and include statistics from Greece and, once they have been received from the Member States, they are adjusted by the Statistical Office in order to estimate the total number of accidents and ensure that they are comparable at European level.
As regards your comment on statistics supplied by Greece in comparison with other countries, the statistics provided by Greece are supplied by IKA, the Social Security Fund, and only refer to a proportion of accidents because only accidents which result in more than three days off work are reported. According to IKA estimates, 39% of accidents are reported, which compares with Denmark, Ireland and the United Kingdom, although we must bear in mind that 45% of Greeks who are self-employed are insured with IKA. However, we know that, in 1999 in Greece, 43.4% were employers, self-employed or employees of family businesses, while the corresponding European average, according to Eurostat, was 16.2%. As part of the new Community strategy on safety, the Commission intends to recommend measures to improve the reporting of accidents at work and occupational diseases which, we believe, will help promote this strategy in all the Member States.
However, I must stress that the efficient implementation of national provisions transposing Community directives, especially those relating to the employer's duty to report accidents sustained by employees at work is a matter for national governments. It is very hard for the European Commission to monitor the situation at national and regional level, let alone at enterprise level. So it is important for each country to set up national mechanisms to monitor health and safety issues.
Thank you, Commissioner, for all the information which you have given me. I understand perfectly that, in order to achieve the objectives which you set in the Social Agenda, you need the national governments and the social partners as your allies. But how do you intend to change the climate? Will the Community strategy which you propose force the Member States to supply detailed records, will you monitor progress, will you use tools other than the standard tools? There are countries, such as Greece which you mentioned, which need to adapt to a number of new circumstances and a new policy, new obligations, in order to highlight and inform the social partners of the quality and economic benefits of monitoring and applying Community policy in the field of health and safety in the workplace.
Mr President, the new strategy on health and safety will be announced at the beginning of 2002 and there will also be a consultation procedure with Parliament and with the Economic and Social Committee and the social partners. The Commission is already preparing a report under framework directive 89/391, evaluating the application of heath and safety in the Member States. This report is based on the reports submitted by national governments but also takes account of the independent expert's report.
We are in the initial stages of drafting this report as I speak. However, I must tell you that there are new ideas as regards the application of the new strategy on health and safety and, to reply to your concern as to whether further steps will be taken, thought is being given to applying the open cooperation method to the field of health and safety, which means common objectives, common national action plans, recommendations and cooperation between Member States. This is one of the proposals which the Commission intends to submit for the new approach.
Thank you very much, Commissioner.
Questions to Commissioner Lamy
Question No 42 by (H-0895/01):
Subject: Commission contact with the TABD The Transatlantic Business Dialogue (TABD) was set up in 1995 on the joint initiative of the Commission (led by Commissioners Brittan and Bangemann) and the US Department of Commerce.
Is it true that the Commission and the TABD maintain permanent contact and exchange information and proposals with each other? Has the Commission contributed to the financing of any of the TABD's annual conferences?
This question concerns the Transatlantic Business Dialogue that forms part of a series of dialogues established in 1995 at the Madrid Summit.
The objectives of this dialogue, as of others too, and I will come back to this, are in a sense to build bridges across the Atlantic by bringing together a number of private, non-governmental players on the one hand and political decision-makers in the Union and the US Administration on the other.
This system of dialogues that was established at the time certainly includes the Transatlantic Business Dialogue, but also includes a Transatlantic Consumer Dialogue, a Transatlantic Labour Dialogue and a Transatlantic Environment Dialogue; the business aspect being one of the pillars of this dialogue, which includes three others.
The purpose of this range of dialogues is to draw up public recommendations addressed to the Commission and to the US government, which, on a rotational basis, present their recommendations to the political leaders at the EU-US summits.
The Commission for its part attaches the same importance to all these dialogues, and we emphasise this because it has produced valuable results in terms of a number of developments, and certainly in terms of creating more balanced and solid transatlantic relations. Participation in these various dialogues is open. It is open to the parties concerned, in the various areas, and the results are obviously largely a question of how much the various participants invest in them.
The Commission is involved at different levels in the events that are organised in the context of the Transatlantic Business Dialogue, including an annual conference between the CEOs of the various companies, which could be said to form the annual highpoint of this dialogue. The recommendations are published and available to the public, both on the website of the Transatlantic Business Dialogue and on the Commission sites, since our reactions to these recommendations are also in the public domain. In fact, some Members of this Parliament closely monitor the bilateral US-EU bilateral business relations and are invited to take part in the annual conference of the Transatlantic Business Dialogue on a regular basis.
When the first dialogue was arranged in Seville, the two sides shared the costs of this event. In 1998, at another EU-US summit, both sides undertook to support all the dialogues and in fact that same year the European Parliament created a specific budget heading to support them.
In response to your specific question about financing, since 1998 the Commission has contributed to the financing of the business dialogue, as, incidentally, it has contributed to financing the other dialogues in the form of annual contributions. In the case of the business dialogue, part of the Commission' s contribution was designed to cover the costs of organising the annual conferences, although most of the costs of these events are now covered by the business sponsorship system. That in fact explains why the Commission gives markedly less financial support to the business dialogue than it does to supporting the consumer dialogue, the labour dialogue and the environment dialogue.
I want to thank the Commissioner for a very comprehensive answer. I have two follow-up questions.
My first is as follows. The major companies in TABD are making a number of practical demands, or expressing their wishes, in connection with legislation they want to see within the EU. I wonder whether the Commission is reporting back on this to TABD, that is to say upon how these demands are being met and, if so, whether such reporting back is in the public domain.
Secondly, I wonder if TABD representatives participated when political summits were held between the EU and the United States, that is to say, meetings at the highest political level. Have these major companies and their representatives access to such summits?
As far as the first point is concerned, I would like to say that, like the dialogues on consumers, the environment or employment, the transatlantic dialogue on trade is intended to produce desires, recommendations and points of view that can help to provide a basis for our own work. This contribution is, therefore, far from being exclusive. Since we are engaging with a number of people from the business world, with trade unions, with non-governmental organisations, we have a whole range of bodies that are contributing to trade policy, part of which is the dialogue on trade. This dialogue is important because the European and American business world is putting a considerable effort into this, which is commensurate with the importance of our trade relations with America.
This framework provides the opportunity for desires and wishes to be expressed, and recommendations and comments to be presented. We discuss these, as we do with a number of representatives in the area of trade.
With regard to participation at the summit, as I said earlier, those taking part in these dialogues on business, consumers, the environment and employment are, in turn, urged to come and present their recommendations to the leaders of the two sides, in other words to the American president on the one hand, and to the Presidency of the Council and to the Commission on the other.
This is being done in conjunction with the summit' s official meetings, which, as expected, bring us together with the responsible political authorities. This is being done in conjunction with these events.
Question No 43 by (H-0935/01):
Subject: WTO conference in Doha NGOs had very little opportunity to put their case at this year's WTO Ministerial in Doha.
Does the Commission consider that the opportunities NGOs were offered to represent their interests at Doha were nevertheless adequate? If not, how can it be ensured that NGOs and civil society are able to put their case in an appropriate manner at WTO conferences in the future?
Does the Commission conclude from this that no more WTO conferences should be held in cities such as Doha?
Mr Martin' s question broadly relates to the problems that non-governmental organisations experienced in gaining access to the Doha Conference in Qatar. First of all, I shall give you some background information. Any member country of the World Trade Organisation can stand as candidate to organise the ministerial conference. It turned out that Qatar offered to host the Fourth Ministerial Conference, and that it was the only candidate. If we cast our minds back, so that we have a clear understanding, this decision was due to be taken several months after the Seattle conference, which may explain why there were not as many candidates as some might have wished.
Doha was, therefore, the only candidate city and it is relatively small in size. Nevertheless, I think that the authorities made a considerable effort - this was something that all those taking part in the ministerial conference mentioned - to be in a position to offer the delegates appropriate accommodation and provide the necessary logistical support. It is true that several delegations had to restrict the number of their participants due to the limited number of hotel rooms. That is true. However, I do not think that it is a catastrophe to slightly restrict the number of participants at such conferences. In any case, I am sure that this saved the taxpayer some money and as for the delegation from the European Union, we were pleased with the way the conference was organised. Furthermore, 20 Members of the European Parliament were in the EU delegation and I believe that they said they were satisfied with the way everything was organised.
It is also true that logistical matters were not helped by the events of 11 September and that many security measures were added to the checks that are normally applied at such conferences. That is true, and it did not make anyone' s life any easier. I would like to reiterate that, as I also said to Parliament some time ago, we asked the Qatar authorities for access for the non-governmental organisations and were granted it. This is what happened, even if the security restrictions caused some difficulties for everyone.
The last point that I would like to stress is that, again for security reasons, a large number of potential participants, whether governmental delegations, parliamentary delegations or non-governmental organisations, decided on their own initiative not to come to Doha.
In my view, NGOs were offered genuine opportunities to put their case at Doha. The organisations that were present were able to contact their national delegations, were able to influence the outcome of the conference and we at Commission level widely encouraged transparency towards the non-governmental organisations. For instance, documents were discussed quickly, meetings were held openly, and everything that favours transparency has been, in my view, significantly improved over the last two years by the WTO secretariats, has been supported, encouraged, and even initiated by the European Union. Furthermore, the Director-General of the WTO arranged a number of meetings, in accordance with the commitment that he had made at the conference held in Geneva in July. I willingly take on board the idea of a code of conduct, which could regulate relations between the WTO and the non-governmental organisations.
To come back to our own delegation, I said that it was made up of a number of MEPs, a number of colleagues of Franz Fischler and myself, more than fifteen representatives of civil society, who valiantly made the journey to Doha and who all achieved the goals they had set themselves. We worked together with them at Doha. If any one of them wishes to give their opinion, I have no objection to them doing so. I myself had many intensive discussions with these representatives during the conference, and also with the representatives of other organisations from European civil society, who were not, strictly speaking, part of our delegation.
To sum up, if I compare Doha to Seattle, I think that we had better participation, greater transparency, a more lively reflection, and that the organisations present had a genuine opportunity to put their case. This certainly had an effect on the outcome of the Doha Conference. I spoke to you this morning on that subject. Overall I think that progress has been made in the way that civil society is managing to make its voice heard as regards multilateral trade policy. This happened between the Seattle and Doha Conferences, this happened at Doha and I am certain that this will happen more often after Doha.
Mr President, I do not want to rephrase my question, but to put a supplementary one. Commissioner, if everything was the way you describe it and Doha really was better than Seattle, how, then, do you explain the numerous complaints by NGOs that they were disadvantaged in the run-up to the event, that they could not get visas issued to them and that they were deterred from active involvement by bureaucratic obstacles being put in their way or by being told that there were too few hotel beds?
Secondly, you have just described the narrow field of vision experienced by the European delegation, and how our delegation was composed. That was not, however, what my question was about; I was asking, rather, about the extent to which civil society could consider itself represented there, my point being that the situation was quite different from that in a country in which there is the freedom to demonstrate and the corresponding possibility of self-expression. If though, you do not see things that way, I would very much like you to confirm that a second time.
Mr Martin, as far as the accommodation facilities are concerned, these were inevitably determined by the number of hotel rooms available in Qatar. If my memory serves me well, there were approximately 4 500 rooms and, again if I remember correctly, about 700 of these had been reserved for the non-governmental organisations, meaning of course those NGOs that were present in that capacity, apart from those NGOs who were part of the delegations.
However, in the context of the European Union, and I suppose that it is essentially the EU that is of interest to you - it is, in any case, of primary interest to me - we are very lucky to participate in such conferences with 15 Member States, which themselves bring a number of NGOs along with their own delegations.
Therefore, from the European standpoint, many NGOs were present and I heard no complaints about this issue, either before or during any of the many meetings that I had with these organisations. As far as what happens next, I will be taking part in a status meeting next week which will enable me to come to an opinion.
Once again, if you wish to hear first-hand information, those who were there will be able to give you the details.
I think that the NGOs were able to take the initiative in Doha. Either I myself or my colleagues on my behalf spent time each day explaining to them (as I did for Parliament' s delegations and, of course, for the Council of Ministers) where we were coming from, what stage we had reached and where we were heading, so that they could follow the work and influence it. As you know, when you meet a delegation of this type which is able explain a few crucial points, this is what counts in such circumstances.
I therefore feel that, from this perspective, things were much better at Doha than at Seattle. I would reiterate what I said earlier, with Doha being the only candidate city, competition and the law of the market concerning the appeal of the conference location did not really play a part. This is an issue that we can only take note of; since Doha was the only candidate city, I cannot see what other choice we had. I reiterate that we ourselves specified the condition that access be offered on an equal basis for all the delegations.
Commissioner, would I be mistaken in suggesting that perhaps the admirable arrangements at Doha had something to do with the relative success of that meeting compared with previous WTO meetings? Perhaps we are finding a way of having a more civilised relationship with the NGOs than was evident in Seattle and Genoa? Are you happy that we now have a more rational and civilised arrangement to deal with the representations of NGOs for the future?
Mr Purvis, I can see what you are driving at and I am not sure that I can go as far as you want to take me in this direction. One of the reasons why Doha was better than Seattle - and, in my view, this is the main reason - was because everyone (the governments, the WTO, the NGOs) gave much thought as to why Seattle failed. Everyone learnt a great deal from this failure after the event, if I may say so, and took lessons from it in preparation for Doha.
The reason why Doha was a success was, in the main, related to preparation. The reason why Seattle was a failure was, in the main, related to preparation. The preparations for Seattle were poor, the preparations for Doha were good, and that is what counts for around 80% of the success. That basically leaves 20%. In Doha, things were well managed and the number of parties, in other words, the number of people who felt involved in the negotiations, who felt able to influence them, was considerable. I always thought that what happened in the streets of Seattle only had a very small bearing on what was obviously a failure. Similarly, I believe that what did not take place in the streets of Doha only had a very small bearing on the success of Doha.
Mr President, Commissioner, let me first congratulate you on your success in the Doha negotiations. I believe that the European delegation, to which I belonged, did very well to bring the negotiations to their conclusion. We stand a good chance of completing this round successfully. Our hosts in Doha also looked after us extremely well, something which I think was a fundamental requirement. What Mr Hans-Peter Martin is referring to, though, is the dialogue with the NGOs, a point I would like to probe further with reference to the Parliamentary Assembly. I do not believe it is feasible for this discussion to be carried on every couple of years and at the same location. Do you not think too that it would make more sense for parliamentarians from the various countries to be able to get together over a period of time and jointly to work through this subject, which is so crucial for the future, in a professional and detailed way?
Mr Rübig, I am very much in favour of the suggestion to organise, structure and make more permanent the consultation between the governments and the WTO, to set up an organisation and parliamentary structure which could be derived from the Inter-Parliamentary Union. You know, as I do, that we have worked on this area, and this House was a primary contributor. We have not managed to set up anything with any shape or form for the time being, for reasons that mainly relate, on the one hand, to the great reluctance of a number of developing countries, and on the other hand, to the fact that the members of the American Congress have not, as yet, shown any particular enthusiasm for the idea. These two barriers are still standing in our way, but I believe that we must not give up, and, in any case, if Parliament continues to move in the direction it has chosen, namely to attempt to set up this inter-parliamentary structure, you will have the support of the Commission in striving to overcome the obstacles that I have just mentioned, which are still standing in the way but which, in my view, must not deter us.
Thank you very much, Mr Lamy.
Questions to Commissioner Byrne
Question No 47 by (H-0880/01):
Subject: Animal transport The European Parliament's Committee on Agriculture and Rural Development has recently adopted a report (A5-0347/2001) by Albert Jan Maat MEP, which calls on the Commission to present proposals incorporating a maximum limit of eight hours or 500 km on the transport of animals to slaughter or for further fattening and an end to the payment of export refunds in respect of the export of live EU cattle to third countries for slaughter.
Does the Commission intend to present proposals incorporating the above two resolutions of the European Parliament's Committee on Agriculture and Rural Development?
Mr President, as rightly pointed out by Parliament's report, one of the key issues concerning animal transport relates to travelling time limits, and I thank Parliament for its contribution.
Travelling times, as with other parameters such as temperatures or densities, are essential elements to achieve a good level of protection for the animals during transport. As a matter of policy, the Commission considers it to be of the utmost importance to draft legislative proposals on the basis of sound scientific advice. The Commission has therefore requested an opinion from the Scientific Committee on Animal Health and Animal Welfare on different welfare aspects of animal transport and, in particular, travelling time limits. This opinion is expected early in 2002. The Commission will present further proposals on animal transport in the light of this opinion.
As regards the granting of export refunds for slaughtered cattle, the Commission shares the views of the Council, as expressed in its resolution of 19 June 2001 on welfare. The first objective is to correct the deficiencies observed with the implementation of existing legislation. There should be more controls and severe sanctions if the existing legislation on welfare during transport is not correctly implemented, be it on transport inside the Community or on exports to countries outside the EU. Commissioner Fischler is also committed to strengthening the existing rules in this respect.
Community legislation in the field of export refunds unambiguously links the payment of aid to the respect of all the conditions related to animal welfare. The Community must achieve a well-balanced solution to the different aspects of this question. For example, it is wrong to assume that if we abolish the refund for live cattle, third countries will import carcases rather than live animals.
I conclude by assuring you that animal welfare is very high on the agenda of the Commission. Animal transport in particular deserves much attention and action in the near future.
In 1993, the Commission admitted that the laws on animal transport were being systematically flouted. In 1999, we had further evidence of particular problems in Spain, Italy and Greece. There is no reason to believe that implementation enforcement has improved at all since 1993 or 1999. Animals frequently still find themselves crammed into overcrowded trucks, given neither food nor water, often for journeys flouting the current limits and travelling for up to 30 or 40 hours. The combination of high temperatures, poor ventilation, overcrowding and lack of water can be lethal. Many animals suffer extreme discomfort during transport and arrive dead or dying at their destination.
The European Parliament has repeatedly voted in favour of an eight-hour limit on transport. It had the overwhelming support of a majority in plenary. It had the support of the Committee on the Environment, Public Health and Consumer Policy and the Committee on Agriculture and Rural Development. I am pleased to hear that a proposal will follow the opinion of the Scientific Committee, but what is the Commission going to do to ensure the proposal is enforced properly and to ensure the current laws are enforced properly? What specific actions is Commissioner Byrne going to take to improve enforcement both of current laws and the laws that we hope to see implementing an eight-hour limit and an end to export subsidies?
Mr President, as I have already indicated, this report is due to be presented to the Commission early in the new year and when that report is available it will be closely examined by my services and myself to determine an appropriate response with regard to time limits and distances. In the meantime, the control of this issue lies in the hands of Member States and it should remain there with the supervision of the Food and Veterinary Office. That is one of the jobs that is undertaken by the FVO in its inspection reports.
The Commission also takes this issue seriously, not only in continuing its discussions with the Member States in circumstances where there is a recognised failure to comply with the legislation so as to ensure upgrading of standards, but also, where there has been a persistent failure to comply with the legislation, in instituting proceedings against individual Member States. There are a number of such proceedings being considered at the moment.
You will also be aware of Regulation (EC), No 615/98 which requires and empowers the Commission to withdraw export refunds in circumstances where the animal welfare legislation has not been complied with. I refer you to the detailed answer given on 19 February 2001 to the question asked by Mrs Maes on the issue of the withdrawal of export refunds and, in particular, to the annex attached to that answer which clearly sets out the number of withdrawals of export refunds in respect of the Member States involved and the values involved. I assure you that this issue is taken seriously by the Commission and all the measures I have identified have been taken. We are keeping a close eye on this issue to ensure that animal welfare standards are kept up.
I wonder when the treatment and transport of animals will be seen as part of the public health and food safety chain. We have already seen how animal nutrition has significance for people' s health, but the ways in which we treat animals and the methods and systems we use to feed and transport them in fact affect public health as directly as does poor animal feed. If these matters are not handled in the right way, there is a significant increase in the risk of diseases. These are mainly cured with antibiotics, but large quantities of tranquillisers are also used.
One consequence of antibiotics being misused as a result of poor animal husbandry is that what, during the last 60 years, have been simple infections are now - and, above all, will be in the future - significantly more serious when antibiotics are no longer available to us.
The connection between animal health and the treatment of animals and human health is well documented. There is a close association between the two and definitely a connection in the sense that you make reference to - antibiotics. The Commission has brought forward legislation in that regard and I refer you to the conference that took place only a couple of weeks ago under the auspices of the Belgian presidency on this particular issue. I refer you to what I said on that occasion and also to what Minister Magda Aelvoet said in relation to that particularly important issue.
I also make reference to the zoonosis directive which has gone through the Commission and is now before Parliament. Mrs Paulsen is your rapporteur for that particular piece of legislation and I identify that legislation as also being important in addressing the question of animal health as an influencing factor on human health.
Just one final point on this question, in relation to the transport of animals over long distances. One of the issues that has to be weighed in the balance and borne in mind is the location and quality of abattoirs and meat plants: they need to be up to the high standards necessary to comply with the legislation passed here in this House and by the Council of Ministers. The investment needed to achieve these standards means that there are now fewer abattoirs than there used to be and this is necessary in order to comply with the legislation for the protection of human health. But ultimately it also affects the question of animal transport and the transport of live animals over a longer distance. That, however, is another issue that has to be borne in mind in determining the protection of human health in respect of animals, animal health and animal welfare.
I am going to ask all Members to be very concise in their questions, and the Commissioner in his answers, naturally, because we are running late and we want to finish the programme of questions.
Mrs McKenna has the floor for a supplementary question.
I am worried that maybe this scientific report is a way of trying to avoid reducing the time and the distance to what Parliament wanted. There was consensus between the Environment Committee and the Agriculture Committee on the reduction of the overall journey time and distance. It is very important that the Commission takes this on board. I am sorry to say I do not find your answer quite sufficient in relation to the export refunds.
You talk about respecting all conditions of animal welfare and say you need a well-balanced solution. European taxpayers do not want their money going to fund something that causes distress and harm to animals. We need to stop the export refunds granted in relation to third countries for slaughter, irrespective of whether conditions are being complied with or not. It is wrong that our money is being used in this way. This is the message that came out clearly from Parliament. I would like a commitment from the Commission that it is going to abolish export refunds to third countries for slaughter.
The scientific report you refer to will be made available for your consideration and will be considered by the Commission before bringing forward any further policies.
On the question of stopping export refunds, I have already indicated that is not Commission policy. It is also not the policy of the Council of Ministers and it does not reflect their views. Therefore I cannot give the commitment you seek.
We are going to change the order because Mr Lund needs to leave the Chamber urgently.
Question No 49 by (H-0908/01):
Subject: Unacceptable limit values for heavy metals in fish The Danish newspaper Politiken reported on 15 November 2001 that the EU was to raise limit values to allow more heavy metal in fish despite a recommendation from an EU committee of experts that stricter standards should be introduced.
Mercury, lead and cadmium, which are found in shellfish for which there is high demand, can, for example, weaken the nervous system and cause other very serious diseases in humans. There are absolutely no grounds for raising these limit values. Will the Commission therefore say why these limit values are to be raised, on which studies any increase may be based, and which studies are opposed to any increase?
I would also point out in this connection that the population of Denmark has long been encouraged to eat more fish as it promotes the general level of public health. Unfortunately, these endeavours will now be to no avail if, at the same time, the EU intends to raise the limit values for noxious heavy metals in fish.
The Scientific Committee on Food made assessments on lead and cadmium in the diet and advised upon safe intake levels. It concluded that dietary intake levels were well below the safety thresholds. When EU legislation on contaminants is established, if the intake levels are below safety thresholds, the principle known as ALARA must be followed. This involves setting maximum levels as low as reasonably achievable. This is an internationally applied approach.
In this specific case, the Commission adopted limits for lead and cadmium to come into force in April 2002. Concerns were expressed at the time by the Member States in the Standing Committee for Foodstuffs that the new provisions were not achievable for certain fishery products. It was agreed, therefore, urgently to review the relevant provisions. From recent data, it became clear that these limits would impose requirements beyond the scope of what is reasonably achievable, without benefit to public health. Therefore, the maximum levels in certain fishery products were reviewed and slight increases for certain limited species are now being proposed to take account of this reality. To set unachievable limits is not defensible. Given the overall intake levels, the revised maximum levels do not increase the risk to public health.
Thank you very much for your answer. We are concerned here with ordinary, edible fish and shellfish, of which we normally recommend people in Europe to eat plenty. I therefore find it worrying that there is now a desire to increase the limit values. I must ask a couple of supplementary questions. Is it correct that the Committee of Independent Experts has in actual fact recommended a reduction in the limit values? Is it correct that the United States has stricter limit values in these areas than we have in Europe? Finally, I want to ask who has asked for these limit values to be increased. Is it the fishing industry and, if so, in which countries does the fishing industry want permission for higher limit values for the heavy metals at issue here: lead, cadmium and mercury?
In respect of mercury the general maximum level is 0.5 mg/kg for fishery products. That remains unchanged as previously set under veterinary legislation, in particular Commission Decision 93/351. The only proposed change is that two additional species have been added to the list of fish species for the maximum level of 1 mg/kg. These are the grenadier fish and the emperor fish which are minor contributors to diet, but data showed the lower level was unachievable.
You then asked me about shellfish. The proposals will not increase the safety level of eating shellfish for either children or adults. The only proposed change for limits in shellfish as bivalve molluscs is for lead. A slight increase from 1 mg/kg to 1.5 mg/kg is proposed, because data shows that the lower level for lead is not reasonably achievable. Exposure to lead in the diet is well within safe limits. Otherwise, there is no change for provisions on cadmium or mercury.
Question No 48 by (H-0889/01):
Subject: 'Smiling face' food quality label On 1 October 2001 the Danish food inspectorate began to have its reports put up in the 40 000 or so establishments in that country producing or selling food and drink to the public. The idea is that within a year all of them will be prominently displaying at least one report, clearly expressing the outcome of the official inspection in a label taking the form of one of four different facial expressions.
A broad smile for example will mean that no adverse comments were made after the most recent inspection, while a really cross face will show that the establishment was fined, reported to the police or had its permit withdrawn. It would be hard to find a better way of conveying clear consumer information.
Is the Commission aware of this new Danish system? If so, is it prepared to recommend other Member States to follow suit? If not, does it not feel that the system deserves closer study as a possible basis for future rules on the matter?
I agree with the honourable Member that it is important to raise consumer awareness. The Commission is favourable to any initiative protecting the consumer. However, the Commission considers that the task of developing food quality and information to consumers on the results of official controls, surveillance and other monitoring activities in the food sector should be left to Member States.
Member States are responsible for carrying out the official control of foodstuffs at all stages of production and distribution. It is for them to decide how best to inform the consumer about these activities. This is in line with the principle of subsidiarity.
While the Commission is not aware of this particular initiative by the Danish authorities, it can encourage such steps or the voluntary implementation of such initiatives by other Member States, but it is unlikely to make a similar proposal at Community level. I stress that these points are made in relation to the outlets that you particularly refer to in your question.
Question No 50 by (H-0942/01):
Subject: State of slaughterhouses in Greece According to the data available, the Greek slaughterhouse infrastructure is extremely inadequate. Specifically, of the 350 operational slaughterhouses, 50 to 60 fulfil the requirements of Directive 91/497/EEC to a certain extent, and have formal approval, while the rest belong to municipal authorities and communes and are of ancient construction, with inadequate and obsolete equipment and no facilities for the hygienic disposal of liquid or solid waste or highly toxic substances. Additionally, cleaning and disinfection programmes are not implemented in these slaughterhouses and the slaughterhouse workers do not observe the rules on personal hygiene.
Is the Commission satisfied with the current situation in Greek slaughterhouses, and what steps does it intend to take to ensure that Greece complies fully with Community law?
Slaughterhouses in Greece are approved by the competent authorities under Council Directive 64/433 on health conditions for the production and marketing of fresh meat as amended by Directive 95/23. 47 slaughterhouses are recorded as being approved for placing meat on the Community market. The meat from the remaining operational slaughterhouses that is judged fit for human consumption can be marketed on the national territory.
The last inspection mission on fresh meat carried out in Greece by the Commission's Food and Veterinary Office was in September 2000 in relation to porcine meat. This mission identified serious wide-ranging deficiencies in the operation of official controls and production standards in this sector. As the honourable Member is aware from the reply to his earlier question at the November session, there have been follow-up contacts with the Greek authorities during 2001 in an attempt to resolve the problems found. To date the action taken has not been satisfactory and the Commission remains very concerned about the situation. Further high level meetings with the Greek authorities are planned for early 2002 in an attempt to resolve the remaining shortcomings in food safety and veterinary control standards.
With regard to waste water treatment, Council Directive 91/271 concerning urban waste water treatment foresees rules for slaughterhouses. Waste water above a particular volume must meet conditions established in prior regulations and or specific authorisations by the competent authority since 31 December 2000. Where slaughterhouses discharge directly into the public sewer, the general rules of the directive are valid. Detailed information on the situation of industrial discharges in Greece is under assessment.
Commissioner, you said that 47 slaughterhouses meet certain Community requirements, while others can operate freely in Greece. The point is that we have 350 slaughterhouses, leaving a large number of slaughterhouses which obviously do not meet Community requirements. Is that correct? I should just like to clarify this.
The second question I wish to ask you is if you have any news on spongiform encephalopathy. The Commission has conducted an investigation in Greece. What is going on? By which I mean as regards BSE. Then there is the serious question of the central meat market in Athens, where the Commission has ordered an investigation. Given that you are in contact with the Greek authorities, I should be obliged if you could tell me if you have any news on this matter.
As I indicated in my earlier reply, the Commission remains very concerned about the situation in relation to slaughterhouses. With regard to BSE and other controls, I refer you to the FVO reports on this issue.
On 22 May, I confirmed that I met the Greek minister in the margins of the Agriculture Council where there was a discussion in relation to the weaknesses identified in successive reports of the FVO. Once again, on 8 June, I wrote to the Greek minister asking for a follow-up to his initial reply of 27 April. This has led to further interaction between the minister, the relevant authorities in Greece and my own services. The message to the Greek authorities is consistent: much greater effort and resources must be invested in correcting the deficiencies consistently found in the missions of the FVO. The conclusions of the FVO reports are available for perusal on the website.
As the time allotted to questions to the Commission has elapsed, Questions Nos 51 to 83 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was adjourned at 7.25 p.m. and resumed at 9 p.m.)
WTO meeting in Qatar (continuation)
The next item is the continuation of the debate on the Council and Commission statements on the meeting of the World Trade Organisation in Qatar.
Mr President, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I would like to say how grateful and obliged we are to the Commission and the Council for the excellent preparation of the WTO Ministerial Conference in Qatar.
Commissioner Lamy, you and your colleagues achieved something extraordinary in starting from an extremely difficult situation just before Doha and nonetheless, by the end of the meeting, getting all the subjects wanted by the European Union into the programme for the round beginning in 2002, this despite the usual, and largely unjustified, attacks by India and the Cairns Group countries on the European Union. Essential elements of our pre-conference resolution were included. Two weeks later, in Accra, I saw for myself the pride of Ghana's government representatives in pointing out that Africa had played an independent role this time, and this could, among other things, be attributed to good preparatory work by the European Union and in particular by Commissioner Lamy.
The developing countries, particularly Africa, are now and for the future fully involved in negotiations, and this was also one of our main demands. The political declaration on TRIPS represents a respectable result for the African mediators, something that you have already mentioned this morning, Commissioner Lamy. The demands of the developing countries and of the Africans - ranging from the need for comprehensive technical aid to the Cotonou Agreement's exceptions up to 2008 - have very largely been met.
The core European demands will, though, also be included in the new round of negotiations. I do not need to go into the details again. What is important is that we in the European Union can input our conceptions of a socially and environmentally responsible market economy into the system of free and fair world trade and that they can also, slowly, prevail.
I also believe, though, that there is still more that we can do to make the WTO more democratic. Mr Lamy, you too have referred to the need for us to achieve the creation of a parliamentary assembly. We in this Parliament should retain our leadership role and also ask the Commission to continue its financial support for us, so that we can especially involve the representatives of the African parliaments.
Let me return to a point made in this morning's debate. One of our colleagues, Mrs Lucas, pointed out that the outcome was poor, indeed unacceptable. I thought, here comes a European justification of European interests, but she only referred to India and certain NGOs, which...
(The President cut the speaker off)
Mr President, Commissioner, I want to speak on an issue which Parliament identified before Qatar as vital, indeed we called it 'make or break' as did the Commissioner - that is the link between environment and trade.
In Qatar, we saw a breakthrough. For the first time, and against fierce and widespread opposition, we will have negotiations on some key environmental issues. Of course, much more remains to be done, but a process has been started and a taboo broken. The key to further progress must be to demonstrate, above all, to developing countries that their fears of green protectionism on our side are groundless.
Qatar, frankly, did not produce the progress that we in the PSE Group wanted, and asked for beforehand on labour rights, on democracy and transparency in WTO decision-making. But it did leave the way open to progress on both. We know there was intense pressure from many countries, including developing countries, for a declaration that labour rights were a matter for the ILO alone. That pressure was resisted quite rightly and the principle of WTO cooperation with the ILO restated. The EU must now push hard to translate this principle into practice, seizing the opportunity given by the ILO's launch of a commission on the social aspects of globalisation in which the WTO and other international organisations will be participating.
The ministerial meeting also agreed to negotiations on reform of the dispute settlement procedure with an open agenda covering whatever proposals WTO members choose to table. The EU must take this opportunity for openness and transparency.
Commissioner, we would really like to know what your ideas are for reform and we shall not be slow in letting you know what our ideas are either.
We would like to put on record today our recognition of the key role played by you, Commissioner Lamy, in the success of the meeting. You had a very difficult role and you displayed skill and tenacity. I emphasise, in particular, your insistence that you need the political support of this House in order to pursue the round in the way it was launched. We shall be marking our support in a resolution to be voted tomorrow.
Many people went to Qatar hoping for a fiasco, hoping for a re-run of Seattle, hoping for something to denounce, in a mood of populism. They are disappointed in that hope and they need to be honest with themselves and to respect the views of developing countries not to indulge in paternalism as some of our colleagues have unfortunately done.
The Qatar Declaration contains almost everything that developing countries wanted on the agenda. The agenda is not the outcome and we will need to be vigilant for a good result, but when developing.... (The President cut off the speaker)
Madam President, Commissioner, ladies and gentlemen, the World Trade Organisation has a future. It is true that in the coming years the 144 Member States will resume negotiations on the further liberalisation of world trade, but more than ever before, the rich man' s club has learnt that survival of the fittest no longer applies. Indeed, the developing countries have made huge progress and have made their mark during the negotiations. However, the European Union also has reason to be satisfied. Thanks to the commitment and perseverance of the European negotiators, both our Commissioners who are present today, an agreement has ultimately been reached on a broad-based negotiation round. For example, in the new round, there will be scope for negotiations about public spending, competition, investments, and the link between international environmental agreements and the WHO rules.
These trade discussions are held at a significant time, because after the acts of terrorism in the United States, they send out the message that the Member States are prepared to join forces at international level and that terrorists cannot undermine international trade. Furthermore, it is important to continue the liberal trade policy because it can give the failing world economy a shot in the arm.
Finally, I should like to point out that the WTO' s challenge is to continue to develop the multi-lateral trade system in such a way as to ensure that globalisation yields the best possible benefits for as many people and countries as possible. We must continue to strive as we have for over fifty years.
Madam President, in a report to the 133 Committee on the WTO meeting in Qatar, the Commission asserts that 'active participation by European civil society strengthened the hand of the EU negotiator' . This creates the impression that popular movements should be just as deliriously happy as Mr Lamy about the result from Qatar. That is an unusually impudent lie. The truth is that the environmental and solidarity organisations are criticising the EU' s action in Doha and characterising the final agreement as a defeat for the poor peoples of the world. The International Forum on Globalisation observes, for example, that the results from Qatar signify 'the ultimate triumph for the world trade body whose very mission is to exclude civil society from shaping economic systems' .
Prior to the Laeken Summit, ATTAC Belgium wrote that, partly because of its support for the WTO, the EU est essentiellement déterminée par les intérêts des institutions financières et des grandes entreprises. The truth is that both the European popular movements and representatives of the developing countries are very embittered about the EU negotiators' way of using the language of force to twist the arms of the poor countries' representatives. It is bad enough that the Commission should represent a Eurocentric, self-regarding and neo-liberal trade policy, but is it not rather crude, Mr Lamy, untruthfully to try to make Europe' s popular movements jointly responsible for the shameful abuse of power of which the EU was guilty in Doha?
Madam President, we view with concern the decisions of the meeting of the World Trade Organisation. Its repercussions in the short and medium term may prove disastrous for the peoples of many countries, particularly the less developed countries, but also some in the European Union, namely Portugal. For my country, the opening up in the agricultural and textile areas, including the bilateral agreements being negotiated by the European Union, such as that with Pakistan, without taking Portuguese requirements into account, is particularly worrying.
For the economic and multinational groups, the most important factor was achieved: the opening of negotiations for greater liberalisation of world trade, postponed in Seattle and openly called into question this year by world organisations, namely those which were present at the World Social Forum of Porto Alegre and at Genoa. The triumphant declarations of UNICE (European employers' organisation) show this clearly when they state that the principal issue was settled, even if not all its demands were fully satisfied. The final resolution of the WTO itself, referring to liberalisation in particularly sensitive areas such as textiles, important aspects of agriculture, services and others, including the area of intellectual property, leaves little doubt, although its consolidation in practice could yet be influenced by any disputes that may develop. Even a few small positive advances in the field of intellectual property, after the pressure which countries like Brazil and South Africa brought to bear in order to obtain generic drugs to combat AIDS and malaria, show that it is important to step up the fight against capitalist globalisation in its various aspects, whether political, economic, social or environmental. The European Union trade associations have already condemned the opening of negotiations within the WTO framework without at least having secured real progress in upholding compliance with the ILO agreements and minimum standards of defence of workers' rights, given that there can be no sustained development without social and environmental development. The liberalisation of international trade favours the rich countries and multinationals, deepens the gulf between developed and less developed countries, as is clearly shown by studies conducted under the aegis of the UN, intensifies the exploitation of communities and workers by multinationals which dominate international trade and which are only interested in making maximum profit, even if it is at the expense of child labour, food safety, the environment, family farming and multifunctional farming. Hence the importance of mobilising support for the fight for an alternative of sustained development which places priority on reducing poverty and social expansion, which promotes a review of the CAP, which is more coherent, which provides more mutual support and which is less isolated from the countries of the South.
Thank you, Madam President. The Qatar trade round was to become a round for the benefit of the developing countries. This objective has been partly achieved. Partly, because Europe, like other rich countries, refuses to cut down on market-distorting aid. Europe' s euphoria about Qatar can therefore be put down more to the expected trade liberalisation for its own benefit.
It has to be said that Qatar has given the umpteenth green light for the reform of our agricultural policy. The challenge is to guarantee farmers a reasonable income without distorting the world market price. Direct income support, and a widening of the agricultural packages of tasks and rewards are positive steps towards that goal. Even after Qatar, the impression remains that not all Member States are adopting that line.
Another matter of major importance for developing countries was the clarification of the agreement on intellectual property. There may be the political explanation that patent law should not obstruct the production of life-saving medicines in emergency situations, this explanation is not entirely satisfactory. Indeed, it must be possible for countries which do not boast an industry which produces these cheaper medicines to import them freely. The legal problems which emerge in this connection deserve a resolute approach. To avoid misuse, inspection to establish whether there is indeed an emergency situation is crucial.
Finally, I would underline that in the fight for the environment and social standards, not distortion of competition, but market access for poor countries and their well-being should be the EU' s most important driving forces.
Madam President, Commissioner, at Doha, the fourth WTO ministerial conference had to set an agenda and a programme. It did this, so from that point of view it was a success. Yet for whom was it a success? It was, no doubt, Commissioner, a success for you, since you proved that you enjoy excellent health and the ability to work through the night. Talking of health issues, Doha was a real success as far as medicines are concerned, but it is chiefly due to Osama bin Laden that the poor people of the world owe their entitlement to access to medicines. In other words, if the USA had not been afraid of anthrax and had not, therefore, had to challenge Bayer' s intellectual property rights, they would not have given in.
Apart from that, what did we get out of Doha? The answer is, two things, a few clichés and a reprieve. The clichés are piling up. First of all there are those clichés about world trade leading to growth, stability, and of course peace. We had already signed a trade agreement in Marrakesh, and everyone knows that that agreement brought about peace in Gaza and in Palestine, and even peace in Afghanistan.
The second great cliché is that Europe would have held out, but was abandoned by Japan. The least developed countries, despite having been given everything except arms, also abandoned it. Korea has maybe stayed with it. The European Union is showing cracks. The French farmers are on their own again, apart from some support from Ireland. However, Europe did obtain a victory on the environment and social affairs. On the environment, the United States, which is not a party to the Kyoto agreement, did not associate itself with us, and on social affairs, all the European trade unions have expressed their highly negative opinions about Doha.
In addition, Europe obtained a reprieve. First of all there was the agricultural reprieve. Until the end of the negotiating round, and therefore until 2005, our farmers will have internal aid and restitutions. After that, we agreed that these will be abolished. However, the French representatives Jacques Chirac and Lionel Jospin called for a stay of execution so that they can get through the presidential elections without any trouble. They obtained that stay of execution for the CAP, which was facing the death penalty, so well, in fact, that when Poland accedes to Europe, Polish farmers will be deceived because they will be joining the Europe of the CAP when in fact, from 2005 onwards, there will no longer be one.
We also obtained a reprieve for foreign investments. The IMA was thrown out of the OECD window only to return through the WTO door. We also obtained a reprieve on pensions. The insurance companies will not immediately be able to appropriate this large market for themselves.
After Doha, therefore, we are left with the following situation: the European agricultural model has been broken up, the European cultural exception has been forgotten, and the long-term European social model is at risk. What will remain of Europe? It will be merely a vast free-trade area, and everyone knows that, according to Adam Smith, free trade equals national poverty.
Madam President, the self-appointed opponents of globalisation were in the headlines only for a short time. They thought they had exiled the WTO to the desert. Doha's very remoteness brought about a compromise anyway, one that was signed by all 142 members. What a contrast with Seattle in 1999, when debates on content were overshadowed by clashes on the street. I was there when militant demonstrators paralysed our conference and, in professional fashion, immediately supplied photos of the performance they put on. Doha again saw highly polarised debates between the seven hundred accredited NGOs and the national delegations, but it achieved important results. Three years are to be spent working on a new world trade round in order to facilitate further liberalisation of the global economy. The EU had its way in agricultural issues. One aspiration is that subsidies should come to an end, but this is not a precondition of the forthcoming negotiations. It is unfortunate that investments and environmental issues could not yet be put on the negotiations' agenda; they will be on it in two years' time at the earliest. We all have to give way somewhere - the USA on hormonally treated meat, the labelling of genetically modified produce and the opening up of the textiles market. The EU, too, must dismantle barriers, above all, Commissioner, as regards protection of farming.
We must strike a balance between the opening of markets and their regulation. On the one hand, import restrictions are to be dismantled; on the other, the import of low-quality cheap produce is to be prevented, for, firstly, they are a danger to the consumer, and, secondly, pirated copies and infringed patent rights cost businesses billions. We are opposed to total liberalisation. Social security and public services need to be tested, but state monopolies should not be dismantled while private ones are built up. Changes to the agenda are just as important. Let us then call for sustainable protection of the environment, social standards and the punishment of human rights violations.
Madam President, congratulations on being seated there today. Thank you to the two Commissioners who are present and thank you also to the whole of the Commission's team. I would also like to thank the Council. I believe it was only by working together that we managed to achieve real success here. I include in this, by the way, our colleague Mr Westendorp, who headed our delegation and, unfortunately, is not here this evening, but I believe he deserves as much gratitude as everyone else.
There are just a few points that I want to address. First, I believe that many Members have yet again forgotten a number of things, above all those whom I always describe as permanently engaging in mantra politics by repeating the same thing over and over again. I believe that they are forgetting that Doha opened a way ahead for negotiations and laid down a strategy for them. We should give more consideration to how we can work together with the Commission and the Council in future, for it is only now that the actual negotiations are happening. The subjects for discussion must be defined, and it is by no means certain that apparent successes we have achieved on many points will prove to be lasting successes over the years, and so I would like to ask the Commissioners in particular how they actually envisage cooperation with Parliament. I would like this cooperation to be substantially more precise and detailed, giving a much more accurate view of the state of negotiations you will be engaged in on the various subject areas, and also signalling where there are difficulties or problems, not only giving definite information on many points, but actually facilitating political monitoring as well.
Let me make another point. I believe it will be much more important than in the past to join up policies on trade and foreign affairs. I would particularly like to mention in this context two regions - the European Union and the United States. I believe that the European Union and the United States bear to an incredible degree responsibility for the future definition of trade policy, which is much more than can be summed up in the traditional trade themes we were familiar with in the past, incorporating as it does so many new ones. Development of traditional trade policy and its connection with new subject matter will be the difficult task to be faced in the future.
You - above all Commissioners Lamy and Fischer - managed to bring that off elegantly in Doha, but, as I said at the outset, the real work is only getting under way now. I believe we must attach much more emphasis to putting foreign policy regarding countries such as, for example, India, Singapore or China, but also regarding many of the Latin American countries, on a much firmer footing, using a stronger foreign policy to achieve greater understanding for what we actually want to achieve in the sphere of trade policy. There is still the prevalent feeling in certain countries and states that we are actually using our trade policy to engage in indirect protectionism. We should take care that this sentiment does not arise in the first place, and that, if it does, it can be rooted out.
The Singaporean Ambassador has again drawn my attention to his country's long-standing desire to conclude a free trade agreement with the EU. I believe that bilateral free trade agreements bring with them the possibility of opening doors of that sort, and also have the potential to achieve greater multilateral rapprochement by means of bilateral negotiations. Commissioners, perhaps you would be so kind as to tell us what you think about that.
Thank you, Madam President, Commissioner, ladies and gentlemen. The Doha Conference has spawned a sense of enthusiasm that I can only ascribe to the fact that expectations were so low, for I have to say that we remain very critical. Inequality of power is simply too pronounced in the world, which leaves its mark on conferences of this kind.
While the developing countries wanted to see the earlier agreements through to a conclusion, Europe wanted to continue to build at multilateral level. There was therefore a certain level of ambiguity which has facilitated some progress. We are, of course, delighted with the fact that in connection with medicines, unmistakable progress has been made, because there is now at least an agreement about the intellectual property rights. However, we are hugely vexed by the fact that Europe continues to insist on high import levies on agricultural and textile products, while an agreement on a gradual cutback had, in fact, been reached. The first results should be evident as soon as 2005, and upon further research, it now emerges that too little has happened in this field. At the moment, agricultural support as a whole is hardly any lower than at the end of the eighties.
As at previous WTO conferences, the liberalisation of the economy was also mentioned at Doha. Although the issue of intellectual property rights may have been a positive illustration of this, surely this was only a tiny ray of hope. Ideally, we would like see that we side with the weak, for whoever observes this world at war is bound to see that this is all about inequality of power.
Madam President, all this triumphant talk masks the latest instalment in a policy to ensure that global trade serves the interests of the multinationals. Further liberalisation is still the main objective, that is, opening up the markets in poor countries to the industrialised products of the developed countries which, at the same time, will import agricultural produce to compete with our own, together with raw materials at derisory prices.
In the agricultural sector, the main aim is to wipe out subsidies, which would strike a tremendous blow to production in countries such as Greece where, I should point out, farmers have taken to the roads yet again in order to demand a fair price for their labour.
When it comes to foreign investment, competition, public procurement and commercial arrangements, the 'because I say so' approach has been used to impose imperialist choices, despite the almost universal opposition of non-governmental organisations and the less developed countries.
The meeting in Qatar confirmed the WTO as the main tool of capitalist globalisation. Any interest evinced in the problems of less developed countries and the environment is lip service and, as such, mere hypocrisy. It does, of course, show that the mass demonstrations have had an impact and that the WTO is trying to hijack the anti-globalisation movement by appearing to be sensitive to its concerns. But it took good care to shield the meeting from troublesome protestors and we would not be surprised if the next meeting were held in Antarctica.
The only way open to the grass-roots movement is to resist and counterattack both the WTO and the European Union and the governments advocating and applying anti-grass roots policies.
Madam President, I also consider the results of the ministerial conference in Doha to be positive and I would therefore like to join other Members in congratulating Commissioner Lamy, Commissioner Fischler and the Council on their unquestionable contribution to this success.
It is true that the final declaration does not say everything it should say and, I would say, that sometimes it says more than it should say, but any negotiation means reaching compromises and compromise requires concessions. The thing we must really value about Doha is the bringing together of the diverging, and sometimes contradictory, interests of the Member countries of the WTO and an agreement has been reached to launch a new round, set an agenda, a timetable and a working programme, and, secondly, that the development dimension has been fully integrated into all negotiations and that the least-developed countries and the developing countries have spoken out strongly and their voice has been heard and their concerns taken into account.
The WTO train, as you said quite rightly, Commissioner Lamy, is back on the rails and has already left the station. I would add that furthermore the means have been provided so that its destination may be a sustainable growth which also benefits the poorest countries. However, in order for that train to reach its destination, the necessary means must be adopted, the texts must be interpreted correctly, since they are full of structural ambiguities, and guarantee reciprocity in the opening up of the markets and full respect for the rules which govern multilateral trade.
In order to help to overcome the barrier of poverty once and for all, we must adopt the necessary measures to facilitate access, above all by the least-developed countries, because these countries may suffer as a result of the multilateral commercial system, due to the advantages we offer to the developing countries.
Mr President, before Doha, many of us were clearly aware that the issue of access to medicine was going to be the benchmark that developing countries would use to test our seriousness about whether we wanted to launch a development round. What we have seen is a declaration on access to medicines and public health. Even the title is important because it is not just about access to medicines, it is about support for public health. It is groundbreaking and, as someone said this morning, it has within it a commitment to the whole question of flexibility of the agreement on TRIPS. As the Commissioner is well aware, the United States and Switzerland, in particular, argued that the reference to public health was too broad. They wanted it to be limited to certain infectious diseases.
But I have to say, Commissioner - and you will agree - that what happened represented a real victory for developing countries because they were skilled in negotiation, and that position by the US and Switzerland, in particular, was finally rejected. It is important that we pay tribute to developing countries and to the negotiating skills that they displayed.
The belief traditionally fostered by the pharmaceutical companies has been that patents are sacrosanct. After Doha that has changed. If drug companies price medicines beyond the reach of people who need them, governments can override patents without the fear of retribution.
Despite the progress at Doha, as far as patent rules are concerned, the story is far from over.
I have two specific questions, Commissioner. Does the Commission agree that the immediate challenge is to ensure that the WTO lifts the restrictions on the export of cheap equivalents of patented drugs to countries which have decided to override a patent but do not have the necessary manufacturing capacity? That issue was not resolved at Doha and has been referred to the TRIPS Council.
Secondly, how does the Commission intend to ensure that countries without production capacity or insufficient production capacity can make full use of the compulsory licensing provisions? This must, in my view, be accompanied by a reduction in the length of drug patents in poor countries. TRIPS currently dictates a patent term of 20 years world-wide.
At the review of the rules scheduled for 2002, the WTO should at least agree to extend the deadline for TRIPS compliance for all developing countries and base it on development progress rather than on arbitrary dates. I wonder if the Commissioner agrees with me on this?
Finally, on the question of developing countries, I would like to pay tribute, in particular, to ACP countries, in which we have a particular interest and partnership in the European Union. The 77 ACP countries succeeded in obtaining a waiver. They put out a brilliant declaration before Doha. I have had several meetings with them since then. They are well pleased with the results.
Doha should have been the development cycle. Yet what have the developing countries gained from Doha? I do not share other Members' optimism on this point.
For instance, the agreement on access to medicines, which appeared to be a victory, is really a decoy to lure the media and the developing countries. Presented as a vital stake at this conference and as a major concession to the developing countries, the clarification of the TRIPS agreement and the interpretation of it - which has always been our interpretation - are admittedly a political victory, but that victory changes nothing from the legal point of view. It is of no value before the body that settles disputes within the WTO, and, as Mrs Kinnock has pointed out, the question remains unresolved for those countries which have no production capacity. For the time being, nothing allows them to use compulsory licensing in order to arrange for the medicines they need to be manufactured by third parties, and this point was emphasised at the recent conference in Ouagadougou.
In the same way, the derogation and the WTO' s reciprocity rule, which were granted at the last minute to signatory states of the Cotonou agreement for a period of eight years, appeared to be a positive achievement. In reality, however, that authorisation, which the ACP states had been waiting for for months, seems more like blackmail as far as they are concerned. They were obliged to sign the final Doha declaration or risk having their request refused.
The gains were therefore minimal, and were used by the countries of the West, which are united in their desire to launch a new round, as a means of buying what they wanted. In reality, what happened at Doha was more like a cynical play at the theatre. We are becoming increasingly committed to unbridled liberalisation and, as we shall continue to insist, a fundamental reform of the WTO really is essential.
Madam President, Mr Lamy, Mr Fischler, I should like to say, first of all, that I am delighted by the success of the Doha ministerial conference, not only from the point of view of its results, but also from a material point of view.
It took place in excellent conditions, despite all the fears that we may have had. Holding this event in Qatar was in itself a response to the war against terrorism that we entered into following the tragic events of 11 September.
Like other Members who took part in that conference, I appreciated the constant transparency that prevailed between the Council, the Commission and Parliament during the negotiations. That transparency was also the order of the day among the NGOs present at Doha, who are to be congratulated on the efforts that they have made in this direction since the previous conference in Seattle.
We all hoped that this conference would lead to a substantial agreement that would pave the way for growth to be stimulated, thereby contributing towards economic development at a time when the international community is going through a very difficult situation. This ministerial conference certainly enabled considerable progress to be made on various fronts, including the inclusion of China and Taiwan. Another positive result, as has already been mentioned, was in connection with medicines.
As for the rest, the Commission took a tough stance in the negotiations, and the efforts that it made during the final night and on the morning of 14 November enabled the European Union to convince its partners that its positions were well-founded. However, the work programme is still lagging behind the ambitions that we had set ourselves on certain major issues, such as the environment, the Singapore agenda and social standards.
For my part, I should like to make three comments. During the conference, the developing countries often adopted a highly critical attitude towards the European Union. When we were preparing for this ministerial conference, did we listen carefully enough to their concerns? Let us show humility, let us take up our pilgrim' s staff again, let us listen to them and try to understand them, so that we can take their real concerns into consideration, and above all let us stop taking their place in defining the development policy that they need.
Secondly, the Doha ministerial declaration constitutes an undertaking to start negotiations on the priority issues of European enlargement and integration. Finally, now that the real negotiations are about to start, I hope that the transparency that has prevailed so far will continue to do so, and that it will be strengthened still further between us. I have just one question to ask the Commissioner. What will be the general structure of the negotiations which will be defined?
Commissioners, ladies and gentlemen, as a member of the European Parliament delegation attending the Doha Conference, I too would like to congratulate our Commissioners on the excellent work that they accomplished and the results that they obtained, which were undeniably very positive and which bear witness to the highly effective way in which our Commissioners handled these negotiations.
I should also, above all, like to say how pleased I was with the excellent cohesion and solidarity between our three institutions which were represented in Qatar. Basically, and restricting my comments solely to the agricultural issues, I was interested to discover that the European Union has given itself the room to manoeuvre that is needed to reform its common agricultural policy in response to the new expectations of our society, because non-trade considerations were explicitly mentioned in the final ministerial declaration. It seems to me that this aspect is the vital element in the outcome of Doha. The priority for European farming today should no longer be to remain competitive in exports at any cost. It should be to satisfy social demand as regards food security and the sustainable rural development.
The Union can also take advantage of a success that it has achieved with regard to the United States, because all forms of aid to exports will be subject to negotiation in the new round. Finally, it seems to me that the Union can congratulate itself on the fact that special and differential treatment for developing countries has been strengthened. That should enable them to respond to their needs, including those needs relating to food security and rural development. This prospect, in its turn, is more likely to encourage the development of farming for food production, and is therefore very important from the point of view of the world demand for food, which is expected to double in the next twenty-five years owing to the increase in the populations of the developing countries and the improvement in living conditions in the emerging countries.
In all, I believe this agreement represents a good balance between trade liberalisation and regulation, and also between trade and the development of all types of farming. I just hope that the negotiations in the new round will fulfil the hopes that have now been raised.
Madam President, Commissioners, ladies and gentlemen, it is too early to say who won or lost at Doha in terms of the agricultural COM, since the only issue there was agreement on an agenda and a timetable of negotiations. The winners for now were the developing countries, whose principal demands, including the demands of the ACP countries, were accepted in the text.
The countries of the Cairns group and the United States saw enshrined in the text the principle of ongoing agricultural reform, improved market access and the gradual elimination of export subsidies. The European Union succeeded in ensuring that this reduction in export subsidies would not be automatic and had some of its main demands in terms of reinforcing the non-commercial elements of the agreement included in the text. Despite the relative optimism of the Community negotiators, the agreement did not include some of our fundamental demands. Multi-functional agriculture was not expressly referred to in the text and the strengthening of measures for the protection of geographic indicators was only defined clearly for wines.
Furthermore, one thing was made crystal clear: the elimination, even the gradual elimination, of export incentives, will create strong pressure to reduce agricultural prices internally. It will therefore not be difficult to conclude that the next reform of the CAP, before 2006, will have to be more thorough than may have been hoped. Not just because of the cut in the guaranteed prices it will involve, but also and especially because of the qualitative change in the instruments of support for farmers so that, even without market support, they continue to have an income safety net.
Doha was merely a starting point and much has still been left open. But let there be no illusions. Today, our commercial adversaries are fighting for an end to the supposedly more distorting support of international competition, but tomorrow they will want to impose an end to all types of agricultural subsidies, that is, the old story of the rings, the fingers and then the rest. It would not be fair to end without paying special tribute to our Commissioners for the courage and firmness they showed in these negotiations.
Madam President, Commissioners, I will avoid polite flowery phrases, for you cannot talk up the outcome of Doha in such a way as to paper over the absence of any social component in world trade - at least from the point of view of the Committee on Employment and Social Affairs. It is not only that that is regrettable; we must not overlook the minimal acceptance of environmental and food safety, and the failure to accept the demand for clarification of the precautionary principle.
Now, though, to my main criticism. The EU often happily talks about the social dimension as a part of our European philosophy, but all it has achieved as regards the issue of core labour standards as human rights in the workplace has been to return them to the position discussions had reached at the 1996 Singapore Conference, that is, they have been put on ice. What has become of our social responsibility? Perhaps this next observation will not be lacking in interest. I basically welcome the fact that China has joined and that, hopefully, other countries will do so as well, but I doubt that it will become any easier to achieve basic human rights standards at work. So the beginnings of an opportunity have certainly just passed us by.
I warn against taking conflict prevention too lightly. If sensible steps are not taken to monitor it, globalisation will spark further demonstrations and more social conflict. As Mr Mann has already pointed out, Seattle is not a thing of the past. It can be resurrected, and we, in the safe haven of the European Parliament, should not banish that thought from our minds. Commissioner Lamy, what are you thinking of doing in future to ensure that core labour standards are not only insisted on by the toothless ILO? How can you help us, after what has happened at the WTO, to make a new start and move things forward?
Madam President, ladies and gentlemen, I would like to start by thanking the team of Fischler, Lamy and Neyts most warmly for getting a new round of talks together. It is, though - in my opinion, Mr Ettl - significant that people are talking to each other rather than looking for points of conflict. I believe that this spurt of growth in Europe, especially in employment in Europe, is of enormous significance - but not only for Europe, for, particularly in the developing countries, millions of people will be able to cross the poverty line, something that represents a breakthrough for the poor in the developing countries as well. I believe this is of especial significance for Europe, which is the world's greatest exporter of goods and services and the world's biggest investor.
Discussions covered many areas affecting the developing countries, the environment, social affairs and animal protection too, and I believe that efforts are being made to find consensus here as well. We should not forget, though, that the WTO should also be concerning itself with the creation of fair general conditions for investment, competition and market access. We must remove the administrative obstacles to trade and take reciprocity into account when opening up markets; we need maxima for customs duties and reliefs for SMEs and for products sent in small quantities. Where trade works, so does democracy, and prosperity is the result.
I also take the view that the real, economic actors should be more deeply involved in the negotiations, and I believe it is right and proper that we should bring in EuroCommerce, Eurochambres, UEAPME and the SME-Union, so that they can join in discussions on this subject. To tell the truth, conglomerates no longer see the WTO as the core issue - there is already a McDonald's in every city in the world.
I would like to end by asking another group to explain to us how they are going to handle the confidentiality of discussions between the Commission and Parliament in future. I believe we need a solution to this in order to guarantee good, honest cooperation in the future.
Madam President, Commissioners, ladies and gentlemen, the President of the Commission expressed optimism this morning as to the future of Europe. "A greater Europe is taking form" , said Mr Prodi. We may ask: is a Europe taking form that is greater in spirit and in intent? A Europe with new aims, a Europe capable of performing its international role better? I hesitate. It is permissible to doubt. The Conference of the World Trade Organisation in Qatar in itself justifies tempered optimism. The European Union' s action through its representatives, namely Commissioners Lamy and Fischler, was difficult but frankly positive. In fact, European diplomacy contributed decisively to the positive results of the Conference and hence to putting an end to the paralysis of the World Trade Organisation, to restoring its credibility after the resounding failure of the Seattle Conference.
The commitments undertaken by the European Union are far from fulfilling our main priorities, particularly in the environmental and social spheres. The European representatives were, in fact, faced with a dilemma, where they saw protection of nature and social rights, the representatives of the developing countries saw only disguised protectionism of European interests. Therefore, there are grounds for hope, but also grounds for disappointment. It is worth emphasising the positive aspect of the negotiations with regard to agriculture, which are, at last, prompting and stimulating an in-depth reform of the CAP which the European Union proved incapable of carrying out internally. Equally praiseworthy are the results obtained with regard to medicine prices and the undeniable victory achieved over the egoism of the pharmaceutical multinationals. The Doha Conference represents just a small step along the steep path that aims to harmonise liberalism and regulation, a small step for globalisation to contribute to world progress and especially to the reduction of poverty, hunger, disease and violence.
Lastly, if the failure...
(The President cut the speaker off)
Thank you, Mr Lage, your speaking time is up. Before I give the floor to Commissioner Fischler, in my capacity as President - and of course, I am not allowed to take part in the debate - I should like to warmly congratulate both Commissioners and also thank them for the pleasant working relationship which was very constructive, particularly in Doha. I now give Commissioner Fischler the floor.
Madam President, ladies and gentlemen, before Pascal Lamy sums up the discussion as a whole, please permit me a few remarks on the subject of agriculture. I see the most important success at Doha as having been the formulation now contained in the Doha Declaration, which gives us the chance to decide for ourselves the direction we will take in agricultural policy. That is both an opportunity and a responsibility. It is an opportunity because, unlike in the Uruguay Round, we are not so much standing with our backs to the wall in a situation in which, while we continually just said 'no', the other parties to the WTO Treaty determined the direction of future policy. It is, though, also a responsibility in so far as this outcome does not mean that we do not have to make further appropriate developments to our agricultural policy. It is this task that now faces us, and it is one that we must take very seriously.
The criticism from some quarters has been that we, the rich part of the world, continue to exploit the developing countries with the help of our refunds on exports. I take a somewhat different view of this. I believe we should not ourselves make the mistake of hanging on to old images of a former agricultural policy. Four per cent of the Community budget is hardly going to put the whole world's agricultural trade out of true, and we use no more than 4% of the total Budget for the promotion of exports. I also, by the way, take the view that we really have nothing to be ashamed of when it comes to imports. The European Union alone imports more agricultural produce from the developing countries than do the USA, Canada, Australia, New Zealand and Japan put together.
Various speakers have rightly pointed out that the work is only just beginning, something for which we will have to make proper preparations. It goes without saying that we will make our further preparations in consultation with Parliament. What still matters above all, though, is working at convincing others. We cannot assume that our ideas about the future of agriculture will be accepted elsewhere in the world without needing to be explained. I cordially invite you to join with us in carrying on this work of persuasion together.
Let me conclude with heartfelt thanks for the many compliments we have received today. I see them, though, more as an appeal to us to carry out our responsibilities in the future.
Madam President, I must say that the fact that our work this evening is being chaired by an eminent specialist in trade matters is symbolic, and I should like to thank you, as well as all those present here this evening who believe that the Doha ministerial achieved positive results.
I should also like to thank, as Mr Fischler has done, those of you who have attributed part of that success to those negotiators who are this evening sitting on the Commission benches.
Having heard everyone who has spoken, I believe that the broad majority among you approve of what was achieved. The fact that your approval is not completely unanimous is a matter of regret, at least for Mr Fischler and myself. We shall try to do better next time.
The fact that the results obtained are of good quality is really due to the fact that this is the product of policy work in which Parliament and the Council played an important part. I believe that Doha has reminded us of a basic rule of Community algebra, which is that the weight of the negotiators is an exponential function of the solidarity of the Union. Once again that rule has proved to be true. Yet that solidarity was neither the result of a sudden act of faith nor the expression of blind confidence in the two negotiators, whatever the qualities that you have emphasised.
In reality, the solidarity derived its substance from the Union' s negotiating position and from the balance, which is in some ways intrinsic to our mandate, between liberalisation and regulation, between our general concerns here among the countries of the North and our openness towards the concerns of the countries of the South, between the specific values that we, as Europeans, wish to defend and our openness towards a number of the concerns felt by partners who do not necessarily share those values.
Of course, we did not achieve our objectives one hundred percent. That is true but, as in any negotiations, we reached a compromise, a compromise in which everyone can be a winner, since we are not playing a game in which the stake is zero. However, it is true that on the social side - and I think that neither Mr Fischler nor I have sought to conceal the fact - we have not made as much progress as we would have liked. Many of you have, quite rightly, said as much, and we shall have to keep working on it in other forums.
I should just like to say a word to those people whom I have heard criticising the development aspect. To be honest, I find it hard to understand their criticism, since the developing countries have been able to express themselves and make their voices count at this ministerial conference in conditions that they have never been able to obtain before, and I can say to this House that the Union played a part here, and if the developing countries were able to obtain a place at the conference table - both during the conference itself and during the preparations for it - which is much better than it has been before, it was to some extent the result of the efforts that the Union had been making in various places.
As a result, we shall be tested during the next round of negotiations, on our capacity to remain faithful to this viewpoint, particularly when it comes to adapting our programmes of technical assistance for development to fit the ambitious negotiation programme which has been decided on. We shall have plenty of opportunity to verify it with our African friends during the phasing-in period after Cotonou and the WTO negotiations.
In reply to the question about the order in which things will happen, I can say that the real negotiations, particularly at technical level, will start at the beginning of next year. I would suggest that we stick to our usual successful working methods, in other words, as things develop, continuing in what I believe to be more or less complete transparency, we should keep one another informed about developments in our mutual positions, and in particular about the Union' s negotiating position.
The structure of the negotiations themselves is still being finalised. On this point, we shall have to be scrupulous and careful to ensure that a certain number of the political balances that we obtained in the negotiating programme are not destroyed by some underhand means as a result of timetables with variable speeds, which would have the result of dealing with some subjects before others.
On the specific subject of intellectual property and medicines, as someone has already pointed out, the question of the use of compulsory licences by a developing country which does not have its own production capacity still has to be sorted out, and we shall be actively considering this issue and other issues too. We shall be proposing solutions that will be in the same spirit as what we have already done in order to achieve this compromise, a spirit which those of you who are familiar with the Commission' s position in February last year will easily have recognised. It should be noted, in passing, that most of the countries in question are exempt from the disciplines of the agreement on intellectual property until 2006.
Finally, to those of you who would like to see a reform of the WTO and who have pointed out, quite rightly, that this is not included in the working programme, I would reply that I share your view. Some progress has, admittedly, been made since Seattle, at least in practice, without making any formal changes to the rules of procedure. This is true in the case of transparency, and it is true as regards having a much larger number of the actors who sit around the WTO table being involved in the decision-making process, but I think that at Doha we probably went as far as we could in terms of what informal action can add to formal action, and I think that we shall have to think about this matter very soon.
As most of you have said, the serious negotiations are only just starting, and will continue during the years to come, in all probability with the maximum negotiating intensity somewhere between 2003 and 2004. We therefore have a little time to prepare for the peak in the negotiations which will no doubt occur at around that time.
I believe, therefore, that our method of working together has produced some good results, and I hope that during the negotiations we shall retain this spirit, which is at one and the same time positive, resolute and open, and which is the spirit in which we have been working for the last two years. In any case, you can count on Franz Fischler and myself to ensure that that is the case as far as the Commission' s contribution is concerned.
I have received four motions for resolutions, submitted in accordance with Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
Public health (2001 - 2006)
The next item is the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council' s common position with a view to the adoption of a programme of Community action in the field of public health (2001-2006) (A5-0420/2001)
I now give the floor to Mr Trakatellis, the rapporteur.
rapporteur. (EL) Madam President, the adoption of the Community action programme in the public health sector is the European Union's first integrated attempt to protect public health. Protecting public health is currently one of the primary concerns of the Union's citizens. Health must be a priority, over and above political or economic compromises, and cannot be treated as a commodity. The programme designed to replace sectoral and fragmented Community action on health is a more integrated programme, based mainly on disease prevention, which will help us to introduce quality standards in the public health sector.
The Council has included a large number of the amendments adopted by Parliament at first reading in its common position, mainly as the result of excellent cross-institutional collaboration. However, important aspects of our proposals have been rejected in the common position; worse, part of the programme's proposal has been deleted by the Council, forcing us to amend the common position in the Committee on the Environment, the members of which voted in favour of the present recommendation for second reading by a large majority.
I should like now to make a few comments on the programme itself. The main objective of the programme is to strengthen collaboration between the Member States - and hence achieve added value from the synergy of Community action - by developing three lines of approach, which constitute the general aims of the programme. The first line of approach is to improve the information and knowledge needed in order to develop public health. The second line of approach is to strengthen the potential for a rapid and coordinated response to health threats. I should point out here, given that it is three months to the day since the terrorist attack on 11 September, that we need to include a category to deal with health threats from natural, biological and chemical agents caused by unforeseen circumstances, such as accidents or defective infrastructure or machinery, human error or even acts of terrorism. The third line of approach is to take account of health-determining factors in all policies and activities through health promotion and disease prevention schemes. The programme, which complements national policies, aims to achieve a high level of physical and mental health and greater equality in health issues throughout the Community. Given that the programme has limited resources, we need to prioritise health protection measures, so we can support action to prevent the most serious diseases, together with practical action and the need to develop an integrated, cross-sectoral health strategy within which all Community policy and action will help to protect and improve health.
I should like to highlight two points in our amendments to the common position. Although we are in almost total agreement with the Council on the objectives of the programme and on individual issues, there is still a great deal of discussion as regards coordination and the budget for the programme.
The European Parliament feels that this sort of complex programme, which includes networks, data, various institutions and non-governmental organisations, needs efficient coordination and control. Obviously, there is a need for a coordinating organisation, which is why, at first reading, Parliament recommended a mechanism called the Health Coordination and Monitoring Centre which would, of course, operate under the Commission and the programme. We have now confirmed this approach in the Committee on the Environment, which voted for a second reading. Of course, the Council, in its common position, and the Commission, in its amended proposal, espoused and adopted the main elements of Parliament's position on developing what they refer to as an efficient system and mechanism for coordinating and monitoring the programme. However, the configuration which they have opted for, in the form of structural arrangements including strengthened central resources, is not ideal and will, at the very least, give rise to confusion and ambiguity, which is why we shall clearly insist on a coordinating centre in a bid to achieve efficient, overall and continuous coordination of the programme.
Finally, the budget. The programme must be adequately funded. Parliament is asking for EUR three hundred and eighty million, given that the programme contains extremely ambitious projects and schemes. Consequently, the budget needs to be increased if we are to fully satisfy the needs and objectives of the programme and meet the demands involved in applying the Council's proposals for preparing, adopting and operating suitable structural arrangements including strengthened central resources, as set out by the Council in the second paragraph of Article 7.1.
It is also vital for us to have the flexibility to redistribute resources.
Finally, strengthening the foundations of our European Structure depends on convergence, not just at the level of economic strategy and policies, such as the single market and EMU, but in individual sectors, such as the health sector. These are new forms of integration, which I call new convergences, which broaden and deepen the unifying processes. My view, therefore, is that the new programme marks the start of just such a convergence process in the vitally important health sector.
Madam President, Commissioner, this is the second reading of the public health programme and it is important that the European Parliament re-address a number of issues which it considers to be of fundamental importance.
To start with, we feel that the European Commission really must make suitable structural arrangements, within a year of the date on which the programme starts, for a mechanism which guarantees permanent monitoring and coordination, boosts efficiency and supplies the Member States with information on best practices and an overall evaluation of the programme. This will provide an opportunity to readjust national policies along the right lines. Following recent events and their impact on health, we need to extend action in order to deal with unforeseen threats and new circumstances.
As far as the budget is concerned, I shall not mince my words because, if we really want to respond to the needs and objectives of the programme in question, we need to provide the resources required in order to implement it. Given that current programmes have been extended as a result of the delay in approving this programme, at the expense of the present budget, the sum of EUR 280 million proposed by the Council is already too little and is incompatible with the successful application of the programme. I know the budget has limited room for manoeuvre, but I think that, on such serious issues, which directly affect our citizens, the Union needs to make its priorities clear and find suitable solutions. So I ask the Council to reconsider its position, accept the relevant amendments approved by the parliamentary committee and allow for a budget of EUR 380 million.
Finally, I think it is important that the exact objective of the programme under discussion be made clear. Amendment No 23, which is referred to in Article 2, reinstates questions such as a holistic approach to health, highlighting mental health and well-being, and the importance of preventing and combating morbidity or premature mortality and reducing inequalities in health matters.
I should like to finish by congratulating the rapporteur on his effort to reconcile opposing views and ensure that the procedure for approving the programme will be completed shortly.
Madam President, I should like, in my turn, and this time on behalf of the Liberal Group, to thank Professor Trakatellis for his excellent report and for his particularly productive and effective collaboration with the notional rapporteurs, and in this case, believe me, that is not just a formality.
He has succeeded in extracting from the 57 amendments our essential concerns, as expressed by our vote on the occasion of the first reading.
Above all, I should just like to say that I am glad that he has abandoned the idea of creating a European centre for the coordination and monitoring of public health. On this point, I would just like to remind the House that the Liberal Group supports Amendment Nos 34 and 57 which, more prudently, are evidently intended to strengthen that coordination and also Community integration at the level of the various existing public health networks, under the auspices of the Commission.
At a more fundamental level, of course, there are still points on which we disagree with the Council: first of all its refusal to include in the enacting terms any mention of a specific disease, any explicit reference to patients' rights, or the methods of action for preventing diseases. Amendment Nos 16, 22 and 47 are essential. They emphasise the importance of a policy of prevention and epidemiological monitoring.
Finally, thanks to Amendment Nos 3, 26 and 42, the rights of young and adult patients are finally laid down in a Community programme.
The second point on which we disagree is the budget, on which Parliament has already made numerous efforts to reach a compromise with the Council. The EUR 380 million which we had adopted at the time of the first reading in plenary session, on 4 April, is in our view the minimum minimorum. Moreover, as far as the budgetary aspect is concerned the Council' s position is to my mind somewhat paradoxical. It has drastically reduced the budget to EUR 280 million, and at the same time it intends to open up this programme to the candidate and associated countries. There is a problem here.
Should it be necessary to remind the House, as our rapporteur has done, that health is one of the most important concerns of the citizens of Europe? Food safety issues, changed attitudes in the face of the AIDS scourge, for example, or the threat of biological terrorism, remind us that the human race is not immune from outbreaks of new viruses or the reappearance of former pandemics. This fully justifies an appropriate budget for the next six years. The citizens - and I am just about to finish, Madam President - the citizens, the Members that represent them, and the Commission, all insist on that budget, in order to ensure that health is not sacrificed on the altar of budgetary dogmatism.
We want a strong health programme as early as January 2002. It is in Europe' s interest. This is why we do not understand the attitude of the Council which, by not wanting to fill in the details of this programme, is in fact leaving the Commission with all the powers, while Members of the European Parliament will be deprived of any right of review for the next six years. The European Parliament must be consulted about the annual priorities, and I hope that our fellow Members will support us on this point.
Far from being innovative, this programme restricts itself mainly to the setting up of an epidemiological monitoring network. As far as we are concerned, this is not the main priority; we already have comparable data from other countries. The Community added value should appear upstream, in the form of a reduction in the health risks emanating, for the most part, from our environment in the broadest sense of the word: transport, pollution, chemicals, food etc., but also from our behaviour and from social, economic and environmental inequalities. We recommend prevention throughout the world, but we have to start by applying it ourselves in our health programme.
This programme should also give greater consideration to the risks arising from transmissible diseases, including in the candidate countries. AIDS remains a scourge in Europe, and tuberculosis is resurfacing everywhere. We also need to think about the therapeutic technologies that we wish to give priority to. The 'all-drug' approach has revealed its limitations with the increasing levels of resistance to antibiotics and vaccines. It is time to take other methods and replacement treatments into consideration, but this should also be done on the basis of relevant evaluations.
Finally, we cannot give in on this matter of the budget. Even EUR 380 million over a period of six years is not enough. By sticking at EUR 280 million, the Council would be demonstrating a desire to restrict the actions of the European Union on public health issues, which is something that we cannot comprehend. That is why we support Mr Trakatellis' report, which is the result of numerous exchanges between us and which enables us to demonstrate to the Council that the European Parliament' s opinions on health matters must be taken into consideration. They are reasonable and they are essential to the health of all Europeans.
To develop and harmonise public health at the highest level ought to be one of the tasks of the European Union if its raison d' être is not merely to concern itself chiefly with the movement of capital and goods. The recommendation contains some good intentions, but nothing about how they are to be put into practice. Yet even in the most highly developed countries of the European Union, in any case in France, public health is short of resources, personnel, premises and equipment. The idea of profitability is becoming more generalised. Local hospitals and maternity hospitals are being closed down. Because of staff shortages, nurses, carers and junior doctors have horrendous timetables. Healthcare, and health itself, are commodities which a part of the population is finding it increasingly difficult to afford.
A proper public health policy implies disease prevention. Yet how can we prevent disease in a society wracked by unemployment and poverty, in which we are witnessing the reappearance of diseases that we thought had been eradicated, like tuberculosis? A civilised society which has the resources of the European Union at its disposal ought to provide everyone with free, high-quality healthcare. Its inability to do so is one example of its failure.
Thank you, Madam President, whenever there is a European Parliament debate on public health, people still assert for form' s sake that the subsidiarity principle must still be observed. However, this appears to be a hollow phrase. I have noticed that the EU' s public health programme is being extended and embellished by all manner of things related to public health. Certainly in the field of education and the provision of information, I do not expect Europe to outstrip the individual Member States. Moreover, the distance between Europe and the citizen is far too great. I do, however, support the promotion of health in the candidate countries where even basic health care is below standard. In those countries, the European Union can offer help to combat various illnesses effectively. A great deal can be achieved with relatively limited financial resources.
However, the developments in the public health sector in the European Union are going one step too far, in my opinion. According to the Treaty of Amsterdam, public health is national policy and should stay that way. I am therefore opposed to public health programmes which are used as a means to undermine national policy while the present programmes hardly offer any added value compared to Member State efforts.
Finally, rather than spending more money on public health programmes, it would be better to phase out subsidies on tobacco growing completely. This would greatly benefit public health in the European Union.
Madam President, ladies and gentlemen, today we are discussing the European Community's programme of action in the field of public health for 2001-2006. As we will, I think, probably end up going into the conciliation procedure, the programme will probably not become effective before early 2002 and its term will be delayed accordingly.
The European Commission had allocated EUR 300 million for all the European Union's health projects over five years. I feel provoked by the way the Council of Ministers has again cut this amount and is willing to authorise only EUR 280 million. This programme set itself the extensive goals of continuing the eight existing action programmes, and there are additional tasks, considered to be urgent, especially in the area of information and, as Mr Trakatellis has already mentioned, in that of the challenges posed by international terrorism, whose scale we can as yet scarcely grasp. That being so, I cannot do other than give my full, whole-hearted support to Parliament's demand for EUR 380 million; indeed, I consider that the very least that the European Community must make available. We must not be amenable to compromise on this, and the Council must not be left under any misapprehension about this.
The common position on the other areas, however, is in my view a great improvement on what the Commission originally submitted and on the documents produced by the first reading in Parliament. The great majority of the amendments that have now been resubmitted, and to which the Environment Committee has agreed, I do not see as an improvement in absolutely every respect. Despite the difficulties I have with them, I would like to express my thanks to Mr Trakatellis for the work he has done and, in particular, for his efforts at achieving a broad consensus in Parliament.
I must say, though, that further and continuing education is certainly a good start across national boundaries, but I have great difficulty with training in healthcare, medicine, and so on, becoming a matter for the European Community. I see it as a matter for the Member States. Some Members have expressed doubt about everything having to be done at a European level. Coming as I do from a large Member State, I have seen only that the centralised allocation of tasks does not necessarily represent an improvement, but that individuals must really be helped where they actually are, and that, I believe, is done better by the Member States.
Madam President, the adoption of Community action in the field of public health is greatly welcome. The new public health strategy will determine the EU's focus on health for the next five years. That is why having clear priorities is so important: firstly, improving information and knowledge concerning health issues; secondly, strengthening rapid reaction to health threats; and, finally, tackling health determinants. However, as many of my colleagues have mentioned, the budget remains an issue.
The Committee on the Environment, Public Health and Consumer Policy would like EUR 300 million. This is an EUR 80 million increase which would correspond to the amount already in the existing programmes. As many have mentioned, this is EUR 100 million more than the Council asked for in the common position. This is necessary in order for the programme to work effectively, and it is more than fair.
I would like to take this opportunity, in light of 11 September, to ask the Commissioner if any new action to combat bioterrorism will be funded by a new budgetary proposal and not from the framework programme?
Finally, I would like to emphasise the importance of working with NGOs. I am alarmed that the Conservatives in this House have called for a split vote on the issue of NGO networks. I fear that this will undermine the partnership which has been built up under the previous programme where the Community relied on NGO networks to deliver messages such as the "Europe Against Cancer Week". The new health programme is about protecting the health of all EU citizens, not just the privileged few. This will not be achieved without working with the EU citizens who are most interested and knowledgeable about public health. Health is what matters to the majority of EU citizens. We should make sure that this programme matters.
Madam President, we are in the process of providing ourselves with an excellent public health programme by 2006, and I want especially to thank Mr Trakatellis for that.
I want to mention a few points I think need to be part of this programme. The first is what is absolutely the most important objective of a health programme, namely to ensure that diseases do not occur at all. Preventative measures cannot be emphasised enough, and consideration must be given to these in all policies and all activities. That applies above all to environmental pollution which, as we know, damages public health when, for example, food is contaminated or poisonous chemicals that are dangerous to health are used in consumer products. I therefore really want to urge everyone to vote in favour of Amendment Nos 24, 40, 49 and 54.
My second point relates to complementary medicine. It is important for this to be recognised in the action programme and for research, evaluation and the provision of information to be encouraged in the area of complementary methods of treatment. That is what Amendment Nos 25 and 44 are about.
Thirdly, I want to draw your attention to Amendment No 60, tabled by my own political group. This says that we need to develop strategies for reducing resistance to antibiotics. This is a major public health issue and a major public health problem, as the World Health Organisation has also pointed out by way of a warning.
My fourth and last point concerns the importance of the efforts in support of the activities of the not-for-profit and non-governmental organisations that operate in the public health field. They do sterling work in the field and need all the support they can get.
Madam President, first of all, I would like to thank the rapporteur for his work. At a time when there are many questions with regard to what Europe is doing and what it is about, the one area where we can claim to have success and where we have responded to the concerns of European citizens is in the area of public health. We have been to the fore with in bringing forward innovative programmes tackling common diseases such as cancer, biological hazards, risks to food and food safety, and also the ongoing problems of BSE and foot-and-mouth disease.
The one certainty, the one foundation stone that European citizens could depend on was the European Union. This has been particularly the case because of the role of our present Commissioner, David Byrne with his proactive attitude to dealing with problems head on, refusing to hide behind any of the cloaks or daggers generally used to get through any difficult political situation. Instead, he delivers clear and factual information quickly to the people. What we are asking for in Parliament here, in the second reading of the Trakatellis, report is a continuation of that relationship with the European citizen, a continuation of the confidence that the European citizens have in us to deliver for them in real terms.
I, like my colleagues, do not think that the European Union should be involved in setting out treatment programmes or setting out the delivery of medical services to individual citizens - that is obviously best dealt with at national or local level.
However, there is much that we can learn from each other. There are practices with regard to medical devices and new technologies which are in use in one Member State and are not even discussed in another. The Commission and Europe can act as the honest broker in bringing together these sides to ensure that we deliver the best possible remedies for people within the European Union.
I have one area of concern in particular - and there is nothing in the report to help resolve the problem - and that is having a clear account of the illness and diseases suffered right across the European Union. For instance, in areas such as autism, polio, cancer - breaking down the individual cancers is probably easier to collate than anything else - cystic fibrosis and other generic and genetic diseases, we have seen continuing problems for people trying to give services to sufferers. If the Commissioner could come forward with an idea of being the collator of information, at least we could then say that there is 10% or 12% or 50%, instead of using guess-work or guess-figures as regards the extent of disease, illness or disability prevalent in our Union. Along with my colleagues, I will support the measures looking for increased funding to be made available. We must live in the real world. The work we are asking for costs money, whether in terms of personnel or resources, and we should be fully supportive of that.
I am very grateful to the rapporteur, Mr Trakatellis, the Members of Parliament and the Committee on the Environment, Public Health and Consumer Policy for their work on this important and ambitious programme.
This programme is important because protecting and improving public health is at the very centre of our citizens' concerns and their expectations. The recent terrorist attacks have underlined the need to strengthen and extend the existing Community preparedness and response mechanisms.
Many of the amendments tabled are in line with our broad view of public health and how we should address it at Community level. We can accept 38 of the 60 amendments - 28 in full and a further 10 in part.
I should like to concentrate on a few key areas where some clarification of the Commission's position may be of help.
First, the implementation of the programme. The success of the programme will depend on the availability of resources and expertise. The Commission will do everything it can to ensure the necessary, effective coordination by establishing the appropriate structural arrangements. Putting these in place requires, in our view, a step-by-step approach.
Firstly, the Commission services are engaged in the process of restructuring in order better to reflect the main areas of the programme. Secondly, in order to strengthen the Commission's capacity to coordinate actions, we intend to outsource some administrative and technical assistance.
For the longer term, we are looking at the possibilities to set up an executive agency. However, this will have to await the adoption of the Commission's proposal for a regulation on such agencies which I hope will be adopted in the fairly near future. In the light of this, I can accept Amendment No 8 which calls for the appropriate structural arrangements to ensure the effectiveness and cohesion of measures and actions in the programme and to promote cooperation between the Member States.
However, I am unable to accept Amendments Nos 6, 34 and 57 which impose a deadline on the Commission to carry out this work, and propose the creation of a coordination centre. This constrains the exercise of the Commission's executive powers under the Treaty.
Having said that, I hope that Parliament will accept the Commission's firm commitment to proceed as rapidly as we can on the establishment of the structural arrangements to ensure effective coordination and monitoring.
The second area on which I would like to focus is the programme's budget. The Commission's proposal was for a total budget of EUR 300 million over a period of six years. Amendment No 36 increases this amount to EUR 380 million. The Council's common position proposes a budget of EUR 280 million. The decision on this matter is for the Council and the European Parliament, as the budgetary authority. I would simply say that the Commission is keeping to its original proposal which, in our view, provides a reasonable figure for the implementation of the programme. I cannot, therefore, accept Amendment No 36.
This amendment and the last part of Amendment No 56 also set limits on how we spend the programme budget. Such restrictions undermine the essential principle that the programme must be flexible and able to respond to new concerns and threats to health, as they arise.
Recent events have clearly demonstrated the need to retain such flexibility. Therefore we cannot accept these amendments.
Before I leave the issue of the budget, there is one point I want to make. The Council and Parliament stressed the need to put in place new structural arrangements to ensure effective coordination.
This was not included in the composition of the original proposal in the budget. In view of this, when we put forward our opinion on the amendments adopted, we intend also to present a revised financial sheet for that programme. This would incorporate an increase in the budget line for expenditure on resources, for technical assistance and support which will be required for the structural arrangements.
I wish to turn now to the amendments concerning the scope and structure of the programme. Amendments Nos 7, 13, 25, 30, 44, 46, 50, 52 and part of Amendment No 58 touch on a variety of subjects, such as giving support to regional and national centres of excellence in various fields.
Complementary therapeutic methods - developing guidelines for medicine and healthcare interventions as well as actions to improve diet and eating habits. These amendments cannot be accepted since they cover areas under the responsibility of Member States. Moreover, there are a number of amendments that require specific comments.
Amendments Nos 41 and 59 seek to impose an obligation for the Commission to report annually to Parliament on the implementation of the programme. Parliament will be informed on a regular basis of the development of the programme through both the comitology rules and the evaluation process foreseen in Article 12 of the common position. Therefore, we cannot accept these amendments. Amendment No 42 cannot be accepted since it limits the scope of the health information system by linking it explicitly to the right of patients to receive certain information on their illnesses and treatment. I stress, however, that I favour the concept of the promotion of patient rights and I am following the policy on this, which is included in the health forum and - you will note - is specifically referred to in the legislation at recital 3.
Finally, there is a group of seven amendments that we cannot accept because they take away the flexibility necessary for the implementation of the programme or because they duplicate provisions of the common position. These are Amendments Nos 9, 10, 23, 27, 28, 35 and 43. On the other hand, there are a number of amendments proposing important new actions that will reinforce the broad objectives and aims of the programme. To name just a few, Amendment No 48 and part of No 26 that cover activities to counter health threats, including terrorists acts. Amendment No 47 which covers the development of a vaccination and immunisation strategy.
As these amendments, as well as Amendments Nos 3, 11, 29, 31, 45 and 60 will serve to strengthen the programme and improve its effectiveness, they are all acceptable to the Commission. I should add that applicant countries can join in and that is provided for. Furthermore, I also want to mention the reference made to the extent to which it is necessary to acquire information on diseases and disabilities, as Mr Prodi mentioned.
I can, of course, confirm that this particular programme can deal with these issues, particularly under the first strand of the programme dealing with information and data collection.
Let me, in conclusion, Madam President, repeat my appreciation for all the constructive work that the rapporteur and the committee have put in on shaping the future of public health policy in the EU.
For those points where difficulties remain, the Commission is, of course, ready and willing to assist in finding solutions.
Thank you, Commissioner Byrne, the vote will take place tomorrow at 11.30 a.m. The debate is closed.
Undesirable substances in animal feed
The next item is the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position on undesirable substances in animal nutrition (A5-0408/2001)
I now give the floor to Mrs Paulsen, the rapporteur.
Madam President, Commissioner, ladies and gentlemen, this report has progressed very well. The Commission and the Council adopted most of what Parliament requested at first reading. Now, the user stage of the directive' s application is, for example, being included, and we have obtained a generic term so that we know what we are talking about. All products intended as animal nutrition are now defined by a common term in all animal feed legislation.
It is very good that the important rules on, for example, the ban on dilution are now being implemented. This means that a batch containing unduly high levels of, for example, dioxin may not be taken and diluted with something else so that it comes within the limits. Personally, I think it is excellent that we have incorporated what are called action thresholds into the directive. That, ladies and gentlemen, is in practice the precautionary principle. It means that if, for example, a dairy discovers that the level of mycotoxin, a mould poison, is increasing in its milk, an investigation can be launched, in spite of the fact that the limit above which the substance becomes hazardous has not yet been exceeded. An investigation can then be begun into why the level of mycotoxin is increasing in the milk, and preventative measures can be adopted further back in the chain before the limit has been reached beyond which there is a danger of poisoning.
The Council has accepted everything, except in relation to an issue which we in the committee have now been forced to re-address, namely that of whether or not unsuitable batches of feed should be returned to, for example, the Third World. The committee and I believe it is profoundly immoral simply to pass on in that way products which do not fulfil the requirements of the directive. We do not know in such cases where the products will end up, whether they will be used in the poorest areas or whether they will simply return to our own market in another guise. The committee therefore chose to table amendments which remove this option of re-export. We also chose to retain a transitional period of six months following the directive' s entry into force.
Subsequently, the Commission and the Council came and offered negotiations under the Belgian Presidency. We tried to reach a compromise and, in fact, did so. I would thank both the Belgian Presidency and the Commission for the excellent and constructive way in which they have cooperated with me and my co-rapporteurs on this issue.
We agreed on a compromise solution according to which re-export was to be regulated in the same way as in the general food law which we have today voted through Parliament with a very large majority. This solution is a technical way of plugging a time gap so that, when the general law comes into force, the provisions of this law will apply to re-export in accordance with this directive. It is not, then, a new proposal but is concerned with bridging a particular period of time. The compromise amendment we tabled has exactly the same wording as in the Whitehead report.
This evening, when everything was ready, we learned however that the Council did not want to accept this compromise. I realise with deep regret that we have to withdraw our compromise proposal and are thus forced into a conciliation. I want to say to the Council of Ministers that this is purely and simply a misuse of the conciliation institute. This is not such a complex and serious dispute that we should need to go so far, but my co-rapporteurs and I find the situation such that Parliament is compelled to draw attention to it. When five political groups sign a compromise, then we are serious about it.
Madam President, Commissioner, there are, under the circumstances, a lot of reports on animal feedingstuffs and animal nutrition before Parliament at the present time. Yesterday, we discussed the circulation of compound feedingstuffs; today, at a second reading, we are back with undesirable substances in animal nutrition.
Mrs Paulsen has confirmed that, in its common position of 17 September 2001, the Council shared Parliament's view that, in order to ensure a comprehensive level of protection, no mixing or dilution should be permitted and that, in addition, the Member States should be empowered to lay down action thresholds.
I think that the practicality of these proposals will be shown when the time comes to implement them, and if there are problems then we must be ready to make more changes. We know that everything that is prescribed must be capable of being monitored, which does not mean that only the possibility of monitoring must exist, but that monitoring is actually carried out.
What we are actually hoping for is that we can complete this document today. Our misgivings about the issues raised by Article 13(2) have been put forward, and we continue to hope that there will be a compromise, even if Mrs Paulsen has now cast doubt on it. The groups have come to an agreement among themselves. What is at issue is the re-exportation of products intended for animal nutrition produced outside the Community and not complying with this directive's requirements.
It is not enough to simply say, 'I do not want that, so I shall send it back' . We ask ourselves questions and we face responsibilities. What happens to feedingstuffs like that? Do they get destroyed, are they diluted, or do they reach us or other countries by other routes? 'You shall not to others do/what they should not do to you' , we say in Germany, so we are actually in favour of requiring the destruction of produce bought as feedingstuff but not permissible as such under this directive, and of it being done on the spot. The objection now raised to that is that it means the European Union being misused as a disposal plant. I think we would have no problems with that if we could resolve the question of how the costs would be met. So it is not enough to simply send the stuff back, and does not do justice to our responsibility as politicians.
We continue to hope that the compromise that is taking shape, which we have brought in in Amendment No 4, will be supported by a majority in this House, and that we will be able to persuade the Council as well. It will make it possible to put abuses of the system on the record and to document them. The authorities in the exporting third country must give their express consent to the re-exportation. I would, though, see the next logical step as being for the exporting third country to also produce evidence of what has subsequently been done with the items taken back.
Madam President, I wish to thank the rapporteur, Mrs Paulsen, and the Committee on Environment, Public Health and Consumer Policy for their recommendation for second reading on the Council common position for adopting a European Parliament and Council directive on desirable substances in animal feed.
The measures in the Council common position are a key element of the comprehensive strategy to improve the safety of feed. Prohibition of dilution will reduce the overall contamination load of animal feed. Operators across the production chain will also be obliged to put in place passive systems and good manufacturing practices to ensure that the feed materials and the feedstuffs they produce are safe.
The setting of action levels will act as an early warning system, triggering a proactive approach to identify sources and pathways of contamination and to take measures to eliminate them.
The Commission cannot accept Amendments Nos 1, 2 and 3 as adopted by the Committee on the Environment, Public Health and Consumer Policy.
Regarding Amendment No 1, the Commission considers that the possibility of returning non-compliant products intended for animal feed to the country of origin has to be maintained. The Commission shares, however, Parliament's concerns in this regard and agrees, therefore, that this return can only happen under strict conditions.
Regarding Amendments Nos 2 and 3 on the date of application, the Commission cannot accept the time period of six months. Instead, sufficient time is needed to transpose these far-reaching measures into national legislation. Serious efforts have to be made by the operators to apply the measures in practice. The Commission is therefore pleased that compromise Amendments Nos 4, 5 and 6 have been tabled for this plenary session to replace Amendments Nos 1, 2 and 3.
I should confirm that the compromise amendments are - should you decide to keep them on the table - acceptable to the Commission. These compromise amendments address the Commission's reasons for non-acceptance of the first three amendments. Therefore the Commission can accept Amendments Nos 4, 5 and 6. The Commission will also try to persuade the Council to do likewise.
I wish also to inform you that a revision of the maximum levels of the undesirable substances in Annex I is foreseen. The Commission has already requested the Scientific Committee for Animal Nutrition to provide updated scientific risk assessments. These assessments are the key scientific input to the revision of the Annex.
The Commission hopes to finalise this review as soon as possible. It should be available before this directive becomes applicable.
To conclude, I once again thank Mrs Paulsen for the excellent work she has done on this file.
Emissions from two and three-wheel motor vehicles
The next item is the recommendation for second reading, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council' s common position on the reduction of the level of pollutant emissions from two and three-wheel motor vehicles (A5-0406/2001)
I now give the floor to Mr Lange, the rapporteur.
Madam President, Commissioner, ladies and gentlemen, although we, sitting here together, are all good colleagues and agreeable people, one does wonder about the point of the five of us sitting here this evening to discuss this report, which is as much about lawmaking as it is about industrial policy and protection of the environment. It seems, though, to be part of the higher purpose of this Parliament that we should have to do this here, and at this time of the day, all the same.
Since first reading stage, our aim has been to make motorcycles just as clean as passenger cars have become thanks to our legislation. I believe we can take pride in the reduction of emissions from passenger cars, lorries and buses, because we have in fact, despite greatly increased traffic, been able to achieve a marked reduction in exhaust emissions. One piece has not quite been fitted into the jigsaw, and that is motorcycles. Here, too, there is a two-stage strategy for reducing the emissions of new vehicles by 2003 and 2006 to such an extent that, in 2006, a newly licensed motorcycle will in fact be just as clean as a car complying with EURO III standards.
That being so, we now have to boldly take the last step and make the 2006 stage binding as well, firstly, in order to make the objective mandatory. Secondly, though, in order also to make it safe for industry to plan ahead, as of course new emission technology and new engines are being developed, and 2006 is no longer quite so far ahead. In that sense, I can also understand that it is in industry's interest to ask for a safe space in which to plan ahead. We must make the 2006 stage mandatory.
I do not believe there is much sense in waiting still longer for a new test procedure, perhaps one that will have been agreed on with the other world markets, Japan and the USA, and will be thoroughly suitable. Looking at the horizon, though, I do not see that being feasible in the foreseeable future, and so I suggest that we go back to the test procedure we applied to cars and that has proved itself over time, thereby demonstrating a more realistic way of going about things than has previously been the case with motorcycles. I believe, too, that the test procedure we now want to make applicable will tend not to produce results significantly differing from those produced by the new worldwide test procedure that is currently under discussion. We can therefore rely on the test procedure for passenger cars.
What is more important is to decide whether or not to still discuss the procedure gradually. It is also more important to stipulate that motorcycles should not achieve quite different emission values outside the test cycle, in other words that motorcycles are tuned only to the test cycle, and that electronic manipulation does not take place. This is therefore both proper and vital, and, on this point, the Council has agreed with us that such electronic distorting apparatus should be unambiguously prohibited.
Secondly, we want, in addition to the 2006 fixed stage, tax incentives for the early placing on the market of low-emission vehicles and for the retrofitting of older vehicles where that is technically possible and without discrimination against their owners. Another important point applies as much here as to other types of vehicles, such as passenger cars, lorries and buses, namely that it is not enough for vehicles to achieve great emission values only on a test bed; they must be able to keep to them throughout their working lives. For two-wheelers, too, demands must be made on their durability. When we vote tomorrow on the package we have presented to you, I believe we will be on the right road, adding this sector's chapter to the success story that is the reduction of emissions from European traffic.
Thank you, Madam President. I would also like to thank Mr Lange for his excellent report. Traditional air pollution will in a few years' time be a thing of the past, thanks to the majority of the European Parliament. With regard to new cars, the second generation of catalytic converters will be compulsory in 2005. A lengthy and difficult conciliation procedure was required in order to achieve this outcome. Catalytic converters in lorries will be compulsory in 2008. This was not so difficult to achieve. The Council adopted the EP' s position at first reading.
Today, we are discussing new motorcycles. One could sum this up by saying that catalytic converters will be compulsory in 2006. This is a fair position. BMW have had a motorcycle equipped with a catalytic converter on the market for a long time. It is unfortunate that the environmental ministers should refuse to take this reasoning on board. Conciliation will now be inevitable. However, because of the EP' s unanimity, the Council is bound to lose out. The significance of no more ozone smog and far less acidification outweighs the short-term interest of a few manufacturers.
Madam President, I first wish to thank the European Parliament, and in particular the rapporteur, Mr Lange, for his speedy preparation of the report on the second reading of this matter. In general I might say that Mr Lange' s deep commitment to the issues in this area has been held in high regard in the Commission.
I am happy that the rapporteur agrees with the limit values for emissions and their application dates, which are scheduled as from 2003. The rapporteur is once again proposing, however, an amendment that appeared in the first reading, which has to do with a second stage of mandatory limit values that would apply from 2006. This stage would be based on limit values and test cycles that currently apply to passenger cars.
As you know, right from the start the Commission has supported stricter limits for emissions as from 2006, in compliance with the following principles: that we should employ a worldwide harmonised test cycle for motorcycles that reflects the actual way motorcycles are driven on the highway, with the corresponding limit values; that we should employ a reliable sequence of emissions measurements in a new test cycle for motorcycles, so that new limit values may be specified in a way that is scientifically sound and in accordance with improved emission control technology.
A UN/ECE working party entrusted with the task has completed technical development work on a test cycle for motorcycles. In the last few months, a large-scale emissions measurements programme has been undertaken. I could also mention that test results on fifty motorcycles are now available. Next week the results will be evaluated by the working party. We do not have to wait until worldwide consensus is reached regarding harmonised testing procedures. The technical work carried out under this programme makes it possible to determine a solution for motorcycles that can perhaps be applied first in EU legislation.
The rapporteur' s proposed approach is an option that nevertheless needs further improvements for it to be effective with regard to protection of the environment. This is an important issue and the Commission cannot support any of the amendments that call for the introduction of a mandatory second stage. However, the Commission is prepared to participate with the other institutions in shaping an agreement that would be ambitious in terms of technology and that would benefit the environment.
The common position now contains a package of measures for improved in-use emission control, but there is still a number of amendments in the report which define time limits and the details of the regulations more precisely. The Commission supports Amendment No 6, which has to do with preventing the test cycle from being by-passed, and the first parts of Amendments Nos 5 and 14, which are connected with the conformity testing of in-service motorcycles. The Commission also accepts Amendments Nos 3 and 12, which would permit the retrofitting of older motorcycles. The Commission cannot accept the demands in Amendments Nos 5, 13 and 20 regarding durability. Such regulations could lead to ever-changing regulations in the period 2003 - 2006.
The Commission supports the proposal that the measuring of carbon dioxide emissions and fuel consumption should be included in the type approval system as an essential requirement for a future reduction in carbon dioxide emissions and improved fuel economy. Measures connected with this can, however, only be taken after a thorough evaluation has been undertaken. For that reason, the Commission accepts Amendment No 7, but rejects Amendments Nos 15 and 19.
Amendments Nos 8 and 9 are connected with the introduction of stage 2 limit values for mopeds. The Commission cannot accept Amendment No 8, as it would delay the application of stage 2 to new type approvals to a time past that agreed in the existing Directive (97/24/EC). However, the Commission accepts Amendment No 9, which provides for a clearly defined period of validity for stage 1 approvals, which in the directive is open.
The Commission therefore accepts Amendments Nos 3, 6, 7, 9, 12, 17 and 22. In addition, the Commission accepts Amendments Nos 1 and 18 in principle and Amendments Nos 5, 14 and 23 in part. The Commission does not agree with Amendments Nos 2, 4, 8, 10, 11, 13, 15, 16, 19 - 21, and 24 - 27.
Thank you, Commissioner Liikaanen. The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The sitting was closed at 11.15 p.m.
Address by Mr Kim Dae Jung, President of the Republic of Korea
We now welcome to the European Parliament President Kim Dae Jung, a tireless defender of universal values such as peace, democracy and human rights.
Mr President, we have great respect for you and for your country, whose economic progress and, more recently, political progress over the last ten years have made a great impression upon us. We are pleased to welcome you here today.
You were elected President of the Republic of Korea at the end of 1997, and came to office in February 1998. These are the crowning achievements of your remarkable career as a fighter for democratic change. Since the beginning of the 1960s, you have fought for free elections, founded parties and pressure groups and, on several occasions, stood as a candidate at elections, in order to defend the basic values which inspired you throughout your life.
On a personal level, you have suffered enormously from the initiatives you have taken. When living in exile at the beginning of the 1970s, you were abducted on successive occasions in Tokyo by the secret services, arrested on numerous occasions, subsequently imprisoned for having criticised an unfair Constitution. At the beginning of the 1980s, you were accused of treason and condemned to death. This sentence was later commuted to life imprisonment. You lived in exile for a second time but, at the end of the 1980s, you were able to return to your country and worked to restore democracy to it.
After having been elected President of the Republic of Korea, you continued to defend the values that underpinned your life and that we share. We all salute, in particular, the work that you have done to improve relations with North Korea.
The list of international awards that you have received in recognition of your efforts is far too extensive to read out here. However, allow me to tell you how pleased we all were when you were awarded the Nobel Peace Prize in 2000.
Your past is a lesson in determination and perseverance, given the terrible difficulties that you have experienced and overcome. Your past has not only been decisive for your own country. It has had a genuine impact on the region as a whole and has served as an example for the whole world.
I am very pleased to welcome you here today, Mr Kim Dae Jung, and I now invite you to address the House.
(Applause)
Madam President, Commissioner Prodi, distinguished guests.
It is with deep emotion that I stand here on this podium today. I have always admired the European Parliament, this great hall of democracy and the very symbol of European unity. This is the place where the unprecedented and monumental task of bringing the countries of Europe together was achieved. Here, the Members of the European Parliament are working for the realisation of democracy, economic prosperity and social justice in Europe and throughout the world.
It is therefore my great pleasure and honour to speak from this most distinguished place. I am deeply grateful, moreover, to you, Madam President, for your kind and gracious words of welcome.
When I was elected President four years ago, Korea was in a desperate situation, faced with a serious financial crisis. EU members responded to my appeals and supported our efforts to overcome the difficulties by sending, among other things, an investment mission to Korea. Thanks to such support, we were able to recover from the crisis. Neither the Korean people nor I will ever forget your friendly help. I thank you all.
The 21st century is witnessing what will probably be known as the greatest revolution in human history. This great revolution is - to put it simply - about knowledge and information and about globalisation.
In the 20th century, tangible elements, such as land, capital and labour, were the sources of economic development. In the 21st century, however, intangible elements such as knowledge and information, creativity and a spirit of adventure are becoming key to increasing competitiveness. Two hundred years after the industrial revolution, a new paradigm is needed, different from that of the age of industrialisation. Now, the age of knowledge-based economies is opening up. It is now possible for under-developed nations and poor individuals to create wealth just by learning to use a computer.
However, humanity is also faced with a very serious problem. It is the problem of what we can call the digital divide. More than 75% of the benefits derived from enhanced information capabilities are concentrated only in advanced nations. Developing nations are being overlooked. The gap in information capabilities between the advanced and developing nations means a widening gap between the rich and poor. And the faster information capabilities are enhanced, the faster the gap widens between the rich and the poor.
On the other hand, the information revolution is inevitably linked with accelerating openness and globalisation. Territorial boundaries are becoming practically meaningless as enormous amounts of information are spreading throughout the world almost instantaneously. Meanwhile, cultural conflicts are arising. The worsening of poverty and advent of cultural conflicts leads to various kinds of fanaticism. Thus, enhanced information capabilities and globalisation could also threaten global peace in the 21st century. I would like to stress that this is a very serious problem.
The digital divide is further raising the level of antagonism between the rich and poor within a single nation. We must stop this. I would like to tell you briefly about our own experience. To overcome such problems, Korea has been pushing a policy of productive welfare. Productive welfare, while guaranteeing a basic standard of living, aims to concentrate on human resource development, especially for low-income families, so that they can stand on their own two feet.
Furthermore, productive welfare strives to improve the overall quality of life for its citizens. In particular, we place high priority on a thorough and systematic curriculum for educating the young as well as the disadvantaged, to enable them to acquire information capabilities. This effort involves a broad spectrum of people, including elementary and middle school students, millions of housewives, 600 000 members of the armed forces, the elderly, as well as the disabled and prison inmates. With this policy, we are trying to prevent the digital divide from becoming wider, which would create a gap in earnings. And we are determined to cut off the vicious circle of poverty being handed down from generation to generation, parent to child. Korea built the first nationwide high-speed information network in the world. As a result, more than half of the 46 million citizens are now active users of the Internet.
To identify and effectively resolve the problem of the digital divide, international awareness and cooperation are vital. I believe that advanced nations, including the members of the EU, must use their leadership to help developing countries, by providing various kinds of support, including the construction of a viable information infrastructure. Korea will actively participate. We have, in fact, already begun cooperating with individual countries.
Now I would like to touch on the future of Korea and the EU. I proposed the construction of a high-speed information network at the Asia-Europe summit meeting in Seoul last year. I am pleased to remind you that the leaders of all the member nations gave it their active support. Under this project, we are envisaging the creation of a "Cyber Silk Road" linking Asia and Europe. It is a project for the new millennium aimed at furthering the exchanges between Asia and Europe by setting in place an "e-EurAsia". In this respect, it is very fortunate that the Trans-Eurasian Information Network project is proceeding smoothly at present with the cooperation of all ASEM member nations, as well as the EU member nations.
There is another project that would greatly promote exchanges between Europe and Asia. This is none other than the construction of an "Iron Silk Road", directly linking Korea with Europe by land. For this project, one thing must be done - the linking of the railway between South and North Korea. This railway has been severed at the Demilitarised Zone for the past 50 years. On the occasion of the historic inter-Korean summit last year, the two Koreas agreed to relink this railway, as well as an adjacent highway. If we manage to link the remaining 14 kilometres of this railway, South Korea and Europe will finally be connected.
When the trans-Korean railway (TKR) is linked with the trans-China or the trans-Siberia railways, a train leaving London could reach Seoul and Busan via Paris, Eastern Europe, Central Asia and Siberia or China. Then, goods could be shipped to all parts of the Pacific region, and beyond, from Busan, which also happens to be the third largest container port in the world. Transportation costs would be cut by 30% and time shortened by one third.
On the day we achieve our plans for an e-EurAsia and complete our "Iron Silk Road", Asia and Europe will, for all practical purposes, become one landmass.
Geographically, Asia and Europe have always formed one landmass. Historically, they have been interacting for a long time. From the 5th and 6th centuries onwards, a large number of people and goods have travelled by land over the Silk Road and by sea through the Indian Ocean and Persian Gulf. History shows us that the cultures of the two regions have contributed to and influenced each other considerably, as they both developed.
In modern times, the West's democratic system of governance, the industrial revolution and cultural achievements have exerted great influence on the politics, economy and culture of Asia. Meanwhile, Asia, as the birthplace and cradle of three of the major civilisations, namely the Tigris-Euphrates, Indus and Yellow River civilisations, and the spiritual centre of Confucianism and Buddhism, greatly influenced the entire world, including Europe. We all know that gunpowder and paper originated in Asia and then travelled to Europe. The political system featuring a centralised government, which has been prevalent in Asia, had a tremendous impact on the way Europeans governed themselves.
Today, Asia and Europe are pursuing the common goals of promoting democracy and market economies.
Three-quarters of the world's population now live in these two regions. Economically, they produce half the world's products. It is very important for Asia and Europe to deepen mutual understanding and cooperate further, not only for the development and prosperity of the two regions but also for the peace and prosperity of the world. This is the goal and ideal of ASEM. I am convinced that close cooperation between Korea and the EU will help put into effect this ideal of ASEM and greatly contribute to efforts to bind Asia and Europe closer together.
The EU is a very important and substantive economic partner for Korea. It is the number one foreign investor in Korea and the third largest trade partner for Korea. Nonetheless, the room for expansion of trade and investment between Korea and the EU is boundless. Korea is located in the middle of a huge market that includes the United States, Japan, China and Russia. Its business and investment climate has been improved greatly through continuous economic reform. It also possesses ample human resources and is equipped with the economic infrastructure suited to the knowledge-based economies of the 21st century. I hope that the EU and Korea will continue to expand their cooperative partnership in the huge East Asia market with Korea as a bridgehead for the EU, as it advances into countries like Japan and China. When this happens, we will no doubt score a "win-win success".
As you know, the Korea-EU Framework Agreement took effect last April. A systematic mechanism for further strengthening practical cooperation in such areas as investment and trade is now in place. On the parliamentary level, the Korean-EU Parliamentarians' Council was formed and annually discusses ways to develop Korea-EU relations. In the process of negotiating the Doha Development Agenda, Korea and the EU cooperated closely. Let me assure you that Korea will continue to step up its cooperation with the EU.
As you know, the world is currently experiencing a global economic downturn. We must now reduce our dependence on the United States for our exports and open other avenues, while stimulating domestic demand. The flexible management of our financial policy is necessary to stimulate domestic demand. We must also push economic and social policies to raise the purchasing power of low-income families. In addition, we must push for more active and large-scale trade and investment between big markets like the EU and East Asia. Korea is opening its doors to EU members. And we also want actively to advance into the EU markets. Thus, I hope that both Korea and the EU will be able to overcome today's economic downturn through mutual cooperation and jointly pave the way towards a new and common prosperity.
I would now like to take this opportunity to tell you about the issues surrounding the Korean Peninsula, in which you have taken great interest and given support. Peace on the Korean Peninsula is an issue that concerns not only the 70 million Korean people - it is also directly linked to peace and stability in the East Asian region and the world. I have consistently pushed the Sunshine Policy to prevent war and settle peace on the Korean Peninsula. And, at last, the historic inter-Korean summit was held in June last year.
The crux of our Sunshine Policy calls for peaceful coexistence and peaceful exchange and cooperation between the two Koreas. After a period of time, perhaps ten or 20 years, when the peoples of the South and North have come to trust each other and feel comfortable with each other, we hope to accomplish our ultimate goal of peaceful unification.
Unification will come. The Korean people lived in a unified country for over 1 300 years from the seventh century. It is unimaginable that we should abandon our desire for unification just because we have been separated for the past half-century. As long as the Korean people ardently wish for unification, and as long as support from you and the world continues, I am firmly convinced that we will be able to unify our country in the not-too- distant future.
The EU has been taking part in the Korean Peninsula Energy Development Organisation (KEDO) and has offered a range of humanitarian and economic assistance to North Korea. It is also pursuing an array of diverse activities, including technological assistance and training programmes, for the North Koreans. Many EU members are actively supporting our efforts for peace on the Peninsula by establishing diplomatic relations with North Korea. In May this year, when the inter-Korean relationship experienced a temporary setback, an EU delegation, led by Swedish Prime Minister Goran Persson and including EU Commissioner for External Relations, Chris Patten, visited North Korea and helped us resume our dialogue.
The EU is an important supporter of peace on the Korean Peninsula and exchanges and cooperation between the South and North. You, the Members of the European Parliament are genuine friends of the Korean people. I earnestly hope that your unsparing support will continue until the day when peace is settled and the first ray of unification shines over the Korean Peninsula.
Right now, the world is gripped with anxiety, and we are filled with tension over the recent terrorist attack. This attack on the United States in September brought enormous shock and sorrow to all. Terrorism does not declare itself before striking, terrorism is faceless and terrorism indiscriminately kills innocent civilians. It is the most cowardly and cruel act one can imagine. Under no circumstances should such acts be justified or condoned. If we are unable to root out terrorism, the international order will collapse, and individuals will lose their lives. Terrorism must be eradicated. In this connection, I would like to praise the quick actions of the European Union in response to the attacks and for cooperating with the international community's efforts. Korea is also participating in the international coalition to eradicate terrorism, and we will continue to do so.
However, no religion or culture should be regarded with hostility under any circumstances. We must keep this in mind as we carry on our war against terrorism. On the contrary, we must work to strengthen dialogue and cooperation among different religions and cultures. We must eliminate the fundamental causes of terrorism, first of all, by eliminating the gap between the rich and poor and addressing the social inequalities that are getting wider every day. Achieving peace in the Middle East is one of the most important and urgent tasks in front of us.
People around the world are craving peace and a renewed sense of security. Peace and security is the task of our time.
In this respect, I attach great significance to the World Cup games that are going to be held in Korea and Japan next year. We would like to make next year's World Cup a great turning point for establishing global peace and guaranteeing security for all peoples once again. The Korean people and I will do our utmost to make the 2002 World Cup games the safest games ever. We will make them a festival in which all people around the world will take part for peace and unity. We will give humanity hope for the future.
There are only six more months to the opening of the World Cup. Of the 32 competing nations, 10 are EU members. I hope many of you will visit Korea then to watch your teams. We will soon complete our preparations and wait for you. For those of you who will watch the games on TV, we are putting state-of-the-art facilities and measures in place so that we can vividly transmit the lively action to you in images and in real time. We will stage the 2002 World Cup successfully as befits one of the greatest festivals for humankind. I hope all of you will take great interest in and help us make this a success.
Rudyard Kipling who received the Nobel Prize for Literature in 1907 once said: "East is East, and West is West, and never the twain shall meet." But if he were alive today, he would have said instead: "East is West, and West is East, and never the twain shall part."
Mr President, I should really like to thank you most warmly for the very powerful address that you have just given before the European Parliament, and also for the very positive opinion that you have expressed with regard to this House. You reminded us that it is the symbol of European unity, and you also mentioned the support that the European Union has been able to give you and hopes to continue to give you.
We have, of course, seen and heard with great interest the proposals, the very specific projects that you have in mind in order to encourage trade between Asia and Europe, and you have told us that these projects would help to strengthen our mutual understanding and cooperation. You know that you have our full support in these undertakings, and we hope that the framework agreement that has been concluded will be a privileged instrument of that cooperation.
Yet you also emphasised, Mr President, the responsibility that the developed countries have to help the developing countries to adjust to the information society, so that the poorest countries will not be isolated from the future development of the world economy. I can assure you that this is a view to which we in this House attach particular importance, and your message has been not only heard, but also understood and accepted.
Lastly, and this is something that we had talked about at length before your address, you spoke of your hopes for peace and stability in Korea. I myself had pointed out how much you had encouraged cooperation between North and South Korea, and we share that hope with you, Mr President, with all our hearts and with all our strength.
My last point is that you appealed to us most sympathetically regarding the World Cup match. We realise how enthusiastic you are about preparing to organise the World Cup. On this subject I can also assure you that all members of this House will be following it closely, on television of course, but we have also heard your kind invitation that you extended to us. Each one of us knows that sport and culture are forceful vehicles for bringing about peace, for developing freedom, the rule of law and respect for other people, and all those values that you defend with a perseverance and determination that we deeply admire. For all this, we thank you Mr President.
(Loud applause) (The formal sitting was closed at 12.40 p.m.)